          Transcript of the Testimony of

                     Troy Pichon
                      May 14, 2019

ZACHARY TERRELL v. TROOPER TROY PICHON, TROOPER
JEFFREY ROACH, LIEUTENANT DERRELL WILLIAMS, AND
  CAPTAIN DARRIN NAQUIN, each in their individual c




                P.O. Box 1554▪Hammond▪Louisiana 70404
  (Toll Free) 866.870.7233▪985.542.8685▪(Fax) 985.419.0799
           office@amersonwhite.com▪www.amersonwhite.com
             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF LOUISIANA

ZACHARY TERRELL                      )
                                     )
VERSUS                               )NO.
                                     )2:18-cv-05787
TROOPER TROY PICHON, TROOPER         )SECTION: E
JEFFREY ROACH, LIEUTENANT            )
DERRELL WILLIAMS, AND CAPTAIN        )
DARRIN NAQUIN, each in their         )
individual capacities                )




           DEPOSITION OF TROOPER TROY PICHON
          TAKEN AT BURGLASS & TANKERSLY, LLC
                   5213 AIRLINE DRIVE
                  METAIRIE, LA 70001
         ON TUESDAY, MAY 14, 2019 AT 8:58 A.M.
                       Troy Pichon 5/14/2019
                                                  Page 2


 1   APPEARANCES:
 2   REPRESENTING PLAINTIFF:
 3      LAW OFFICE OF ELIZABETH CUMMING
        BY: ELIZABETH CUMMING, ESQUIRE
 4      1040 ST. FERDINAND STREET
        NEW ORLEANS, LA 70117
 5      elizabeth.cumming@ecumminglaw.com
 6      and
 7      RODERICK & SOLANGE MACARTHUR JUSTICE CENTER
        BY: EMILY WASHINGTON, ESQUIRE
 8      AND: JIM CRAIG, ESQUIRE
        4400 S. CARROLLTON AVENUE
 9      NEW ORLEANS, LA 70119
10
11   REPRESENTING DEFENDANTS:
12      BURGLASS TANKERSLY, LLC
        BY: GREGORY FAHRENHOLT, ESQUIRE
13      5213 AIRLINE DRIVE
        METAIRIE, LA 70001
14
15
16   REPRESENTING STATE OF LOUISIANA, LOUISIANA
     DEPARTMENT OF PUBLIC SAFETY:
17
        LOUISIANA DEPARTMENT OF PUBLIC SAFETY
18      BY: JENNIFER DEL MURRAY, ESQUIRE
        OFFICE OF LEGAL AFFAIRS
19      P.O. BOX 66614
        BATON ROUGE, LA 70896
20      jennifer.murray@dps.la.gov
21
22
23
24
25   REPORTED BY:   ANNA COATES, CCR, RPR
                          Troy Pichon 5/14/2019
                                                           Page 3


 1                    E X H I B I T           I N D E X
 2   EXAMINATION BY:                                      PAGE
 3         MRS. WASHINGTON...........................      5
 4         MR. FAHRENHOLT............................281
 5
 6   REPORTER'S CERTIFICATE.......................283
 7
 8
 9
10
11
12
13                    E X H I B I T           I N D E X
14   NO.           DESCRIPTION                            PAGE
15   EXHIBIT 56    TASER TRAINING RECORDS............70
16   EXHIBIT 57    TRAINING RECORDS..................76
17   EXHIBIT 58    EIS REPORT........................88
18   EXHIBIT 59    CELLULAR PROGRAM ENROLLMENT......122
19   EXHIBIT 60    ELIGIBILITY FOR PERMANENT STATUS.137
20   EXHIBIT 61    MAP OF FRENCH QUARTER............178
21   EXHIBIT 62    TERRELL INCIDENT REPORT..........259
22
23
24
25
                        Troy Pichon 5/14/2019
                                                       Page 4


 1                  S T I P U L A T I O N
 2
 3        IT IS STIPULATED AND AGREED by and among
 4   counsel for the parties hereto that the deposition
 5   of the aforementioned witness may be taken for all
 6   purposes permitted within the Louisiana Code of
 7   Civil Procedure, in accordance with law, pursuant
 8   to notice;
 9
10        That the formalities of reading, signing,
11   sealing, certification and filing are specifically
12   NOT waived;
13
14        That all objections, save objections as to
15   the form of the question and responsiveness of the
16   answer, are reserved until such time as this
17   deposition, or any part hereof, is used or sought
18   to be used in evidence.
19
20                    * * * * * * * * *
21
22        ANNA COKER COATES, RPR, CCR, Certified Court
23   Reporter in and for the State of Louisiana,
24   officiated in administering the oath to the
25   witness.
                         Troy Pichon 5/14/2019
                                                        Page 5


 1                    TROOPER TROY PICHON,
 2   AFTER HAVING BEEN FIRST DULY SWORN BY THE
 3   ABOVE-MENTIONED COURT REPORTER, DID TESTIFY AS
 4   FOLLOWS:
 5   EXAMINATION BY MRS. WASHINGTON:
 6        Q.    Good morning, trooper.
 7        A.    Good morning.
 8        Q.    Would you please state your full name
 9   just for the record?
10        A.    Yes, ma'am.     Troy Anthony Pichon.
11        Q.    And before we get into this, I just want
12   to put on the record that we have some outstanding
13   requests for documents in this case that I won't
14   be able to ask you about today.
15        A.    Yes, ma'am.
16        Q.    So we're going to go through the
17   material that has already been produced by your
18   counsel, but we're going to stipulate, with your
19   counsel's agreement, to hold your deposition open
20   to be completed once we receive those outstanding
21   documents, with the remaining deposition time.
22        A.    Yes, ma'am.
23        Q.    Have you had any previous deposition
24   experience?
25        A.    No, ma'am.    This is my first time.
                            Troy Pichon 5/14/2019
                                                                   Page 6


 1        Q.    Okay.     So I just want to go over a few
 2   ground rules before we get started.               We have a
 3   court reporter sitting at the end of the table.
 4   She is going to be taking down everything that I
 5   say and everything that you say.               So it's best if
 6   we can have yes, no, verbal answers, rather than
 7   head nodding or shaking, just so we have a clear
 8   record at the end.
 9              The oath that you were just administered
10   is the same as if you were in a court of law.                 And
11   basically, the purpose of today is just for me to
12   ask you questions and find out as much as I can
13   about the events that are underlying this lawsuit.
14   So I'm just asking for full, truthful answers to
15   the best of your ability.            Does that make sense?
16        A.    Yes.
17        Q.    If at any point during the deposition
18   you remember something else, want to supplement an
19   answer, want to correct something you said before,
20   just let me know, and we can do that on the
21   record.   Okay?
22        A.    Yes.
23        Q.    If I ask a question that is confusing or
24   complicated or makes no sense to you, please just
25   let me know.      I am happy to rephrase the question
                           Troy Pichon 5/14/2019
                                                                  Page 7


 1   or try to ask it a better way.                If you don't ask
 2   me for clarification, I'm going to assume that you
 3   understood the question and are answering the
 4   question that I asked.        Okay?
 5        A.    Okay.
 6        Q.    If you need a break at any point today,
 7   just let us know.     All that I ask is that I finish
 8   my question that I'm on, that you give your
 9   answer, and then I'm happy to take a break.                Okay?
10        A.    Yes, ma'am.
11        Q.    And lastly, are there any medications or
12   substances that you are on that would prevent you
13   from giving truthful answers today?
14        A.    No, ma'am.
15        Q.    Okay.    I'm hoping we can start just with
16   a bit of background on your education and work
17   history.
18        A.    Yes.
19        Q.    When did you graduate from high school?
20        A.    1998.
21        Q.    Okay.    Where did you attend high school?
22        A.    Sarah T. Reed Senior High School in New
23   Orleans.
24        Q.    Did you attend college?
25        A.    Yes, ma'am.
                           Troy Pichon 5/14/2019
                                                           Page 8


 1        Q.   Where did you attend college?
 2        A.   I went to Delgado for a brief period of
 3   time, and I went to Upper Iowa University, where I
 4   got my bachelor's degree, and I'm currently still
 5   enrolled and working on my master's degree.
 6        Q.   What is your bachelor's in?
 7        A.   Criminal justice.
 8        Q.   When did you receive that degree?
 9        A.   Last year, July.            I'm not sure.
10        Q.   2018?
11        A.   Yes, ma'am.
12        Q.   Is that an online course or something
13   that --
14        A.   No, ma'am.      It's in Jackson Barracks, on
15   campus.
16        Q.   Okay.
17        A.   They cater to a lot of military and law
18   enforcement personnel.
19        Q.   Okay.   And you said you still have some
20   continuing studies?
21        A.   Yes, ma'am.       Currently enrolled, working
22   on my master's degree.
23        Q.   Okay.   What subject matter is that in?
24        A.   Homeland security, emergency management.
25        Q.   When do you expect to complete that?
                            Troy Pichon 5/14/2019
                                                                   Page 9


 1           A.   Maybe this time next year.
 2           Q.   Do you have any military experience?
 3           A.   No, ma'am.
 4           Q.   Okay.   And we're obviously going to talk
 5   about your employment with the state police.                 Just
 6   to create a timeline, when did you start with the
 7   state police?
 8           A.   I joined the state police in 2009,
 9   November 30th.
10           Q.   Did you have prior law enforcement
11   experience?
12           A.   Yes, ma'am.     I was with the New Orleans
13   Police Department from May of -- I'm sorry.                 I got
14   it mixed up.
15           Q.   That's okay.
16           A.   State police, I started in 2014.
17           Q.   Okay.
18           A.   November 30th, 2014.              New Orleans Police
19   Department, I started in 2009, May of 2009.
20           Q.   Okay.   You were with NOPD from May of
21   2009 --
22           A.   '09 to November 30th, 2014.
23           Q.   Okay.   What were you doing prior to
24   NOPD?
25           A.   I was a New Orleans fireman.
                          Troy Pichon 5/14/2019
                                                          Page 10


 1        Q.   When did you start that employment?
 2        A.   May 21st, 2000.
 3        Q.   Did you have any other employment
 4   between your high school graduation and starting
 5   with the fire department?
 6        A.   Yes, ma'am.      I worked while I was in
 7   high school.
 8        Q.   Okay.    And for the, I guess, couple of
 9   years after you graduated?
10        A.   I'm sorry?
11        Q.   Did you have other employment after you
12   graduated high school?
13        A.   Yes.    I worked for Atlas Van Lines,
14   loading and unloading furniture.
15        Q.   Okay.    I want to go back to your
16   employment with NOPD.      It looks like you were
17   there for about 5 years; is that correct?
18        A.   That's about right.
19        Q.   Can you tell me about the ranks that you
20   had when you were at NOPD?
21        A.   Just from recruit, being in the academy,
22   graduating academy, going to probationary status,
23   and then to full-commissioned officer after my
24   probation status period was up.
25        Q.   And what were your assignments when you
                         Troy Pichon 5/14/2019
                                                                 Page 11


 1   were with the police department?
 2        A.   I was assigned to NOPD 6th District,
 3   second platoon.   Then maybe 2 years into my
 4   employment with New Orleans Police Department, I
 5   was moved to the task force.
 6        Q.   What is the task force?
 7        A.   Proactive patrol unit specific to the
 8   6th District.
 9        Q.   So that was also in the 6th District?
10        A.   Yes, ma'am.
11        Q.   Okay.   When you were working with the
12   6th District for your first 2 years, what were
13   your kind of daily job tasks?
14        A.   I was responsible for answering calls
15   for service, writing reports in regards to
16   accidents or any kind of domestic violence
17   situations or anything that was deemed a crime.
18   And any arrests that we made, required a report.
19        Q.   Okay.   When you moved to the task force,
20   how did your sort of job responsibilities change?
21        A.   We specifically wasn't tasked with
22   answering for calls for service.            We helped out
23   with code 2, what they call code 2 calls.            And
24   basically we were responsible for assisting the
25   platoon with backing up some of the officers on
                         Troy Pichon 5/14/2019
                                                                Page 12


 1   code 2 calls, and just doing proactive patrols in
 2   high-crime areas where we have a lot of problems
 3   with shootings and drug activity and guns.
 4        Q.   What is a code 2 call?
 5        A.   That's just basically an increased level
 6   of response for officers to get to a particular
 7   location, wherever -- say you call 911, say
 8   somebody is breaking in your house, that would be
 9   a code 2 call; versus an accident, where there's
10   no injuries, you're not going to go lights and
11   sirens and blowing through red lights and possibly
12   get in an accident for an accident where no one is
13   hurt or no danger to the public or a life.
14        Q.   Okay.   And you mentioned that the task
15   force was a proactive patrol unit.              Can you just
16   sort of break down that term for me a little bit?
17        A.   Proactive patrol?
18        Q.   Yes, please.
19        A.   It's basically you go out, and, like I
20   said, we were tasked with going into areas where,
21   through crime tracking, that they have problems in
22   particular areas with guns or shootings, armed
23   robberies, that sort of thing.              And we were tasked
24   with just saturating the area, trying to give a
25   visual officer presence in that area to try to
                            Troy Pichon 5/14/2019
                                                                      Page 13


 1   curb the crime in that particular area.
 2           Q.   You mentioned that all of this work was
 3   in the 6th District.       What is the rough geographic
 4   area?
 5           A.   All right.    The 6th District, their
 6   territory runs typically from Calliope to -- it
 7   used to be Louisiana Avenue, but after the 2nd
 8   District gave up some of the territory, I believe
 9   we went up into Amelia Street.                 I don't, you know,
10   exactly remember.      It's been a while.             But from
11   Tchoupitoulas to, say, up around Xavier, around
12   Carrollton and Palmetto, but not on the other side
13   of Palmetto, where the Exxon gas station is.
14           Q.   When you were working in the 6th
15   District prior to working with the task force,
16   were you doing foot patrol?
17           A.   No, ma'am.    We patrolled in marked
18   vehicles.
19           Q.   Okay.   What about when you were working
20   with the task force, was that also vehicle
21   patrolling?
22           A.   Most of it.     We did get out sometimes,
23   walk around, talk to neighbors, try to get
24   information about who was doing what.
25           Q.   Okay.   Was that specifically related to
                                 Troy Pichon 5/14/2019
                                                                      Page 14


 1   the code 2 calls that you would go out to respond
 2   to?
 3           A.      No.     It's more or less had to deal with
 4   our proactive patrol type.                  We get information
 5   from citizens about who was breaking in cars, who
 6   was robbing people.           Most of the time, the people
 7   in the area knew who was shooting, selling drugs,
 8   where they hide the drugs, where they hide the
 9   guns.        So we get information from people, because
10   they were just sick and tired of getting bullets
11   flying through their house.                   So we'll walk around
12   and talk to the neighbors.
13           Q.      Okay.     When you were working with NOPD,
14   did you receive any write-ups or other counseling
15   for any disciplinary infractions?
16           A.      Yes.     We always got complaints.
17           Q.      Can you tell me a little bit more about
18   that?
19           A.      Just when you're dealing with criminal
20   element, they typically -- especially if they have
21   a particular area they sell drugs in, they don't
22   want you in that area messing with them, so
23   they'll file a complaint against you to keep
24   you -- hopefully keep you from going back around
25   there and messing up their drug trade.                   So a lot
                            Troy Pichon 5/14/2019
                                                               Page 15


 1   of defense attorneys were advising their clients
 2   to go and file complaints against officers so that
 3   we won't go in there and interrupt their business
 4   or mess with them.      So they'll file complaints in
 5   hopes that we won't come back around there and
 6   mess up their drug trade.
 7        Q.      So these were complaints that were filed
 8   by citizens?
 9        A.      People that we had interaction with.
10   Typically not -- it wasn't typically no outside
11   influence.     It was always just the people that we
12   had interaction with.
13        Q.      Okay.   And when there was one of these
14   complaints from members of the public, how was
15   that communicated to you when you were at NOPD?
16        A.      They gave you a letter, letting you know
17   that it was an open complaint against you and what
18   rules you supposedly had violated.             And, I mean,
19   after that, that was pretty much it until you --
20   they determine.      You had to come in and give a
21   statement.     Then they'll notify you, set up a time
22   and date for you to give a statement.             After that,
23   they'll get back with you, let you know whether
24   the complaint was sustained, not sustained or
25   unfounded.
                           Troy Pichon 5/14/2019
                                                               Page 16


 1           Q.   As a result of any of the complaints
 2   against you when you were with NOPD, was there
 3   ever any action taken, either disciplinary or
 4   retraining?
 5           A.   I can't remember.
 6           Q.   Okay.   Do you know if there were ever
 7   any complaints against you that came from NOPD,
 8   like a professional complaint rather than a
 9   citizen?
10           A.   Well, most of the complaints that --
11   like I said, if a citizen say I cursed at them,
12   then that will be a professionalism complaint
13   based off of NOPD rules.            So that's what they
14   would list the complaint as, a professionalism
15   violation.    So I don't think they specifically
16   went after officers for violations, unless it was
17   something else that they were looking for.           They
18   typically had to have some outside influence
19   before they start looking at any particular
20   violations of any of the NOPD rules.
21           Q.   Okay.   And so you left NOPD in 2014,
22   correct?
23           A.   Yes, ma'am.
24           Q.   And what was your reason for leaving
25   NOPD?
                            Troy Pichon 5/14/2019
                                                                      Page 17


 1          A.    My reason, I just felt like I wasn't
 2   moving ahead like I wanted to.                 I wanted to get
 3   promoted, take promotional exams.                 NOPD, at the
 4   time, wasn't offering too many exams for
 5   promotion.     And I had been promised several
 6   positions within NOPD, to get out of the task
 7   force, you know, something a little less
 8   egregious, where I don't have to get all these
 9   complaints, dealing with criminals.                 So I elected
10   to come to state police and start fresh and start
11   new.
12          Q.    Okay.   You mentioned wanting to move out
13   of the task force.      What positions were you hoping
14   would open up at NOPD?
15          A.    I was slated to join the SWAT team at
16   some point in time during my tenure with NOPD, or
17   maybe even detective position, where I was able to
18   investigate armed robberies, shootings, that
19   nature, where I didn't have direct contact with
20   going out and dealing with people with guns and
21   drugs all the time.
22          Q.    Okay.   Do you remember an investigation
23   that involved you and a few other officers in
24   2014, having to do with details and paperwork
25   regarding details?
                             Troy Pichon 5/14/2019
                                                          Page 18


 1        A.      No, I don't particularly remember that
 2   investigation.
 3        Q.      Do you know about the time that you left
 4   NOPD, if there were any open complaints or
 5   investigations that involved you?
 6        A.      I can't say if there was or was not.
 7        Q.      Okay.    Do you know if other members of
 8   the task force or people that you worked with in
 9   the 6th District also were receiving complaints?
10        A.      Yes.    We typically all -- if one of us
11   got a complaint, we all got a complaint.
12   Typically, everybody that was involved in the
13   situation was investigated related to what they
14   knew or what they didn't know about any particular
15   complaint.
16        Q.      And I'm aware that when you were with
17   NOPD, I believe you were wounded in a shooting; is
18   that correct?
19        A.      Yes, ma'am.
20        Q.      Can you tell me just a little bit about
21   what injuries you suffered during that shooting?
22        A.      Suffered a gunshot wound to my upper
23   right hamstring.       The bullet went through and
24   through, and it hit my left leg and went down my
25   pants leg and exited out of the bottom of my pants
                            Troy Pichon 5/14/2019
                                                          Page 19


 1   leg.
 2           Q.   Was this in 2013?
 3           A.   Yes.
 4           Q.   Okay.
 5           A.   October 28.
 6           Q.   Were you hospitalized as a result of
 7   this?
 8           A.   For that night and part of the day the
 9   next day, and I was discharged.
10           Q.   Okay.   Did you have any leave of absence
11   from NOPD as a result of the injuries?
12           A.   I was on injured reserve -- well, I
13   don't know what they call it, but I was out for at
14   least 6 months before I went back to work.
15           Q.   Okay.   Did you receive any treatment
16   after your time in the hospital related to that
17   shooting?
18           A.   What type of treatment?
19           Q.   Any type of treatment; physical therapy,
20   for example?
21           A.   Yes, I went to physical therapy.   They
22   did some tests and stuff to make sure that I was
23   able to run and do different things with my leg,
24   and that it wouldn't affect my performance as
25   being an officer, having to run and jump fences,
                           Troy Pichon 5/14/2019
                                                                    Page 20


 1   that type of stuff.
 2        Q.   Did you receive any therapy or
 3   counseling, sort of more mental health treatment
 4   related to the shooting?
 5        A.   No, ma'am.
 6        Q.   Okay.     When you were hired with the
 7   state police that we're going to talk about in
 8   just a second, did they know about the shooting
 9   that you were involved in with NOPD?
10        A.   Yes, ma'am.
11        Q.   Okay.     Was it something that was
12   discussed during your hiring at all?
13        A.   Yes.     It was discussed at my interview
14   with state police.
15        Q.   Okay.     Do you remember what that
16   discussion was about?
17        A.   No.     I remember they particularly asked
18   me -- it's the way they assembled their interview
19   board or their hiring board.              About three or four
20   higher command staff with the state police sit,
21   and they have a chance to ask -- each of them have
22   a chance to ask you a question.               I remember one
23   particular question was that, it was, name a time
24   when you felt like you went above and beyond duty
25   and that sort of thing or whatever.               I just kind
                           Troy Pichon 5/14/2019
                                                          Page 21


 1   of expounded on my situation, being shot, you
 2   know, from the subject was shooting at my
 3   sergeant, and having to address him and try to
 4   draw his gunfire from my sergeant, not knowing if
 5   he was injured, and taking the heat on myself and
 6   getting in the shootout with this guy.
 7        Q.   Okay.
 8        A.   And then getting wounded and the guy
 9   running off.     It was just one of those things I
10   was just trying -- came to my mind when they asked
11   that question.
12        Q.   So you brought it up in your interview
13   with the state police?
14        A.   Yes.
15        Q.   Okay.     Have you worked with any other
16   law enforcement departments?
17        A.   No, ma'am.
18        Q.   It sounds like you were with the fire
19   department for a pretty long period of time,
20   right?
21        A.   Yes, ma'am.       About 9 and a half years.
22        Q.   What was your basic assignments when you
23   were working with the fire department?
24        A.   I started off as a firefighter riding in
25   the back of the truck.        And then a point in time I
                               Troy Pichon 5/14/2019
                                                                         Page 22


 1   moved up to a specialized unit, firing squad.
 2   They specialize in trench rescue.                    Like, people
 3   get stuck in elevators, we had to repel down and
 4   get them out and repelling off of buildings.
 5   Like, for a number of situations, where we may
 6   have to go in and rescue people, we trained for
 7   that.        And at some little later on, after being
 8   with the firing squad, I got promoted to an
 9   operator, which is the person that actually drives
10   and operates the water pumps and stuff on the fire
11   truck.
12           Q.      Okay.   Does this account for all of your
13   education and employment sort of between high
14   school and the state police?
15           A.      Yes.
16           Q.      Have we talked about all of that?
17           A.      Yes.
18           Q.      Okay.   Then let's move on to state
19   police.        I think you indicated that you were hired
20   in 2014; is that correct?
21           A.      Yes, ma'am.
22           Q.      Let's back up for one second, just to
23   close out the fire department.                    You left from the
24   fire department to go directly to NOPD?
25           A.      Yes, ma'am.
                           Troy Pichon 5/14/2019
                                                                    Page 23


 1        Q.   Okay.     Why did you leave the fire
 2   department?
 3        A.   Just at the time I was with the fire
 4   department, when new mayor took over, they cut our
 5   overtime and our ability to make extra cash, money
 6   to support your family, of course.            I mean, we
 7   made about, at that time, we was probably making
 8   $11 an hour --
 9        Q.   Wow.
10        A.   -- to run in burning buildings.            So when
11   they cut the overtime out of our salaries, it
12   really took a dramatic hit in the paycheck.
13   Looking at NOPD, and I knew I had a bunch of
14   friends that were officers, so they talked to me
15   about coming over to NOPD.            So I decided to go
16   over there, check it out, see what was -- see what
17   it was about.     I kind of enjoyed doing it, because
18   it gave me a chance to really help people in the
19   community that I grew up in, especially having the
20   majority of my family live in New Orleans.            So it
21   gave me a direct, you know, ability to try to keep
22   bad people off the street, so my family can live
23   their lives without getting involved in,
24   unfortunately, some bad situation, you know.               I
25   had a bunch of family and friends was killed in
                             Troy Pichon 5/14/2019
                                                                 Page 24


 1   the streets of New Orleans over my lifetime.               So I
 2   just saw it as an opportunity to help out the
 3   community.
 4        Q.      Okay.    Had you applied to the police
 5   department prior to, I guess, when you went there
 6   eventually at the -- in 2009?
 7        A.      With New Orleans?
 8        Q.      Had you applied to the New Orleans
 9   Police Department, basically?
10        A.      Yes, I did.
11        Q.      When did you apply before?
12        A.      I can't remember.            It was a while back
13   before I actually got hired on.
14        Q.      Do you know why you hadn't been hired
15   previously?
16        A.      Yes.    The guy -- the recruiter that had
17   my application, he had recently got promoted to
18   sergeant, and he gave my file to someone else.
19   And somehow, my file got stuck at the bottom of a
20   box, and nobody ever did -- never did anything
21   with it.     So in 2009, when I reapplied, I told
22   them that I had an application in before, and I
23   never heard anything back from them.               And like I
24   said, I didn't push the issue back then, because I
25   was making, doing all right with the fire
                          Troy Pichon 5/14/2019
                                                              Page 25


 1   department.   So I didn't really see no need to
 2   push the issue.    So when I explained to them what
 3   happened, somebody went back and looked through.
 4   And that's when I got a call back, said, "look,
 5   your file got overlooked somehow.            We don't know
 6   what happened.    You were cleared to get hired, you
 7   just ain't get the call."          So that's what they
 8   explained to me what happened.
 9        Q.   Okay.    So you started at the state
10   police at the end of 2014, correct?
11        A.   Yes, ma'am.
12        Q.   When did you graduate from the state
13   police academy?
14        A.   I want to say April of 2015.
15        Q.   Okay.    So since 2015 to the present, can
16   you just walk me through what assignments you've
17   had with the state police?
18        A.   Yes, ma'am.      Right out of the academy, I
19   went to Troop B, where we were responsible for
20   crashes and traffic patrol.            We mainly deal with
21   speeders and seatbelt violations and DWI stuff.
22   After getting off of the FTO phase of training
23   with state police, I went to -- I was assigned to
24   the west bank of Jefferson Parish, where again my
25   duties was the same; traffic enforcement,
                            Troy Pichon 5/14/2019
                                                                    Page 26


 1   answering calls for service for accidents.               And
 2   somewhere along the lines, I was transferred to
 3   Troop N in New Orleans, where I worked for a
 4   couple of years before being transferred to
 5   narcotics.
 6        Q.      Do you remember roughly when you joined
 7   Troop N?
 8        A.      No, ma'am.
 9        Q.      Okay.   Do you remember when you joined
10   narcotics?
11        A.      Not exactly.
12        Q.      Okay.   So it seems like we're dealing
13   with about 4 years that you've been with the state
14   police.    Do you have kind of just a rough estimate
15   of how much time you spent with each of those
16   assignments?
17        A.      Probably was at the troop for about a
18   year and a half, 2 years at the most.               I think I
19   probably did about another year with Troop N, and
20   then been with narcotics the rest of the time.
21        Q.      Okay.   When you say "narcotics," is that
22   under the Bureau of Investigations?
23        A.      Yes, Bureau of Investigations.            We a
24   HIDTA group, which means we're a section of the
25   drug enforcement administration.               We get funded --
                         Troy Pichon 5/14/2019
                                                             Page 27


 1   we get federal funds through DEA and federal
 2   government to conduct narcotics investigations.
 3   We typically deal with mid to upper level drug
 4   dealers.
 5        Q.    Is that your current assignment?
 6        A.    Yes.
 7        Q.    Where is that headquartered?
 8        A.    We're in the Benson Towers.
 9        Q.    In New Orleans.
10              So when you were with Troop B, it sounds
11   like you were mostly doing traffic patrol; is that
12   correct?
13        A.    Yes, ma'am.
14        Q.    What was your work when you were with
15   Troop N?
16        A.    Troop N was a little different.        The
17   focus for Troop N was officer presence in the
18   French Quarter and keeping crime at bay, you know,
19   just officer presence.      Seeing more officers
20   available in the area kind of, typically, most of
21   the time, it deters a lot of crime.         But at some
22   point in time, we were there to assist NOPD if
23   they got a situation where they needed multiple
24   officers to respond.     It was more or less an
25   officer safety situation for New Orleans Police
                         Troy Pichon 5/14/2019
                                                             Page 28


 1   Department, since they were short of manpower.           So
 2   we were there to help supplement their manpower
 3   and assist them with calls for service.
 4        Q.   And were you mostly doing vehicle patrol
 5   with Troop N?
 6        A.   It's about 50/50.           We did foot patrol on
 7   Bourbon Street for a period of time at the
 8   beginning of the shift.       Then the second half of
 9   the shift, we were in vehicles patrolling.
10        Q.   So 50/50 between foot patrol and vehicle
11   patrol?
12        A.   More or less.       70/30, because we were
13   Bourbon Street for 4 hours in the 12-hour shifts.
14        Q.   The 70 being the foot patrol or vehicle?
15        A.   30 being foot patrol, 70 being vehicle
16   patrol.
17        Q.   Okay.   I want to move to talking about
18   some of the training that you received and talk
19   about a few specific areas of your work.           When you
20   were with NOPD, did you have some sort of
21   introductory academy?
22        A.   Yes.
23        Q.   Okay.   Do you remember how long that
24   course was?
25        A.   I believe that NOPD academy was at least
                              Troy Pichon 5/14/2019
                                                                      Page 29


 1   6 months.     They count it by weeks.              I think it's,
 2   like, 24 weeks.
 3        Q.      Okay.     And what kinds of subject matter
 4   was covered in the academy?
 5        A.      Legal affairs, traffic investigation,
 6   patrol functions.        We did use of force.           We did
 7   defensive tactics, shooting, vehicle operations,
 8   basically driving a vehicle, patrol vehicle,
 9   increased speed, that sort of thing.
10        Q.      You mentioned that you had training on
11   patrol.     Was that geared towards foot patrol?
12        A.      No.     They didn't particularly -- they
13   left it up to your FTO to teach you how they
14   operate, actually, in the field.                 But the academy
15   was just to introduce you to it and kind of give
16   you an overview of what it is, what it entails,
17   foot patrol versus vehicle patrol, that type of
18   thing.
19        Q.      Okay.     So you did also participate in an
20   FTO program at NOPD?
21        A.      Yes.
22        Q.      Okay.     Was patrolling something that was
23   covered during your particular FTO experience?
24        A.      Yes.
25        Q.      And what kind of topics or simulations
                            Troy Pichon 5/14/2019
                                                         Page 30


 1   were covered during your --
 2        A.      Basically patrol officer functions,
 3   writing reports, answering calls for service,
 4   responding to emergencies, like a shooting or
 5   something, crime scene preservation, making sure
 6   that we preserve crime scenes and keep, you know,
 7   any potential pedestrians or anybody that can take
 8   the crime scene out of the crime scene area, that
 9   particular stuff.
10        Q.      And when you moved over to the state
11   police, I think we discussed that you were in an
12   academy for quite a few months; is that correct?
13        A.      Yes.
14        Q.      What was the course work subject matter
15   that was covered in the state police academy; do
16   you remember?
17        A.      The same as NOPD.
18        Q.      Okay.   Did you receive a curriculum when
19   you were at the state police academy?
20        A.      Yes.
21        Q.      Okay.
22        A.      State police did have some differences
23   from NOPD, because two different agencies did
24   functions, and their rules and policies are
25   different.     So state police may be able to do some
                             Troy Pichon 5/14/2019
                                                         Page 31


 1   stuff that NOPD don't do, just by policy-wise.
 2        Q.      Okay.    Can you tell me a little bit more
 3   about what those differences were or what specific
 4   areas might have been different in the state
 5   police training?
 6        A.      More or less had to deal with, like,
 7   vehicle pursuits.       State police allows legal
 8   intervention, or you can -- we do rolling road
 9   blocks and boxing in vehicles, that type of stuff.
10   NOPD, that was unheard of.
11        Q.      Okay.    You used the term "legal
12   intervention."       What is that exactly?
13        A.      That's basically if we were involved in
14   a situation or pursuit with a vehicle, and it's
15   getting too dangerous to where the public life, we
16   consider the public may be in extreme danger
17   because of it, we allow the pursuit to continue,
18   we can use legal intervention in the pursuit.
19        Q.      Is that a specific technique?
20        A.      No.
21        Q.      What does that mean exactly?
22        A.      Just whatever you can do to get that
23   vehicle stopped, you stop it.
24        Q.      Does that include things like pit
25   maneuvers?
                            Troy Pichon 5/14/2019
                                                          Page 32


 1        A.      No, we don't do pit maneuvers.
 2        Q.      I guess I'm just trying to understand
 3   what exactly legal intervention is, because it
 4   seems like a term of art, and I am not a cop.
 5        A.      No, ma'am.    Like I say, it's just
 6   whatever you can do to get that vehicle stopped,
 7   you do it.     Like I say, we use stop sticks, any
 8   other means you may want to use to get a vehicle
 9   stopped.
10        Q.      Was there any other part of the state
11   police academy that covered topics that you didn't
12   cover with the NOPD?
13        A.      I can't remember at this point.
14        Q.      Okay.   When you were with the state
15   police academy, did you have testing as part of
16   that academy?
17        A.      Yes.
18        Q.      Can you tell me a little bit about the
19   testing?
20        A.      The testing was typically done on
21   Sundays when we had to report back to the academy.
22   State police, we were required to stay on state
23   police campus throughout, the Monday through
24   Friday, the times that we were training.       So it's
25   pretty much set up like a military-style academy,
                           Troy Pichon 5/14/2019
                                                           Page 33


 1   where we had to physically live in barracks and
 2   stay on campus.    We weren't allowed to go home
 3   until the weekends.     That was up to the command
 4   staff if they allowed you to go home or not.         But
 5   we typically went home on Friday evenings, and we
 6   had to report back to the academy on Sunday
 7   evening.   We got back to the academy on Sunday
 8   evening, we were required to make our beds and get
 9   ready for the next day.         PT assessment, which is
10   roughly about 5 o'clock in the morning, we had to
11   get up and go run and do all our PT stuff.
12        Q.    Okay.
13        A.    But when we got back at 5 in the evening
14   on Sundays, like I said, after doing all our
15   chores, we were required to take tests every
16   Sunday.
17        Q.    Would that test be on whatever subject
18   matter you guys had just covered?
19        A.    Yes.
20        Q.    Okay.   Was there sort of a final test at
21   the end of the academy?
22        A.    Yes.
23        Q.    I guess I'm wondering what did you have
24   to do in order to pass out of the academy?
25        A.    Well, if you already POST certified,
                          Troy Pichon 5/14/2019
                                                              Page 34


 1   which I was already POST certified through NOPD,
 2   all we had to do was take an LSP test.          Basically
 3   was a POST test they adopted and say, okay, if you
 4   POST certified, you still got to pass this test.
 5   Now, anybody that wasn't POST certified had to
 6   take the POST test, which covered all the subject
 7   matters that we went through throughout the entire
 8   academy.
 9        Q.    Okay.   And I think you mentioned that
10   when you finished the academy with the state
11   police, you also had an FTO program; is that
12   correct?
13        A.    Yes.
14        Q.    Okay.   Tell me a little bit about the
15   LSP FTO program that you participated in.
16        A.    It was pretty much set up the same way
17   as the NOPD FTO academy.         You go with a primary
18   FTO for a period of time.          At some point in time,
19   you move to a secondary FTO, and a third FTO, and
20   then you go back to your primary FTO.
21        Q.    Did you do your FTO program with someone
22   from Troop B?
23        A.    Yes.
24        Q.    Okay.   And I think you described that
25   work as traffic patrol, DUI, that sort of work; is
                           Troy Pichon 5/14/2019
                                                                 Page 35


 1   that correct?
 2        A.   Yes.
 3        Q.   Okay.     Since the academy and your FTO
 4   program, have you received additional training
 5   from the state police?
 6        A.   Yes.     It was related --
 7        Q.   Tell us about that.
 8        A.   -- to narcotics work.               I went one week,
 9   basic narcotics school, where they teach you the
10   functions of narcotics, handling CIs, different
11   subjects that they teach you in this basic
12   narcotics class.     Being new to narcotics,
13   particularly with state police, you know, being up
14   in the DEA, like I said, we focus on mid to upper
15   level drug dealers.     So it kind of give you, lay
16   out a basis for you of how to conduct the
17   investigations into these people and what to look
18   for, type of stuff, investigation that's available
19   to you and what to use and that kind of stuff.
20        Q.   Is this narcotics training course that
21   you took when you were moving over to BOI?
22        A.   Once I moved over to BOI.
23        Q.   Is there any other training that you've
24   received with the state police?
25        A.   I can't remember offhand.               It's been a
                              Troy Pichon 5/14/2019
                                                               Page 36


 1   number of different -- like I said, we trained for
 2   different things and recertify every year.           So
 3   it's all jumbled up.         It's kind of hard to pick
 4   out what specific stuff that I have trained for,
 5   that I previously hadn't been trained on, just
 6   recertified in.
 7           Q.   What has to be recertified every year?
 8           A.   Like, your Taser, your LIDAR radar
 9   certificate, your VWI, Intoxilyzer
10   recertification, to operate the DWI machines, that
11   sort of stuff.
12           Q.   Okay.     Is that part of some sort of
13   in-service training, or is that separate from
14   that?
15           A.   No.     That's just something besides
16   in-service training that we have to do once a
17   year.
18           Q.   Do you also have in-service training
19   with the state police?
20           A.   Yes.
21           Q.   How often does that happen?
22           A.   Once a year.
23           Q.   What topics are covered during the
24   in-service trainings?
25           A.   With the time constraints, basically
                            Troy Pichon 5/14/2019
                                                              Page 37


 1   they cover whatever POST requires for them to
 2   cover, officers to keep POST certifications.
 3   Firearms, we have to shoot the POST course with
 4   our firearms during the in-service.            We do driving
 5   defensive stuff and traffic stops, you know.            They
 6   mainly focus on stuff that we typically deal with
 7   as troopers.
 8        Q.    Okay.     Did you receive a copy of the
 9   state police policy and procedure manual when you
10   started with the agency?
11        A.    Yes.
12        Q.    Okay.     Was that something that you
13   received in hard copy?
14        A.    No.     I believe it was electronic
15   version.
16        Q.    On the computer?
17        A.    Yes.
18        Q.    Was that something that you received
19   during the academy?
20        A.    Yes.
21        Q.    Was that something that you were tested
22   on when you were at the academy?
23        A.    I can't remember.
24        Q.    Okay.     If there's any updates that are
25   made to state police policy or procedures, do you
                         Troy Pichon 5/14/2019
                                                               Page 38


 1   receive notification of that?
 2        A.   Yes.
 3        Q.   How is that notification provided?
 4        A.   We get an e-mail notification that some
 5   system -- I forgot the name of it right
 6   particularly now -- but notify you that there's a
 7   new policy that's been updated.             You have to
 8   physically go in there and read it and say that
 9   you read it, for the supervisor to get a
10   notification to get your name off this list that
11   they put together of people who hadn't read the
12   policy -- the new updated policy.             Then you get a
13   nasty-gram from your supervisor or somebody above
14   him that you need to go in and read this policy.
15        Q.   Has that occurred for you?
16        A.   Once, yes.    Like I said, we be busy, so
17   sometimes we don't get to our e-mails right away.
18        Q.   Okay.   When you were in the academy, and
19   you got the entire manual, was there a requirement
20   for you to read the manual?
21        A.   Yes.
22        Q.   Okay.   Was there any sort of system
23   where they verified that at that time?
24        A.   I don't remember that they actually had
25   anything in place to verify.
                             Troy Pichon 5/14/2019
                                                                     Page 39


 1        Q.     We're going to talk about this in a
 2   little bit more detail later.                   But have any of the
 3   in-service trainings that you've had with the
 4   state police dealt with foot patrols?
 5        A.     Foot patrols?         Not particularly foot
 6   patrols.    Like I say, I know we do vehicle stops,
 7   traffic stops, that sort of thing, but in-service
 8   is mainly geared toward patrol.                   And patrol
 9   functions within the state police are mainly
10   traffic enforcement.
11        Q.     Okay.   Do you know if the state police
12   has a policy that deals with foot patrols
13   specifically?
14        A.     I have to refer to the policy to figure
15   that out.
16        Q.     So you're not sure?
17        A.     Not sure.
18        Q.     Okay.   When you were with NOPD, did you
19   receive any training that was specific to doing
20   foot patrolling versus being in a vehicle?
21        A.     It's same function.                 You're in a marked
22   patrol car in uniform versus you're walking in
23   uniform.    You get the same reaction from criminals
24   that you would if you was in a marked unit or
25   walking on foot patrol.
                             Troy Pichon 5/14/2019
                                                                  Page 40


 1         Q.     Okay.    We talked about the state police
 2   policy and procedure manual.                Is there any other
 3   set of policies or manual that governs your work
 4   with the state police?
 5         A.     The state law.
 6         Q.     Okay.    Anything else that the state
 7   police has generated?
 8         A.     No, not the state police generated.
 9         Q.     I think you mentioned that part of the
10   academy course with the state police was on legal
11   issues; is that correct?
12         A.     Yes.    NOPD and state police cover legal.
13         Q.     What's covered in that course section?
14         A.     Basically, they go over supreme court
15   cases, which governs what police can and cannot
16   do.
17         Q.     Okay.
18         A.     And be sure that you understand what's
19   required of you as a police officer, what
20   boundaries you can step to and what you can't step
21   to.   And basically, those supreme court cases are
22   precedent.     So they govern what's already been
23   established as behavior that officers can and
24   cannot partake in.
25         Q.     Okay.    I want to talk specifically about
                              Troy Pichon 5/14/2019
                                                                  Page 41


 1   a few state police policies and some of the areas
 2   of your law enforcement practice.                I'm hoping to
 3   talk first about arrests and searches, that
 4   general topic.       What is your understanding of a
 5   stop?
 6           A.   A stop?
 7           Q.   Correct.
 8           A.   Depends on what type of stop.
 9           Q.   Okay.     What are the different types of
10   stops?
11           A.   You have pedestrian stops, which is
12   basically a Terry stop, Terry versus Ohio, which
13   governs what officers can stop people walking down
14   the street; versus a vehicle stop, where you might
15   stop a vehicle for a particular traffic violation.
16           Q.   Is there a difference between those two
17   types of stops --
18           A.   Yes.
19           Q.   -- other than obviously the vehicle?
20           A.   Yes.
21           Q.   What are the differences?
22           A.   Basically with a vehicle stop, like I
23   said, you got to have a reason to stop a vehicle
24   based off of traffic violations; change lanes
25   without using a signal, ran a stop sign, disregard
                              Troy Pichon 5/14/2019
                                                                     Page 42


 1   a red light, that type of stuff.                 With a
 2   pedestrian stop, you have to have reasonable
 3   suspicion to believe that that person either
 4   committed a crime, is about to commit a crime or
 5   has committed a crime, to conduct a Terry stop and
 6   question that person as to his whereabouts and his
 7   identity.
 8           Q.      I think you may have just sort of
 9   defined what you meant by it, but just so I'm
10   sure:        You used the term "reasonable suspicion."
11           A.      Yes.
12           Q.      What does that mean, in your
13   understanding?
14           A.      Having knowledge or suspicion that the
15   person is about to commit a crime, has committed a
16   crime or is in the commission of committing a
17   crime.
18           Q.      Okay.
19           A.      Like, if I'm driving down the street,
20   see somebody bust a window to a car, it might be
21   their car, I don't know that, but I might stop
22   them and figure out what they're doing.                   They say,
23   "hey, this is my car, I locked my keys in the
24   car," then, of course, provide identification,
25   verify that's their car, and let them go on about
                           Troy Pichon 5/14/2019
                                                          Page 43


 1   their business.
 2        Q.   Okay.     Did you receive training with the
 3   state police on conducting stops?
 4        A.   Vehicle stops?
 5        Q.   Sure.     Let's start with vehicle stops.
 6        A.   Yes.
 7        Q.   Okay.     And what training did you receive
 8   on vehicle stops?
 9        A.   We basically just -- like I said, you
10   see a violation, there's a number of traffic
11   violations in the state books that you can stop a
12   vehicle for.     So if you stop them for any one of
13   the particular violations of state law, you can
14   request -- like I said, we, state police, request
15   drivers to exit their vehicles and come to the
16   rear of their vehicle, and we conduct our
17   interviews at that point; driver's license,
18   registration, insurance, issue a ticket, and allow
19   them to continue on with their trip.
20        Q.   Did you receive training with the state
21   police on pedestrian stops?
22        A.   Nothing other than the legal aspect of
23   it, knowing when you can and when you cannot stop
24   a pedestrian.     Most of the stuff you learn with
25   stopping pedestrians, just basically going out
                          Troy Pichon 5/14/2019
                                                              Page 44


 1   there and doing policing.          Like I said, being in
 2   New Orleans Police Department for 5 and a half
 3   years I was with them, I learned the different --
 4   a bunch of different techniques on -- or just my
 5   basic understanding and knowledge from actually
 6   going out there doing it, that I develop a sense
 7   for when somebody may or may not be doing
 8   something wrong.
 9        Q.    Okay.   And I think you said that
10   pedestrian stops were not something that were
11   covered in your state police FTO program; is that
12   correct?
13        A.    Well, like I said, the Troop B, it was
14   mainly on the highway.       So you rarely have
15   pedestrians on the highway.            You do, and so we do
16   come into contact with pedestrians sometimes.            We
17   get someone walking on the highway, which is
18   unsafe, so we'll stop, escort them off of the
19   interstate.   We'll put them in the back of our
20   vehicle.   We're required to pat them down, if they
21   have a bookbag with them, and if they were
22   traveling for any particular reason.            I typically
23   kept the bookbag up front with me, and I put them
24   in the back, because I didn't want them to get
25   access to a weapon, if they did have one, before
                            Troy Pichon 5/14/2019
                                                                     Page 45


 1   escorting them off the highway to a safe location.
 2        Q.    When you are performing a pedestrian
 3   stop, what actions do you take?
 4        A.    It depends on the person.
 5        Q.    Okay.     How do you go about initiating a
 6   pedestrian stop?
 7        A.    First, when I approach somebody, I
 8   explain to them why I'm stopping them.                Say, "hey,
 9   look, you know, this is the reason why I'm
10   stopping you.      You have an ID on you?"            If they
11   provide ID, just check and make sure they're not
12   wanted.   And if they don't give me any indication
13   that they be armed or they start acting nervous or
14   suspicious, I typically just let them go on about
15   their business.      Sometimes I may not even run
16   their name if they're just chill and don't seem to
17   worry about anything.
18        Q.    Okay.     So we talked about stops, and I'm
19   hoping to move to arrests.             What is your
20   understanding of an arrest?
21        A.    It is the physical taking of a person by
22   another person in physical restraint by either
23   force or non-force.
24        Q.    Do you understand an arrest to be
25   different than a stop?
                           Troy Pichon 5/14/2019
                                                           Page 46


 1         A.     Yes.
 2         Q.     What are the differences, in your
 3   understanding?
 4         A.     Arrest, you need probable cause to
 5   arrest someone.     Stop is just reasonable
 6   suspicion.
 7         Q.     And we talked about reasonable
 8   suspicion.     What is your understanding of probable
 9   cause?
10         A.     Probable cause is basically used by the
11   courts to determine if an officer had reason to
12   arrest the person.     Like I said, if I suspect them
13   of -- I might have started at reasonable
14   suspicion, thinking that, okay, this guy has a gun
15   on him.    I'm going to stop him and check him out,
16   if I see a bulge in his waist, he keeps grabbing
17   at it, he's looking back at me, not wanting to
18   make eye contact, or he'll just kind of glance at
19   me, what I call, stare.         They stare straight, like
20   you're not even there.        That's just not normal to
21   me.   I look at behaviors of people that just
22   typically don't seem normal, for a normal person
23   just minding their business not doing anything.
24   So if I come to a stop and I stop you, and as I'm
25   speaking with you, you get nervous, and you start
                          Troy Pichon 5/14/2019
                                                                 Page 47


 1   looking around like you're looking for avenue of
 2   escape to try to run, and if I go to -- if I see a
 3   bulge even more prevalent once I stop you and go
 4   to pat you down, and I feel something that I know
 5   is consistent with being a firearm, then I'll take
 6   you into custody and arrest you for illegal
 7   carrying of a weapon, taking they don't have a
 8   concealed weapon permit.
 9        Q.   Were you provided with training by the
10   state police about articulating probable cause
11   when you're -- after you've made an arrest or when
12   you're going to make an arrest?
13        A.   Not really.      Like I said, just something
14   that you have to establish and learn from doing
15   the job and having FTOs to teach you and show you
16   what constitutes an arrest and what's probable
17   cause and that kind of stuff.                Like I said,
18   someone that never been a police officer, coming
19   through state police academy, it's fairly new to
20   them, so they have to learn on the fly, on a whim.
21   Like I said, just getting out there doing it, you
22   kind of establish your own feel for it and your
23   own method of dealing with arrests.
24        Q.   Okay.    We talked about how you would
25   initiate a stop.    What is your method for
                           Troy Pichon 5/14/2019
                                                         Page 48


 1   initiating an arrest?
 2        A.   Initiating an arrest?
 3        Q.   Correct.
 4        A.   Typically if the person is not being
 5   violent or fleeing or refusing to place his hands
 6   behind his back, typically just involves ask the
 7   person put their hands behind his back and place
 8   the handcuffs on them.
 9        Q.   Okay.     Is there questioning involved
10   during an arrest?
11        A.   Depends on the type of arrest it is.
12        Q.   Okay.     Can you tell me a little bit more
13   about that?
14        A.   Like I said, for gun, you know, you may
15   or may not ask, where did he get the gun, or, you
16   know, is the gun -- you just ask basic questions;
17   what's your name, date of birth, that kind of
18   stuff, for identification purposes, booking
19   purposes; versus you're asking him particularly
20   about the weapon or the charge that they've been
21   accused of; "hey, did you purchase the gun on the
22   street; is it yours; is it legal; is it stolen?"
23   You know, they can choose to answer or not answer
24   those questions.     Some of the other questions,
25   like I said, your name, date of birth, that's just
                          Troy Pichon 5/14/2019
                                                             Page 49


 1   stuff we need for booking.           That means that don't
 2   hurt them by answering the questions.
 3        Q.   Okay.    And you mentioned handcuffing.
 4   Is there physical contact that's part of an
 5   arrest?
 6        A.   Yes.
 7        Q.   Okay.    What kind of physical contact
 8   goes into an arrest?
 9        A.   Physically -- you got to physically --
10   not forcefully, but you have to grab somebody's
11   hand to place the handcuff on them so you don't
12   injure their wrist, that sort of thing.
13        Q.   Okay.    Were you trained on applying
14   handcuffs by the state police?
15        A.   Yes.    NOPD and state police.
16        Q.   What is your understanding of Miranda
17   rights?
18        A.   Basically, the rights given to people to
19   either self-incriminate themselves or give -- or
20   exercise their right to remain silent and exercise
21   their 5th Amendment right not to self-incriminate
22   themselves.   I'm sorry.
23        Q.   Okay.    I guess, what is the
24   relationship, in your understanding, between
25   Miranda and arrests, like we've been speaking
                               Troy Pichon 5/14/2019
                                                              Page 50


 1   about?
 2           A.      Like I said, Louisiana law requires
 3   everybody arrested to be Mirandized.              It's
 4   basically explaining to them that they have the
 5   right not to answer questions, that they have the
 6   right to an attorney if they choose to answer
 7   questions, if they choose to start answering
 8   questions, they have the right to stop answering
 9   at any time, consult with an attorney, if they
10   cannot afford an attorney, it can be provided for
11   them.        Just letting them know what rights, as an
12   accused person, that you don't need to answer
13   questions, even though I'm in law enforcement
14   capacity and I'm in somewhat figure of authority,
15   you don't have to answer my questions if you
16   choose not to.
17           Q.      Okay.   When, during an arrest, do you
18   advise someone of these rights?
19           A.      Immediately after placing them into --
20   placing them under arrest.
21           Q.      Okay.
22           A.      You advise them of their rights and what
23   they're being charged with.
24           Q.      And I think you mentioned earlier in the
25   context of arrests and how you initiate an arrest
                         Troy Pichon 5/14/2019
                                                         Page 51


 1   what you would do when someone isn't violent or
 2   isn't fleeing.   What do you do if somebody is?
 3        A.   Depends on what crime you suspect them
 4   of committing.   If I suspect somebody of
 5   committing a simple burglary of a vehicle, which
 6   is going on a lot in New Orleans right now, and I
 7   don't think they have a firearm on them, it may
 8   just be as simple as just running after them and
 9   catching them and placing them in handcuffs until
10   we determine why you're running, you know.     We
11   have 20 cars with the windows bust out on the
12   street, you were running, I see you throw this
13   hammer down, just trying to figure out if you're
14   involved with these windows being smashed on these
15   cars or not; versus somebody fleeing, and if I
16   know they're armed, like armed robbery.     If he
17   robbed somebody with a gun, and I'm 2 blocks away
18   and en route to location, and they give a
19   description of the person that just robbed
20   somebody with a gun, and I see this person that
21   fit the description, I go to stop them and talk to
22   them, they take off running, well, I'm already
23   expecting him to be armed with a firearm.     Now, if
24   it's a real gun or fake gun, I don't know, but I'm
25   suspecting that if someone say that he pointed a
                          Troy Pichon 5/14/2019
                                                              Page 52


 1   gun at their face and robbed them, that the
 2   subject is going to be armed with a firearm, and
 3   I'm going to deal with that a little different;
 4   versus somebody, like I said, just breaking in
 5   vehicles with a hammer or something, and they
 6   throw the hammer down and take off running.
 7        Q.   So it seems like your approach to the
 8   arrest is different depending on if you think the
 9   person is armed; is that correct?
10        A.   Yes.
11        Q.   You mentioned that there might be some
12   other differences.    Are there other factors that
13   you consider in initiating an arrest?
14        A.   Yes.    You're talking about as far as,
15   like, somebody take off running?
16        Q.   Sure.    I mean, I think we're talking
17   about different ways that you might arrest
18   somebody, and I'm just wondering if there's other
19   factors that you're considering other than whether
20   or not they're armed.
21        A.   Well, just from my experience, not --
22   every arrest somewhat is different.          You never
23   have same thing happen on each arrest.          So you
24   just, like I said, you want to try to do it as
25   peaceful as possible.      Sometimes that's just not
                          Troy Pichon 5/14/2019
                                                                    Page 53


 1   going to happen.
 2        Q.   Okay.
 3        A.   You have some people that -- I mean, we
 4   execute a search warrant where a guy jumped out a
 5   four-story window, broke both legs and still tried
 6   to run from us.    So, you know, you get people that
 7   desperate, they just don't want to give up their
 8   freedom, you never know what they're going to do.
 9   Subject got shot, he just didn't want to go back
10   to jail, so he was willing to kill me and my
11   sergeant to keep from going back to jail.
12   Unfortunately, he went back to jail.               So that
13   didn't work out too good for him.
14        Q.   Do you conduct searches during stop?
15        A.   No.
16        Q.   Okay.
17        A.   If we just stopping somebody for
18   reasonable suspicion, I'm only going to pat them
19   down if I think they're armed.               And you're just
20   checking for weapons at that point.               Now, a search
21   is only after you arrest that person.               You want to
22   check them, make sure they don't have any weapons
23   or contraband or narcotics on them or something
24   that could be harmful to you if you allow them to
25   get in the back of your police vehicle with.
                           Troy Pichon 5/14/2019
                                                                      Page 54


 1        Q.   Were you trained on conducting searches
 2   by the state police?
 3        A.   Yes.
 4        Q.   Okay.     I'm going to show you what was
 5   previously marked as Exhibit 35.                 Have you seen
 6   this policy before?
 7             I'm not going to quiz you on it.
 8        A.   Oh, okay.     I was just reading to make
 9   sure it was the right policy.                 All right.
10        Q.   I know it is quite long, so I'm not
11   going to quiz you on it.          I'm just wondering
12   whether or not you recognize this policy?
13        A.   Yes, ma'am.
14        Q.   Okay.     Is this the policy that instructs
15   members of the state police in how to conduct
16   arrests and searches?
17        A.   Yes.
18        Q.   Okay.     Are you familiar with the term
19   "bystander intervention?"
20        A.   Bystander intervention?                 No, that's new
21   term to me.     I kind of, just from the word itself,
22   I kind of get an understanding of what it means.
23        Q.   Okay.     But you haven't heard it before?
24        A.   No.
25        Q.   Have you heard the term "active
                          Troy Pichon 5/14/2019
                                                         Page 55


 1   bystandership?"
 2        A.    No.
 3        Q.    Have you heard the term "failure to
 4   intervene?"
 5        A.    Yes.
 6        Q.    Okay.   What does that term mean to you?
 7        A.    Failure to intervene is basically if you
 8   had a duty to act, and you refuse -- and you
 9   didn't, that you could be liable for any
10   repercussions that may have been caused by your
11   inaction or failure to act.
12        Q.    Okay.   What do you understand as when
13   you have a duty to act in that scenario?
14        A.    Well, it's different for law enforcement
15   officer than civilians.
16        Q.    I'm asking for law enforcement.
17        A.    Oh, law enforcement.
18        Q.    Yes.
19        A.    For law enforcement officers, you have a
20   duty to act especially if somebody's life is in
21   danger.   You're required to place yourself in
22   harm's way to protect the public from any
23   impending danger that may or may not be present.
24        Q.    Okay.   Is it your understanding that law
25   enforcement officer would have a duty to act based
                          Troy Pichon 5/14/2019
                                                       Page 56


 1   on things a fellow law enforcement officer is
 2   doing?
 3        A.   Depends on what you perceive as
 4   intervening.
 5        Q.   Okay.    I guess I'm wondering whether or
 6   not it's your understanding that a law enforcement
 7   officer would have a duty to intervene if they
 8   witnessed another law enforcement officer doing
 9   something that was wrongful or illegal?
10        A.   Yes.
11        Q.   Okay.    Can you tell me a little bit more
12   about what that duty consists of?
13        A.   If I was on the scene with an officer,
14   and he was -- and he was using force that I felt
15   was unreasonable, then, of course, I would be able
16   to intervene, stop him from, one, using the force
17   on that person and, two, notifying the proper
18   supervisor or higher rank up of what happened and
19   what I observed.
20        Q.   Okay.    Have you ever intervened in that
21   way with a fellow law enforcement officer?
22        A.   No.
23        Q.   Okay.
24        A.   I never had to.
25        Q.   Did you ever receive any training on
                          Troy Pichon 5/14/2019
                                                            Page 57


 1   that type of intervention with another officer
 2   while you've been with the state police?
 3         A.   I can't remember.
 4         Q.   Okay.   Do you remember if you received
 5   any training on that type of intervention when you
 6   were with NOPD?
 7         A.   I believe we talked about it.         I don't
 8   think there was any specific scenario where we
 9   actually got up there, two people doing something,
10   you had to go in there and stop it.          It was more
11   or less just a verbal; hey, this is how you deal
12   with this situation, and this is what you need to
13   do.
14         Q.   Okay.   What did they tell you that you
15   needed to do?
16         A.   First, stop the act that you may deem
17   unreasonable and then notify next, your rank, of
18   the situation.
19         Q.   Okay.   Do you know if the state police
20   has any policy that deals with intervening with a
21   fellow officer?
22         A.   I can't remember.
23         Q.   Okay.   I believe you mentioned receiving
24   training from the state police on uses of force;
25   is that correct?
                           Troy Pichon 5/14/2019
                                                               Page 58


 1        A.    Yes.
 2        Q.    Okay.    And that the state police has a
 3   policy on use of force, correct?
 4        A.    Yes.
 5        Q.    We're going to go over it in a minute.
 6              What training have you received from the
 7   state police on what constitutes force?
 8        A.    It's basically use the minimal amount of
 9   force necessary to effect an arrest.          You don't
10   want to -- like you said, you don't want to go
11   over the scope of your authority in effecting an
12   arrest.   Now, we're allowed to use at least one
13   step higher on the force continuum to effect an
14   arrest.   So if somebody is wanting to fight, I can
15   go to a level of force higher than that, one step
16   higher than that to effect that arrest.
17        Q.    Okay.    You just used the term "force
18   continuum."   Can you define that or describe that
19   for me?
20        A.    Yes.    Force continuum basically starts
21   with officer presence.        Just me being in uniform
22   as a law enforcement officer, most people -- most
23   reasonable people will see that as authority
24   figure and allow you to do your job, and they'll
25   comply with whatever you ask them to do.          I
                              Troy Pichon 5/14/2019
                                                                  Page 59


 1   believe the next step is using verbal commands,
 2   you know.     That's when I get forceful with you;
 3   hey, put your hands behind your back, don't move,
 4   stand here.     I start manipulating or giving you
 5   verbal commands to do something that I want you to
 6   do.   Then I believe the third deal on the force
 7   continuum be like OC spray or -- I'm not sure if
 8   Taser is or the OC spray.              It changed so much over
 9   the years.     But I know you go to, like, so if a
10   person wants to fight, I can spray them with OC
11   spray or tase them.        Then the next use of force on
12   the continuum would be, like, impact weapons, if I
13   had a baton or closed-fist strikes, that sort of
14   thing.     Then next force continuum be, like, lethal
15   force.     So somebody who's armed with a dangerous
16   instrument, I can use at least some deadly force
17   to protect myself or protect somebody else from
18   immediate danger.
19         Q.     Okay.   And is this continuum something
20   that you were trained on by the state police?
21         A.     Yes.
22         Q.     Okay.
23         A.     And NOPD.
24         Q.     And NOPD, okay.           And you just talked
25   about it a little bit, but how do you determine
                           Troy Pichon 5/14/2019
                                                                  Page 60


 1   what level of force you can use?
 2        A.     Like I said, you use one step higher
 3   than whatever aggression the person that you're
 4   attempting to arrest is using.                So if they're just
 5   being non-complaint and not listening to your
 6   commands, then you can go hands on, put your hands
 7   and physically handcuff them, if you have
 8   reasonable probable cause to arrest them.                Now, if
 9   they want to fight, then you can go to OC spray or
10   Taser.    If they have a dangerous instrument, then
11   you can go up until lethal force, taking that
12   person is threatening you or somebody else with
13   that lethal weapon.
14        Q.     You said if somebody wants to fight you.
15   What does that look like?
16        A.     I don't know if you've ever been in a
17   fight, but. . .
18        Q.     Not many in my time, so you're going to
19   have to help me out.
20        A.     Basically, they're coming at you.              And,
21   I mean, if you ever seen somebody angry, their
22   facial features change.         They clinch fists.         They
23   put their feet, just posture themselves in a
24   manner look like they're about to physically
25   attack you, or if they're going to physically
                               Troy Pichon 5/14/2019
                                                                     Page 61


 1   attack you or at least resist, you know.
 2   Typically, sometimes when we go to arrest people,
 3   they'll tense up, because they don't want to go to
 4   jail.        I think in their mind, they're
 5   contemplating whether they want to fight or
 6   flight.        Either they're going to fight, or they're
 7   going to try to get away and run.                 And sometimes
 8   we get them in handcuffs quick enough to where we
 9   get that -- before they finish processing that
10   thought, we already got them in handcuffs.                 So
11   it's null and void at that point.
12           Q.      Okay.   I'm going to show you a document
13   that was previously marked as Exhibit 19 in these
14   depositions.
15           A.      Yes.
16           Q.      Do you recognize this policy?
17           A.      It appears to be state police
18   use-of-force policy.
19           Q.      Okay.   So this would be the policy that
20   instructs state police troopers on how and when to
21   use force; is that correct?
22           A.      For the most part, yes, ma'am.
23           Q.      Okay.   Is there other instruction or
24   policy that's outside of this actual document?
25           A.      Not to my knowledge.
                             Troy Pichon 5/14/2019
                                                                Page 62


 1        Q.      Okay.    I want to talk specifically about
 2   CEWs, conducted electrical weapons, or Tasers.
 3        A.      Yes, ma'am.
 4        Q.      Okay.    And I believe if you look at page
 5   151 of the policy, it's section 6.              It talks about
 6   use of non-deadly force; is that correct?
 7        A.      Yes.
 8        Q.      And it lists some authorized weapons
 9   there.    I'm wondering if you can tell me -- we
10   were just talking about the use-of-force
11   continuum -- where do each of those authorized
12   weapons fit on that continuum?
13                MR. FAHRENHOLT:          Object to the form of
14                the question.        But to the extent he can
15                answer, he can answer.
16                THE WITNESS:       So basically, you want to
17                go through A, B, C and D?
18   EXAMINATION BY MRS. WASHINGTON:
19        Q.      Yes.    I'm wondering, in your
20   understanding -- we can take the first one.              The
21   first one is OC spray, correct?
22        A.      Yes.
23        Q.      And then it mentions two different types
24   of batons?
25        A.      Yes.
                              Troy Pichon 5/14/2019
                                                             Page 63


 1        Q.      And then the last one is a Taser; is
 2   that correct?
 3        A.      Yes.
 4        Q.      I'm wondering if you can order them for
 5   me, in your understanding, based on the continuum
 6   that you described earlier?
 7        A.      On force continuum?
 8        Q.      Correct.
 9        A.      Like I said, it's changed over the
10   years.    So I have to refer to this policy to see
11   exactly where they put it, because they go back
12   and forth with OC spray and Taser and then batons
13   and closed fist.        They change it up every other
14   year or whatever.        So I'm not sure exactly what
15   this policy reads, what the use-of-force
16   continuum.     Trying to see.
17        Q.      Does this listing of A through D, with
18   these authorized weapons, does that reflect the
19   use-of-force continuum?
20        A.      Not the entire use-of-force continuum.
21        Q.      Okay.     But would they be in that order
22   on the continuum?
23        A.      No.     Taser would be above the expandable
24   and the side-handle baton, PR24.
25        Q.      Okay.     Do you know --
                           Troy Pichon 5/14/2019
                                                            Page 64


 1        A.     It would be a lower level of force than
 2   the expandable baton or the PR24.
 3        Q.     Okay.   Do you know if this policy
 4   specifically describes the use-of-force continuum?
 5        A.     That's why I was just looking through
 6   it, trying to figure out where it is, if they had
 7   it listed in this particular policy.          I don't see
 8   the use-of-force continuum in this particular
 9   policy, though.
10        Q.     Okay.   Is there another location where
11   the state police would have laid out the
12   use-of-force continuum?
13        A.     It was in our curriculum in the academy.
14   I'm not sure if they actually put it into a
15   policy.    Policy is so big, it's hard to remember
16   exactly everything that's in it.
17        Q.     Okay.
18        A.     But I'll have to refer back to it or
19   read it.
20        Q.     Okay.   On Tasers, I'm looking at the
21   second page of the policy, it's page 152.          Section
22   9 says, "use of Taser;" is that correct?
23        A.     Yes.
24        Q.     Okay.   Under section 9, it's subpart 6
25   there, it says, "officer shall use CEWs only when
                               Troy Pichon 5/14/2019
                                                                        Page 65


 1   such force is necessary to protect the officer,
 2   the subject or another party from physical harm
 3   and other less intrusive means would be
 4   ineffective;" is that correct?
 5           A.      Yes.
 6           Q.      Okay.   Are there risks associated with
 7   using a Taser?
 8           A.      Yes.
 9           Q.      What is your understanding of the risks
10   associated with using a Taser?
11           A.      It depends on your perception and what
12   you perceive as a threat.               So just, like I said,
13   just using the Taser is just falling hazard.                      If
14   somebody -- when you tase somebody, they don't
15   have access to their muscles.                     So they can't
16   physically put their hands out or control their
17   fall.        So once you zap somebody, and they fall,
18   they fall and hit the ground or they -- like, it's
19   a number of different instances that can hurt
20   somebody when you tase them.
21           Q.      Okay.   I'm looking at page 153, which is
22   the next page in your exhibit, and I'm looking at,
23   it's subsection 10, Roman Numeral 10.                     It states
24   to begin with, "CEWs should not be used on certain
25   individuals except where lethal force would be
                            Troy Pichon 5/14/2019
                                                          Page 66


 1   permitted."     Is that what it reads right there?
 2        A.    And the second part of it is, "where the
 3   officer has reasonable cause to believe there is
 4   an imminent risk of serious physical injury."
 5        Q.    Correct.     And it goes on to talk about
 6   the officers determining the reasonableness of the
 7   use of a CEW based upon the circumstances; is that
 8   correct?
 9        A.    Yes.
10        Q.    Okay.     And under that, it lists some of
11   the individuals that this paragraph is discussing,
12   correct?
13        A.    Yes.
14        Q.    And I'm looking specifically at subpart
15   G, which says, "individuals whose position or
16   activity may result in serious injury or death;
17   e.g., falls from height, operating vehicles."        Is
18   that correct?
19        A.    Yes.
20        Q.    And would that refer to some of the
21   risks that you've just discussed in the use of a
22   Taser?
23        A.    Depends on how you interpret this policy
24   subsection G.      From heights means it could be
25   somebody standing on a soapbox or somebody on a
                               Troy Pichon 5/14/2019
                                                             Page 67


 1   roof of a house.         So basically, it depends on what
 2   type of height considered that you're talking
 3   about.        Somebody standing on the roof, of course,
 4   I don't want to tase them, and they fall off the
 5   roof.        The risk of them hurting themselves is way
 6   greater from them falling than them standing on a
 7   cardboard box on the side of the road or something
 8   like that, versus somebody operating a motor
 9   vehicle and somebody operating another form of
10   transportation.
11           Q.      Okay.   Like what?
12           A.      Well, of course, if you tase somebody in
13   a motor vehicle, and they don't have access to
14   their muscles, car crash can tear up a lot of
15   stuff; versus somebody operating another mode of
16   transportation may not injure nobody but
17   themselves if they were to lose control of their
18   muscles and fall off.
19           Q.      Okay.   Is injury to the person being
20   tased part of this consideration?
21           A.      I'm sorry?
22           Q.      Is injury to the person being tased a
23   part of this reasonableness consideration?
24           A.      It depends on what you suspect this
25   person -- what crime you suspect this person has
                            Troy Pichon 5/14/2019
                                                                 Page 68


 1   committed.     Of course, like I said, going back to
 2   somebody armed with a firearm or robbing somebody,
 3   you perceive them to be armed with a firearm.
 4   You're not concerned with their safety, because at
 5   this point, you're using force to tase this person
 6   to subdue them and take them into custody, so you
 7   don't want put yourself in a situation where you
 8   have to use deadly force.            So sometimes Taser can
 9   be used as a deescalation method so you don't use
10   a level of force that may be justified.            You might
11   have seen videos of officers tasing people with
12   guns in their hands, just so they don't have to go
13   to a deadly force situation immediately.            We try
14   to take -- you try to use as less amount of force
15   possible to take this person into custody.            And
16   sometimes, unfortunately, that's not the case.
17        Q.      Okay.   I want to make sure I understand
18   what this list of individuals in this subsection
19   10 is.    And going back to that first line, it's my
20   understanding that the individuals in this list
21   are the certain individuals that CEWs should not
22   be used on except where lethal force would be
23   permitted or where the officer has reasonable
24   cause to believe that there is an imminent risk of
25   serious physical injury; is that correct?
                            Troy Pichon 5/14/2019
                                                                   Page 69


 1        A.      Yes.
 2                MR. FAHRENHOLT:         Object to the form of
 3                the question.
 4   EXAMINATION BY MRS. WASHINGTON:
 5        Q.      We were talking about lethal force a
 6   little bit.     Is death a risk associated with use
 7   of Tasers?
 8        A.      I guess it can be.            From training we
 9   received, there's a minimal -- it's very minimal
10   that somebody can be killed by being tased, but I
11   guess it can happen in certain situations.
12        Q.      Okay.   That section 10 that we were
13   talking about, that talks about lethal force, what
14   is your understanding of when lethal force would
15   be permitted?
16        A.      When, like I explained earlier, my life
17   or somebody else's life is in danger, lethal force
18   is the only option available for me to use to
19   protect myself or somebody else from great bodily
20   harm or imminent danger or death.
21        Q.      Okay.   Were you issued a Taser as part
22   of your work with the state police?
23        A.      Yes.
24        Q.      Do you remember when you were first
25   issued a Taser?
                           Troy Pichon 5/14/2019
                                                                  Page 70


 1        A.    No.
 2        Q.    Okay.    Have you had a Taser for most of
 3   your employment with the state police?
 4        A.    Yes.
 5        Q.    Did you have a Taser when you were
 6   employed by NOPD?
 7        A.    Yes.
 8              MRS. WASHINGTON:           I'm going to show you
 9              a few pieces of paper that I am marking
10              as Exhibit 56.
11              (EXHIBIT 56 MARKED FOR IDENTIFICATION)
12   EXAMINATION BY MRS. WASHINGTON:
13        Q.    Feel free to look through these.            It's
14   my understanding that these are training records,
15   your training records, regarding Taser and Taser
16   recertification; is that correct?
17        A.    That's what it appears to be, yes,
18   ma'am.
19        Q.    Okay.    And the first page, the date on
20   that Taser recertification is May of 2015; is that
21   correct?
22        A.    Yes.
23        Q.    Were you certified prior to that date?
24        A.    With NOPD, I was.            Different agencies
25   certify their personnel and different things.                I'm
                              Troy Pichon 5/14/2019
                                                               Page 71


 1   not sure if this is the date of certification, or
 2   this is the date they actually issued our Tasers
 3   to us.     We have been trained prior to, and we
 4   didn't receive Tasers until we graduated from the
 5   academy, and we were issued all our equipment.
 6   Just like our patrol vehicles, we didn't get
 7   issued our patrol vehicles until we graduated that
 8   day, but we went and drove in patrol vehicles
 9   during our course in vehicle dynamics or whatever
10   you want to call it.
11        Q.      Do you remember if you received Taser
12   certification during the state police academy?
13        A.      Yes.
14        Q.      Okay.    So you would have been certified
15   at some point while you were in the state police
16   academy?
17        A.      Yes.    Require us to actually physically
18   get tased.     I remember that vividly.
19        Q.      How was that?
20        A.      Horrible.     I don't know if you've ever
21   been tased before.       I've been tased twice.
22        Q.      I have not.       I'm looking at the second
23   page of the exhibit that I gave to you.          And it
24   appears to be another Taser recertification dating
25   from March of 2016; is that correct?
                          Troy Pichon 5/14/2019
                                                         Page 72


 1        A.   Yes.
 2        Q.   And then the third page is again from
 3   October of 2016.    It indicates that it's a Taser
 4   recertification; is that correct?
 5        A.   Yes.
 6        Q.   Okay.    Do you remember being recertified
 7   on those dates?
 8        A.   If it's on there, I have to be.       I can't
 9   specifically remember the dates.
10        Q.   And the last two pages of this document
11   are again about Taser recertification.       It appears
12   to be sort of a log of your previous
13   recertification; is that correct?
14        A.   Yes.
15        Q.   Okay.    And it lists 12/12/2014, as a
16   previous recertification; is that correct?
17        A.   Yes.
18        Q.   That would have been when you were in
19   the LSP academy?
20        A.   Yes.
21        Q.   And then it mentions that May 2015 date
22   that we discussed earlier, correct?
23        A.   Yes.
24        Q.   And then the current date on this form
25   for the recertification -- or I guess I'm not
                         Troy Pichon 5/14/2019
                                                       Page 73


 1   exactly sure what that current date signifies, but
 2   this is from November of 2018; is that correct?
 3        A.   Yes.
 4        Q.   Neither of those 2016 recertification
 5   dates are listed in this log, correct?
 6        A.   It's not on the log.
 7        Q.   Is there any documentation of
 8   recertification in 2017?
 9        A.   No, not that I see.
10        Q.   How about 2018?
11        A.   According to this, 11/29/2018.
12        Q.   So that's the date on this last log?
13        A.   Yes.
14        Q.   Okay.   Do you remember if you were
15   recertified in 2017?
16        A.   I'm pretty sure I had to be, yes, ma'am.
17        Q.   Okay.   Do you have a specific memory of
18   that recertification?
19        A.   No, ma'am.
20        Q.   Okay.   Do you know how the state police
21   keeps a record of your Taser recertifications?
22        A.   Taser instructor, who deals with the
23   recertifications, they're required to go in and
24   put everyone's training records in that were
25   recertified on what particular date.
                         Troy Pichon 5/14/2019
                                                             Page 74


 1             MRS. WASHINGTON:          Okay.   For the record,
 2             I'll just ask that any additional
 3             training or recertifications for Trooper
 4             Pichon that haven't been made available
 5             be provided.
 6             MR. FAHRENHOLT:         Okay.
 7             MRS. WASHINGTON:          Thank you.
 8             MR. FAHRENHOLT:         Also, for the record,
 9             you've requested that directly from
10             state police, but I will ask.
11             MRS. WASHINGTON:          Okay, thank you.
12   EXAMINATION BY MRS. WASHINGTON:
13        Q.   Do you know what happens if you don't
14   receive your Taser recertification annually?
15        A.   To my knowledge, you're not allowed to
16   carry a Taser until you're either recertified or
17   gone through the whole entire course again.
18        Q.   Okay.   Have you used the Taser that was
19   issued to you while you've been with the state
20   police?
21        A.   Yes.
22        Q.   Do you know even approximately how many
23   times you've deployed your Taser?
24        A.   No, I can't recall.
25        Q.   Okay.   Are you able to give me a
                             Troy Pichon 5/14/2019
                                                            Page 75


 1   ballpark figure?
 2         A.    Probably can count on one hand, if I had
 3   to guess.    At least five or maybe less.
 4         Q.    Okay.     Five or less is the amount of
 5   times in the entirety of your employment with the
 6   state police that you've deployed your Taser?
 7         A.    Yes, if I had to guess.
 8         Q.    What about when you're with NOPD, did
 9   you deploy your Taser?
10         A.    Yes.
11         Q.    Okay.     I'm going to ask you again, do
12   you have a ballpark figure on how many times that
13   would have been?
14         A.    No.     I can't guestimate with NOPD.
15         Q.    You think it would have been more times
16   than you've deployed it with state police?
17         A.    I can't say.
18         Q.    You mentioned deescalation earlier.
19   Have you received training with the state police
20   on deescalation techniques?
21         A.    Yes.
22         Q.    Okay.     What did that training consist
23   of?
24         A.    Verbal communication, verbal -- what
25   they call verbal judo, talking someone down,
                           Troy Pichon 5/14/2019
                                                                  Page 76


 1   getting them to respond to your commands without
 2   having to use force.
 3        Q.      Is there a state police policy that
 4   deals with deescalation?
 5        A.      I'm not sure.
 6                MRS. WASHINGTON:         Okay.   I'm going to
 7                mark another document as Exhibit 57.
 8                (EXHIBIT 57 MARKED FOR IDENTIFICATION)
 9   EXAMINATION BY MRS. WASHINGTON:
10        Q.      Again, these appear to be training
11   records for you, Trooper Pichon; is that correct?
12        A.      Yes.
13        Q.      The first page is dated from December of
14   2014, which would have been when you were in the
15   academy; is that correct?
16        A.      Yes.
17        Q.      And the class title is "integrated use
18   of force?"
19        A.      Uh-huh (AFFIRMATIVE RESPONSE).
20        Q.      Do you remember what that course was
21   about?
22        A.      As I explained earlier, is basically
23   when you can and cannot use force on a person,
24   like passive resistance versus active resistance.
25        Q.      Can you define those terms for me?
                           Troy Pichon 5/14/2019
                                                                  Page 77


 1        A.     Passive resistance, basically if I had
 2   to sum it up, just basically someone just not
 3   physically or actively resisting arrest.                They may
 4   be just sitting in one spot and refusing to put
 5   their hands behind their back.                They're not
 6   fighting.    They just stiffened up and just sitting
 7   there and refusing to obey, listen to your verbal
 8   commands.    Active resistance would be someone who
 9   might be actively fleeing or fighting or
10   attempting to fight you, strike you or whatever.
11   That would be considered active resistance.
12        Q.     Okay.   Is the term "integrated" in this
13   class title particularly meaningful; does that
14   mean anything to you?
15        A.     No, ma'am.
16        Q.     Okay.   The second page of the exhibit
17   that I just gave you is dated March of 2016.                And
18   the course appears to be titled "use of force and
19   legal aspects."     Is that correct?
20        A.     Yes.
21        Q.     And the troop section indicated on this
22   is CID Region 1; is that correct?
23        A.     Yes.
24        Q.     Would this have been training that you
25   were provided after you moved over to BOI?
                           Troy Pichon 5/14/2019
                                                             Page 78


 1        A.     Yes.
 2        Q.     Okay.   Do you remember this training?
 3        A.     No, ma'am, I don't.
 4        Q.     Okay.   So I'm guessing you don't know
 5   what was covered in this course?
 6        A.     I couldn't say.         Like I said, this is --
 7   I don't know if this was in-service or some other
 8   period of time where we may have went to some
 9   particular training.
10        Q.     Okay.   You don't have any memory of this
11   training?
12        A.     No, ma'am.
13        Q.     Have any of the in-service trainings
14   that you've received with the state police focused
15   on use of force?
16        A.     Yes.
17        Q.     What topics were covered in those
18   in-service trainings?
19        A.     It varies from year to year.         They don't
20   have one specific scenario as far as use of force.
21   You know, they put us in different situations, see
22   how you react to it.      And, like I say, if
23   something new from the previous year happened, and
24   they feel like it would be a good training tool
25   for us to learn, then they'll implement that into
                            Troy Pichon 5/14/2019
                                                                Page 79


 1   use-of-force situation.          And just to elaborate on
 2   it, one particular year, they had situation where
 3   an officer shot a bad guy.             And the police showed
 4   up, guy was in regular clothes, he had his badge
 5   and his gun in his hand.           He told them, "hey, I'm
 6   a police officer."      Police shot him.         So they
 7   implemented that into our training, one day if we
 8   ever run across that, you have something to think
 9   about.    You run across a situation, you pull up,
10   you see a guy, somebody on the ground shot, you
11   don't automatically assume that this is a bad guy
12   and shoot up another officer.
13        Q.     When did that occur?
14        A.     I can't remember what year, but that
15   just came to my memory.
16        Q.     Some point while you've been with the
17   state police?
18        A.     Yes.    That just came to my memory as one
19   of the situations they put us in, and the use of
20   force deal that we did during in-service.
21        Q.     Okay.    You mentioned earlier that there
22   had been changes to or updates to the use-of-force
23   continuum, correct?
24        A.     Yes.    Like I said, it changes as
25   technology evolve and different things evolve for
                             Troy Pichon 5/14/2019
                                                                    Page 80


 1   departments, and they start getting different
 2   equipment.    It usually change the use-of-force
 3   continuum.
 4        Q.      Do you know if the changes to the
 5   use-of-force continuum have been covered in state
 6   police in-service trainings?
 7        A.      I'm not sure.
 8        Q.      Okay.     You don't remember them being
 9   covered?
10        A.      Like I say, we go through a list of
11   different training scenarios.                   It's hard to
12   determine what's new, what's old.                   Like I said,
13   they just throw so much different things at you,
14   get you to think.
15        Q.      But you don't have a specific memory of
16   the continuum changes being covered in an
17   in-service training?
18        A.      Not particular changes, no, ma'am.
19                MR. FAHRENHOLT:            If you have a segue
20                soon, we can break.
21                MRS. WASHINGTON:             We can go off the
22                record.
23                (RECESS 10:34-10:38 A.M.)
24   EXAMINATION BY MRS. WASHINGTON:
25        Q.      I am going to show you a document that
                         Troy Pichon 5/14/2019
                                                         Page 81


 1   has previously been marked as Exhibit 22.     It
 2   indicates "P.O. 216, Early Identification System,"
 3   at the top; is that correct?
 4        A.    Yes.
 5        Q.    Is this the state police's policy on
 6   early identification system?
 7        A.    Yes, ma'am.
 8        Q.    Also known as EIS?
 9        A.    Uh-huh (AFFIRMATIVE RESPONSE).
10        Q.    What training have you received from the
11   state police on the EIS?
12        A.    EIS is more or less an administrative
13   policy.   They really hadn't -- didn't go into
14   great detail with it, other than there's certain
15   instances that occur throughout your career.       If
16   it occurs within a certain period of time, that it
17   triggers an EIS situation, where they have to do
18   an audit or whatever on your situations and
19   determine whether or not you need some additional
20   training or if something else is -- just as a way
21   of the department determining whether or not
22   you're a risk factor to them.
23        Q.    And I think you just sort of referenced
24   it, but what is your understanding of when an EIS
25   report would be produced on an officer?
                           Troy Pichon 5/14/2019
                                                            Page 82


 1        A.    Like I said, if you look at section 5, A
 2   through G, is any of those situations that fall
 3   within a certain timeframe, I believe, what, 30
 4   days or maybe a year.       I can't remember without
 5   reading.
 6        Q.    Sure.    So I'm looking at --
 7        A.    The 90-day period and the 12-month
 8   period, six or more, subsection 6.
 9        Q.    Right.    So subsection 5 that you just
10   referenced says, "the following criteria are
11   considered risk indicators and shall be included
12   in the EIS?"
13        A.    Yes.
14        Q.    It goes on to list different types of
15   events, including uses of force, pursuits, weapon
16   discharges, disciplinary action, complaints.
17        A.    Vehicle crashes, yes.
18        Q.    Okay.    And then that subsection 6 is
19   what you were just referencing, that a threshold
20   event consists of the combined occurrence of
21   either, A, three or more of the criteria in a
22   90-day period; B, six or more of the criteria in a
23   12-month period; is that correct?
24        A.    Yes.
25        Q.    What is your understanding of how the
                           Troy Pichon 5/14/2019
                                                                 Page 83


 1   state police keeps track of these risk indicator
 2   events on a given officer?
 3         A.     When you're involved in any one of these
 4   particular deals, if it's something that you
 5   initiated, of course, you got to do database and
 6   explain what you did, why you did it.               And it goes
 7   into database, I guess, that they can track and
 8   see who all was involved in what at what date and
 9   time, whatever, versus something like a
10   disciplinary action.      That will be something that
11   the supervisors may have to enter into some kind
12   of supervisory database that they keep track of
13   it.   I guess some point in time, they're able to
14   stroke of a key and determine, okay, yes, he had
15   this many pursuits, this many Taser deployments,
16   this many disciplinary actions.               And they'll look
17   at the timeframe and see if it meets the threshold
18   for activating EIS.
19         Q.     Is that kind of list of these risk
20   indicator events something that you would have
21   access to?
22         A.     Not -- only the use of -- like I said,
23   it's things that we put into the database, use of
24   force, pursuit database, like I said, weapons
25   discharge.     Something that we discharge our
                             Troy Pichon 5/14/2019
                                                          Page 84


 1   firearm on duty, it's going to be handled by
 2   somebody else.       It will be nothing that we do
 3   other than give a statement on why we discharged
 4   firearm.     So that would be something that might be
 5   inputted into a system by somebody else.
 6        Q.      And that's not something you would have
 7   access to?
 8        A.      Yes.
 9        Q.      Okay.    So you're responsible, I think,
10   for writing the reports based on some of these
11   types of events, correct?
12        A.      Yes.
13        Q.      But I guess I'm asking if there's any
14   kind of log or list of these risk indicator events
15   for each officer that the officer him or herself
16   would have access to?
17        A.      Not to my knowledge.
18        Q.      Okay.    If a trooper is working multiple
19   assignments, let's say their permanent assignment
20   and then maybe working some overtime for a
21   different assignment, do you know how those two
22   units would keep track of these risk indicator
23   events?
24        A.      Like I said, it goes all into same pool,
25   you know.     Once you're an employee, and you're
                              Troy Pichon 5/14/2019
                                                                 Page 85


 1   involved in anything, whether you're on duty or
 2   off duty or working overtime, it all goes into the
 3   same pool.     So it wouldn't be, say, okay, on duty
 4   use of force versus overtime use of force versus
 5   off duty use of force.           I don't think they
 6   separate them like that.             Just as an employee,
 7   you -- whatever use of force, it all goes into the
 8   same pile.
 9        Q.      So you would expect there to be one
10   mechanism for keeping track of all of these risk
11   indicator events on one officer?
12        A.      Yes.
13        Q.      Okay.     What is your understanding of
14   what happens after an EIS report is produced after
15   there's been one of these threshold events?
16        A.      Like I said, some higher-ups, I guess,
17   make a determination what needs to happen, if the
18   officer needs additional training or if he needs a
19   counseling session where they sit down, or they
20   may send you through the academy, whole block of
21   instruction that cadets get in that particular
22   instruction.        Say, if somebody crashes three or
23   four vehicles in a 90-day period, then they may
24   send them back through the whole entire driving
25   course that the recruits get, which is, like, 2
                           Troy Pichon 5/14/2019
                                                                   Page 86


 1   weeks' worth of driving.          They may send them back
 2   through that class to figure out what's going on
 3   with the driving, why they're having so many
 4   accidents and that type of thing.
 5        Q.     Okay.
 6        A.     Or it may be something, go back through
 7   an 8-hour class.     Like I said, it's all determined
 8   by somebody with a higher paygrade than mine.
 9        Q.     And when there is an EIS report on a
10   trooper, is the trooper aware that that report is
11   being produced?
12        A.     Yes.
13        Q.     Okay.   How is the trooper made aware of
14   the report?
15        A.     Notified by your supervisor that an EIS
16   report has been produced on the situation.              And
17   they're required to write, I think, a brief
18   narrative on each incident and what it involved
19   and what type of force was used.              And they submit
20   it to, like I said, somebody higher up.              I'm not
21   sure who, but somebody higher up gets it.              And I
22   guess they determine who -- at that point, makes
23   the decision on what type of additional training
24   or if there's no recommendation for any additional
25   training.     Like I said, may even include
                            Troy Pichon 5/14/2019
                                                                    Page 87


 1   termination or something.            I'm not sure.
 2        Q.     Okay.    The EIS report that's produced,
 3   is that gone over with the trooper?
 4        A.     Nothing other than the specific
 5   incidents that triggered the EIS report.                They
 6   look at it.     Like I said, the supervisor requires
 7   you to write a report on each incident, brief
 8   narrative on each incident and what type of force
 9   was used.     So supervisors get some input from you
10   as to, you know, what particular use of force.
11   Like I said, they may have -- they have access to
12   the uses of force.      So they're able to see what
13   reports that you reported, pursuit or use-of-force
14   situation that's in your thing.                Like I said, they
15   just get a brief general description of what
16   happened.
17        Q.     Okay.    So just to make sure I'm clear:
18   When the supervisor is writing the narrative for
19   the EIS report, the supervisor speaks to the
20   trooper about each of the events that's going to
21   be listed in the report?
22        A.     Yes.
23        Q.     Okay.
24        A.     Yes.    That's how it's been handled with
25   me in the past.
                              Troy Pichon 5/14/2019
                                                                   Page 88


 1           Q.   Okay.     So you said "that's how it's been
 2   handled with me in the past."
 3           A.   Yes.     Different supervisor may do
 4   different things, I'm not sure --
 5           Q.   Sure.
 6           A.   -- standard protocol of dealing with
 7   EIS, as regards to submission of the EIS report to
 8   higher-ups by supervisors.
 9           Q.   Okay.     Has an EIS report been generated
10   regarding events that you've been involved in?
11           A.   Yes.
12           Q.   How many times has an EIS report been
13   generated on you?
14           A.   Just one particular that I remember.
15           Q.   Okay.     Do you remember when that was
16   from?
17           A.   No.     I can't remember exactly the dates
18   or times that it was activated.
19                MRS. WASHINGTON:            I'm going to show you
20                a document that I'm going to mark as
21                Exhibit 58.
22                (EXHIBIT 58 MARKED FOR IDENTIFICATION)
23                MR. FAHRENHOLT:           Is this one that was
24                already marked?
25                MRS. WASHINGTON:            It may have been, but
                         Troy Pichon 5/14/2019
                                                            Page 89


 1              for the sake of the record, we are going
 2              to mark it again.
 3              MR. FAHRENHOLT:        Sure.
 4   EXAMINATION BY MRS. WASHINGTON:
 5        Q.    So I just handed you a document that's
 6   four pages long.   It's marked as Exhibit 58 now.
 7   The front -- or the first page is a cover letter
 8   of some sort dated August 18th, 2016.       And then
 9   the other three pages appear to comprise what's
10   titled "EIS form," and includes your name; is that
11   correct?
12        A.    Yes.
13        Q.    Is this the EIS report that you were
14   referencing a minute ago?
15        A.    Yes.
16        Q.    Have you seen this cover letter from
17   Captain Naquin to Major Saizan before?
18        A.    No, ma'am.
19        Q.    Have you seen this EIS form before,
20   pages 2 through 4 of this exhibit?
21        A.    No, ma'am.
22        Q.    What is your understanding of what this
23   EIS form is?
24        A.    It's basically listing -- like I said,
25   looking at the different -- I guess 90 days that
                           Troy Pichon 5/14/2019
                                                                  Page 90


 1   triggered the EIS report, I had two vehicle
 2   pursuits and two uses of force within a 90-day
 3   period.
 4        Q.    It appears that first incident is
 5   actually both a vehicle pursuit and a use of
 6   force; is that correct?
 7        A.    Vehicle pursuit, use of force, yes.
 8        Q.    Okay.   Speaking chronologically, the
 9   first event that's listed on this EIS form would
10   be June 3rd of 2016, a use of force; is that
11   correct?
12        A.    Yes, if you look back at the dates.
13        Q.    Correct.    Did anyone speak with you
14   about this particular use of force?
15        A.    What you mean speak?               Of course, once we
16   use force on somebody, we contact the supervisor
17   on duty, and they're required to come out and give
18   them a brief rundown on why you used force and
19   what force was used.
20        Q.    Do you remember anyone speaking to you
21   about this use of force while this EIS form was
22   being prepared?
23              MR. FAHRENHOLT:          Which one are we
24              talking about?
25              MRS. WASHINGTON:           We're talking about
                           Troy Pichon 5/14/2019
                                                                Page 91


 1             June 3rd, 2016.           It's event Number 4.
 2             THE WITNESS:        Event 4.
 3             MR. FAHRENHOLT:           Do you want to just
 4             read so you understand what she's
 5             asking?
 6             THE WITNESS:        Yes, I'll read.
 7                     From what I gather, you're asking
 8             me if someone spoke to me before the
 9             EIS?
10             MRS. WASHINGTON:            Let me do this --
11             MR. FAHRENHOLT:           I just want you to
12             understand what the incident is that
13             she's asking you about.
14             THE WITNESS:        Okay.
15   EXAMINATION BY MRS. WASHINGTON:
16        Q.   I'm going to hand you what was
17   previously marked as Exhibit 24, which is actually
18   the use-of-force report for this incident.
19        A.   Okay.
20        Q.   Just in case that is helpful to you.
21        A.   All right.
22             MR. FAHRENHOLT:           Just take a look at it,
23             and then answer her questions.
24             THE WITNESS:        Okay.
25
                          Troy Pichon 5/14/2019
                                                      Page 92


 1   EXAMINATION BY MRS. WASHINGTON:
 2        Q.   Do you remember this use of force?
 3        A.   Not exactly.
 4        Q.   Do you remember if anyone spoke with you
 5   after you submitted this use-of-force report
 6   regarding this incident?
 7        A.   No, ma'am.
 8        Q.   Okay.    This particular use of force, I
 9   believe, is listed as event 4 in this EIS form; is
10   that correct?
11        A.   I'm sorry?
12        Q.   Event --
13        A.   Yes, I was reading event 4.
14        Q.   Sure.    Event 4 matches up with the
15   use-of-force report that is marked as Exhibit 24;
16   is that correct?
17        A.   I'm about to read it to get a better
18   understanding.
19        Q.   Sure.
20        A.   Just in this part goes into more detail
21   as to what happened, who was involved.
22        Q.   I'm mostly asking whether or not you
23   recognize it as the same incident.
24        A.   I think I remember this incident
25   somewhat, but some of the details are still kind
                           Troy Pichon 5/14/2019
                                                                      Page 93


 1   of blurry to me.
 2        Q.    Okay.    Do you remember if anyone spoke
 3   with you regarding this incident when the
 4   narrative for the EIS form was being created?
 5        A.    I'm not sure.
 6        Q.    Okay.    You don't have any specific
 7   memory?
 8        A.    No, ma'am.
 9        Q.    Okay.
10        A.    Like I said, typically with any arrest
11   we make, we're required to put what we call a gist
12   into database, which generates the incident
13   numbers for state police.           We're required to put a
14   gist in that incident report.                 So they may have
15   gathered this information from that.
16        Q.    Okay.    Who authored the narrative under
17   event 4?
18        A.    I'm not sure.        I may have, or my
19   partner, Trooper Dickerson, may have.                 I'm not
20   sure who entered it into the desk log.                 With me,
21   typically, if I make an arrest, I'll typically do
22   my own paperwork.
23        Q.    So you would have authored the
24   use-of-force report potentially?
25        A.    Yes.    The use of force, if I was the
                            Troy Pichon 5/14/2019
                                                                   Page 94


 1   officer committing the force or reporting the
 2   particular force used on the person.
 3        Q.      Do you know who prepared this EIS form
 4   that we're looking at?
 5        A.      No, ma'am.
 6        Q.      Okay.   There is also a use of force from
 7   June 21st, 2016, which is listed as one of the
 8   events on this EIS form; is that correct?
 9        A.      June 21st, yes, ma'am.            This will be
10   event 3.
11        Q.      I'm going to hand you what was
12   previously marked as Exhibit 25, which is a
13   use-of-force report that I believe reflects this
14   incident, but take a look at it and let me know.
15        A.      Okay.   I remember this specific
16   situation.
17        Q.      Okay.   Do you remember if anyone spoke
18   with you about this use of force after you
19   submitted your report on the incident?
20        A.      No, ma'am.
21        Q.      Just so I'm clear, no one spoke with you
22   regarding this incident after you submitted the
23   use-of-force report?
24        A.      Not to my knowledge.
25        Q.      Okay.   Did anyone speak with you about
                            Troy Pichon 5/14/2019
                                                          Page 95


 1   this particular incident when this EIS form that
 2   includes that event was being created?
 3           A.   Yes.
 4           Q.   Okay.   Tell me about that conversation.
 5           A.   It just basically explained to me that
 6   the EIS was being generated, and they explained
 7   the different events which led up to the EIS being
 8   generated.     Just briefly explained to me the
 9   situations and kind of refreshed my memory as to
10   which uses of force that they were generating EIS
11   for.     So if it was something that wasn't mine,
12   then I could be, like, no, that ain't me, this is
13   somebody -- had to be somebody else's situation.
14           Q.   Do you remember who you had that
15   conversation with?
16           A.   No, ma'am.
17           Q.   Was it -- you mentioned, I think,
18   plural, multiple people.
19           A.   Yes.
20           Q.   It was multiple people that you spoke
21   with?
22           A.   About what?
23           Q.   About the creation of this EIS form.
24           A.   I have two sergeants and one lieutenant,
25   so I don't know which one of the three.        I'm
                              Troy Pichon 5/14/2019
                                                                 Page 96


 1   pretty sure one of them did speak to me regarding
 2   the EIS report.
 3           Q.   Do you have a specific memory of that
 4   meeting or that conversation regarding the EIS
 5   form?
 6           A.   The EIS form, no, ma'am.            Like I said,
 7   other than, I remember being told that I had an
 8   EIS situation being generated, and sat down and
 9   discussed it.        Like I said, it may have been one
10   sergeant or may have been both of them, I can't
11   remember.
12           Q.   Okay.     You mentioned that one of the
13   purposes of that meeting is to make sure that
14   these were actually incidents that you were
15   involved in; is that correct?
16           A.   To my knowledge, yes.
17           Q.   Okay.     Do you remember disputing your
18   involvement in any of the incidents contained in
19   the EIS form?
20           A.   Other than some of the incidents that
21   they refer to in my EIS were situations where I
22   might have been a passenger in the vehicle we were
23   in pursuit with, or me and another officer were
24   involved in a situation where we had to use force
25   on somebody.     So just being a part of it kind of
                           Troy Pichon 5/14/2019
                                                                  Page 97


 1   puts you into that.     Like I say, if I'm with
 2   another trooper, and he has to use force on the
 3   subject, and he mentions me in the use of force,
 4   then that counts as my use of force, also.
 5        Q.   Okay.   Do you remember if any of the
 6   events that are listed in this EIS form are ones
 7   in which you disputed the degree to your
 8   involvement like you just described?
 9        A.   Not without having to read these
10   particular incidents.
11        Q.   Okay.
12        A.   I'll be able to give you a better
13   understanding of which ones.              Probably, like I
14   said, if it was a pursuit situation, where I was
15   just a front passenger, and I was with another
16   trooper that was driving, and we were in the
17   active pursuit chasing the vehicle, then, like I
18   said, by policy, he mentions me in there as the
19   passenger in the vehicle, then that goes on my
20   record also as a pursuit.
21        Q.   Okay.   Well, we just went over the uses
22   of force from June 3rd and June 21st, 2016.              Did
23   you dispute your involvement in either of those?
24        A.   Looking at these particular incidents, I
25   think all these were initiated by me.
                             Troy Pichon 5/14/2019
                                                                   Page 98


 1        Q.     Okay.     I'm going to ask you to look at
 2   what's described as event 2 in this EIS form,
 3   which is the vehicle pursuit from July of 2016.                    I
 4   apologize that I do not, in fact, have a report on
 5   this incident to provide to you.
 6        A.     I can read it just from this event.
 7        Q.     Correct.     I'm asking just about the
 8   narrative that's included in the EIS form, if you
 9   want to take a minute to look at that.
10        A.     Yes, ma'am.
11               I remember that particular incident.
12        Q.     Okay.     Do you remember if you authored
13   or submitted a pursuit report related to this
14   incident?
15        A.     Yes.
16        Q.     Okay.     Do you remember if anyone spoke
17   with you about this incident after you authored
18   that pursuit report?
19        A.     No.     I believe they review -- at some
20   point, I got to guess that someone reviews all
21   these reports that's generated.                 And I don't know
22   if it's training academy staff or who does.                 But
23   after I submitted my use of force, my pursuit
24   policy deal, I never received any notification
25   from someone other than them notifying me about
                           Troy Pichon 5/14/2019
                                                               Page 99


 1   this EIS deal involving that situation.
 2        Q.    Do you remember speaking with anyone
 3   regarding this event 2 pursuit while this EIS
 4   report was being created?
 5        A.    Other than speaking with the supervisors
 6   in regards to the EIS report.
 7        Q.    Okay.    And then the first event that's
 8   listed on this log of events of the EIS form, is
 9   the vehicle pursuit/use of force that dates from
10   July, again, July 28, 2016.             And I'm going to hand
11   you what was previously marked as Exhibit 26,
12   which is a use-of-force report that I believe
13   corresponds to this event.            But please take a look
14   at it and let me know.
15        A.    Yes, I remember that particular event.
16        Q.    Okay.    And there's a use-of-force report
17   on it, which we just reviewed as Exhibit 26,
18   correct?
19        A.    Yes.
20        Q.    Would there also have been a pursuit
21   report that was separately created?
22        A.    Yes.    It should have been, but I'm not
23   sure if the use of force may trump the pursuit
24   deal and may have to list it all into the one
25   report.
                           Troy Pichon 5/14/2019
                                                              Page 100


 1        Q.   Okay.
 2        A.   Now, I can't tell you if I did a pursuit
 3   policy and a use-of-force report.             It may have or
 4   it may have not.     I'm not sure.
 5        Q.   Okay.    Do you remember anyone speaking
 6   to you about this event after you authored that
 7   use-of-force report?
 8        A.   Nothing other than when the EIS report
 9   was generated.
10        Q.   So prior to the generation of this EIS
11   form, no one had spoken to you about this
12   July 28th, use of force; is that correct?
13        A.   That's correct.
14        Q.   Am I correct in understanding that in
15   the creation of this EIS form, like we've been
16   discussing, someone did talk to you about what's
17   listed as event 1?
18        A.   Yes.
19        Q.   And this is the same conversation that
20   you were discussing previously in your testimony?
21        A.   Yes.
22        Q.   If you turn to the last page of this EIS
23   form, in the section that says, "disposition."
24   The second sentence there says, "each incident
25   described above was debriefed with Trooper Pichon,
                         Troy Pichon 5/14/2019
                                                              Page 101


 1   supervisors and all troopers involved in the
 2   incidents."   Can you tell me whether or not you
 3   were debriefed as described in that sentence?
 4        A.   Like I said, when the EIS report was
 5   generated, supervisors called me into the office
 6   and went over these four incidents.             That told me
 7   that the EIS report was being generated because of
 8   these four incidents.
 9        Q.   Okay.   Do you know whether or not those
10   supervisors who spoke to you also spoke with the
11   other troopers that are mentioned in these events?
12        A.   I'm not sure if my supervisor spoke with
13   them or if their supervisor spoke with them.
14        Q.   Do you know if they were spoken to at
15   all in the process of generating this EIS report?
16        A.   I'm not sure.
17        Q.   Okay.   On the front page of the EIS
18   form, the supervisor's name is listed as
19   Lieutenant Bradley; is that correct?
20        A.   Yes.
21        Q.   Who is Lieutenant Bradley?
22        A.   That's my lieutenant.             He's in charge of
23   narcotics and the detective bureau.
24        Q.   Okay.   And on this EIS form, under your
25   shift assignment, it says, "Troop B/NOCED;" is
                            Troy Pichon 5/14/2019
                                                               Page 102


 1   that correct?
 2        A.      Yes.
 3        Q.      And this is happening in August of 2016;
 4   is that correct?
 5        A.      Yes.
 6        Q.      Okay.   What exactly does Troop B/NOCED
 7   mean under your shift assignment?
 8        A.      NOCED is New Orleans Criminal
 9   Enforcement -- division.           I forgot what the D
10   stands for, I'm sorry.         But Troop N, or NOCED, as
11   called back then, is lodged within the Troop B
12   generally.     So Troop N is not a permanent troop
13   per se, but they do have a command staff and
14   troopers assigned to it.
15        Q.      Okay.
16        A.      But hasn't been established through, I
17   guess, whatever state procedure to actually create
18   a permanent deal in New Orleans to have a troop
19   specifically assigned to New Orleans.           So it still
20   falls under Troop B area of responsibility.              Troop
21   B covers Orleans, Jefferson, Plaquemines,
22   St. Bernard, St. Charles and St. John.
23        Q.      Okay.   You indicated that Lieutenant
24   Bradley is in narcotics and the detective bureau.
25   At the time of this EIS form, were you already
                           Troy Pichon 5/14/2019
                                                             Page 103


 1   working for narcotics?
 2        A.   I may have; I may have not.            At the time
 3   this EIS form may have been generated, I'm pretty
 4   sure I was if Lieutenant Patrick Bradley was
 5   overseeing the EIS forms.
 6        Q.   Okay.
 7        A.   I typically work overtime in New Orleans
 8   while I was assigned to narcotics.            So it may have
 9   been this situation may have occurred while I was
10   in narcotics, it just happened while I was working
11   overtime in Troop N.
12        Q.   Okay.    Let me ask you this:          When you
13   were with Troop B, what was your chain of command
14   at that time?
15        A.   I had two sergeants, lieutenant, and
16   then eventually from lieutenant, there's the troop
17   section commander.
18        Q.   Okay.    Was Lieutenant Bradley in that
19   Troop B chain of command?
20        A.   I can't remember where Lieutenant
21   Bradley was at the time that I was at Troop B.
22        Q.   Okay.    But Lieutenant Bradley is in the
23   chain of command, now that you've been in the
24   narcotics division?
25        A.   Yes.    He wasn't my specific lieutenant
                              Troy Pichon 5/14/2019
                                                            Page 104


 1   when I was at Troop B.
 2        Q.      Okay.
 3        A.      My lieutenant at Troop B was Lieutenant
 4   Midkiff.
 5        Q.      When you were working with Troop N, what
 6   was your chain of command there?
 7        A.      We had specific sergeant for my unit,
 8   for my group.        Like, there's A, B, C and D.     So I
 9   was on team A.        So we had two sergeants assigned
10   to team A.     At the time, like I said, Troop N
11   didn't have a full-fledged command staff.           So I
12   think there was one lieutenant that oversaw all
13   three or four shifts, then you had troop section
14   commander.
15        Q.      Okay.     Was Lieutenant Bradley in that
16   chain of command when you were working with Troop
17   N?
18        A.      I can't recall.
19        Q.      Okay.
20        A.      I don't believe he was, but I can't say
21   yes or no.
22        Q.      Okay.     After you spoke with whoever it
23   was that you spoke with about this EIS report, did
24   you ever hear about this EIS report again?
25        A.      No, ma'am.
                            Troy Pichon 5/14/2019
                                                              Page 105


 1           Q.   Okay.   And I think you indicated that
 2   you had never seen the cover letter that I have on
 3   this Exhibit 58; is that correct?
 4           A.   That's correct.
 5           Q.   Okay.   So you're not aware of what
 6   happened with this EIS report after you spoke with
 7   your supervisor?
 8           A.   No, ma'am.
 9           Q.   Okay.   Are you aware of any EIS report
10   specifically regarding you that would have been
11   generated prior to August of 2016?
12           A.   Prior to August of 2016, I'm not sure.
13           Q.   Okay.   Do you know whether or not you
14   were involved in any of those risk indicator
15   events like uses of force or pursuits that would
16   go, you know, onto an EIS log prior to August of
17   2016?
18           A.   I may have.     I'm not sure.
19           Q.   Okay.   I'm going to show you a document
20   that was previously marked as Exhibit 27.             Ignore
21   the Exhibit 11 sticker at the bottom of that.
22   That is related to something else.             Have you ever
23   seen this form before?
24           A.   No, ma'am.
25           Q.   Okay.   I'm looking at the top of the
                          Troy Pichon 5/14/2019
                                                          Page 106


 1   form, and it says, "Troop N EIS report log;" is
 2   that correct?
 3        A.    Yes.
 4        Q.    And next to trooper, someone has
 5   handwritten "Trooper Troy Pichon;" is that
 6   correct?
 7        A.    Yes.
 8        Q.    And then in this log, there appears to
 9   be five incidents that are listed, ranging from
10   June 18th of 2017 through June 16th of 2018; is
11   that correct?
12        A.    Yes.
13        Q.    Do you know if there's any incidents
14   from the last event that was listed on the EIS
15   report in 2016, until the first incident that's
16   listed on this EIS report log in 2017, that would
17   be the risk indicator events that we've talked
18   about before?
19        A.    I'm sorry, ask that question again.
20        Q.    Sure.   That was very long.       I'm trying
21   to make it simple, but it's kind of complicated.
22              What I'm interested in knowing is:        This
23   EIS report, the last event on it is from July of
24   2016, correct?
25        A.    Yes.
                                Troy Pichon 5/14/2019
                                                            Page 107


 1           Q.      And then the first event that's listed
 2   on the EIS report log, which --
 3           A.      6/18/17.   So you want to know if there
 4   was any uses of force between that time period?
 5           Q.      Uses of force, pursuits.
 6           A.      Roughly about a year?
 7           Q.      Correct.
 8           A.      I'm not sure.
 9           Q.      You don't know?
10           A.      Yes.
11           Q.      It's possible there would be some of
12   these risk indicator events that you were involved
13   in that fall between that time period?
14           A.      I'm not sure.
15           Q.      Where would those events, whether
16   they're uses of force or pursuits, do you know
17   where they would be logged or tracked for EIS
18   purposes?
19           A.      In the same databases that you were able
20   to get all this information from.
21           Q.      Okay.   Looking at this EIS report log
22   from Troop N, the last entry there is from June of
23   2018.        And if you kind of look to the right, there
24   is a Y indicated in the column for three incidents
25   in 90 days; is that correct?
                          Troy Pichon 5/14/2019
                                                        Page 108


 1        A.   Three incidents in 90 days, yes.
 2        Q.   And then if you further look to the
 3   right, there's another Y marked under the column
 4   for EIS review required; is that correct?
 5        A.   Yes.
 6        Q.   Are you aware of an EIS review occurring
 7   based on this triggering event in June of 2018?
 8        A.   I'm not sure.        I can't remember.
 9        Q.   Okay.    Do you remember anyone reviewing
10   an EIS report with you similar to the one that we
11   looked at in Exhibit 58?
12        A.   Again, I can't remember.
13        Q.   Okay.    You don't have any specific
14   memory of an EIS report being generated based on
15   this June 2018, triggering event?
16        A.   No, ma'am.
17        Q.   Okay.    Do you know if there are any
18   events, whether they're uses of force or pursuits
19   or anything else that was in that risk indicator
20   event list, that you've been involved in since
21   this June 2018, event?
22        A.   One particular incident.
23        Q.   Okay.    So there would be at least one
24   incident that you're aware of that would qualify
25   as an EIS event?
                           Troy Pichon 5/14/2019
                                                              Page 109


 1        A.      Yes, that I am aware of.
 2        Q.      Do you know where events that have come
 3   after June 2018, that are EIS-type events, would
 4   be logged?
 5        A.      No, not exactly.           It was a situation
 6   where investigation was conducted.
 7        Q.      Okay.   Have you ever seen a document
 8   like this Troop N, EIS report log before?
 9        A.      No, ma'am.
10        Q.      Have you seen it for any other trooper
11   assignment that you've had?
12        A.      No.
13        Q.      The investigation that you just
14   mentioned, has that concluded?
15        A.      No.
16        Q.      Oh, one last question on the EIS.          Are
17   you aware of any other -- of any troopers that
18   have had retraining, like you talked about
19   earlier, as a result of an EIS report?
20        A.      No, not to my knowledge.
21        Q.      Okay.   Are you aware of any troopers
22   that have been counseled, like you mentioned
23   earlier, as a result of an EIS report?
24        A.      Well, those things are typically held
25   confidential between supervisors and that person.
                           Troy Pichon 5/14/2019
                                                      Page 110


 1   So I wouldn't know.
 2        Q.    But you're not aware of any?
 3        A.    No, ma'am.
 4        Q.    Are you aware of any officer who's been
 5   disciplined or suspended in any kind of way as a
 6   result of an EIS report?
 7        A.    Not to my knowledge.
 8        Q.    Okay.   And as a result of the 2016 EIS
 9   report that you were involved with, was any action
10   taken related to you?
11        A.    No.
12        Q.    Okay.   Did you receive any counseling as
13   a result of it?
14        A.    No.
15        Q.    Okay.   Did you receive any retraining as
16   a result of it?
17        A.    No.
18        Q.    Okay.   And you weren't disciplined in
19   any kind of way as a result of that EIS report?
20        A.    No, ma'am.
21        Q.    Okay.   I'm going to show you a document
22   that was previously marked as Exhibit 40.     At the
23   top it says, "P.O. 211 disciplinary;" is that
24   correct?
25        A.    Yes.
                                Troy Pichon 5/14/2019
                                                                     Page 111


 1           Q.      And do you recognize this as the state
 2   police disciplinary policy?
 3           A.      Yes, it appears to be state police
 4   disciplinary policy.
 5           Q.      Okay.    I'm looking at section 2 --
 6   subsection 2, that says, "supervisors may counsel
 7   employees for minor deficiencies."                 Do you see
 8   that?        It's the first page of this exhibit, page
 9   49.
10           A.      Role of supervisors?
11           Q.      Yes.    It's the second paragraph there
12   that starts "supervisors may counsel employees for
13   minor deficiencies."
14           A.      Okay.
15           Q.      Do you see that?
16           A.      Yes.
17           Q.      And the second sentence there says,
18   "such counseling should be documented in a letter
19   of counseling acknowledged by the supervisor and
20   the employee;" is that correct?
21           A.      Yes.
22           Q.      Okay.    Is this the type of counseling
23   that you were referring to earlier that may be
24   given to an officer?
25           A.      Yes.
                          Troy Pichon 5/14/2019
                                                               Page 112


 1        Q.   Okay.    Have you ever been provided with
 2   counseling?
 3        A.   Yes.
 4        Q.   Okay.    What subject was the counseling
 5   related to?
 6        A.   Whenever there was a use of force or
 7   pursuit, supervisor required to debrief you
 8   regarding that particular incident.
 9        Q.   Okay.    So do you remember being
10   counseled regarding a use of force?
11        A.   What you mean, as far as counseling?               We
12   call it debriefing, pretty much.             Same thing, I
13   guess, but. . .
14        Q.   What is it --
15        A.   A counseling is -- to me, a counseling
16   means that you did something wrong.             You get
17   counseled to correct that action.             A debriefing is
18   just basically explaining what happened and why
19   you did what you did.      A supervisor will kind of
20   take that into account when looking at your
21   actions and if it was warranted and if he needs to
22   further take any action against you for whatever
23   action you took.
24        Q.   So a debriefing, in your understanding,
25   is different than the counseling that's being
                           Troy Pichon 5/14/2019
                                                           Page 113


 1   mentioned in this disciplinary policy?
 2        A.   Yes.
 3        Q.   Okay.     Am I correct in understanding
 4   that following a use of force, there is a
 5   debriefing that occurs?
 6        A.   Yes.
 7        Q.   Okay.     Is that something that has
 8   happened with every use of force that you've been
 9   involved in?
10        A.   Yes.
11        Q.   Tell me about what that interaction
12   looks like.
13        A.   It's basically immediately after
14   whatever situation, supervisor comes and pulls you
15   to the side.     And you have to explain to him what
16   happened, the events leading up to whatever caused
17   you to use force or vehicle pursuit.          And he makes
18   a determination on whether your actions are
19   warranted and by state police policy.
20        Q.   Okay.     Is that a debriefing that happens
21   on the site of the event?
22        A.   Yes.
23        Q.   Okay.     And so is that conversation that
24   would happen prior to you writing the use of force
25   or pursuit report?
                           Troy Pichon 5/14/2019
                                                             Page 114


 1        A.   Depends on availability of the
 2   supervisor, if he's off doing something else.            I
 3   typically try to do my use of force and pursuit
 4   policy immediately after a situation.            Then, like
 5   I said, if the supervisor is not available, which
 6   you know, he's required to sign the gist.
 7   Whenever you arrest somebody in New Orleans, we
 8   write a gist, basically laying out our reason for
 9   probable cause for arrest.            He reads the gist, and
10   he has to sign it, saying that he agrees with your
11   findings and authorizes you to arrest this person.
12        Q.   So that's a sign-off on the actual
13   arrest itself; is that correct?
14        A.   Yes.
15        Q.   Just to make sure I understand, I think
16   you just indicated that the supervisor would come
17   to the site of the use of force; is that correct?
18        A.   Yes, correct.
19        Q.   Or to the, I guess, end of the pursuit;
20   is that correct?
21        A.   Yes.
22        Q.   Okay.    And when the supervisor comes,
23   that's when this debriefing that you're talking
24   about would happen?
25        A.   Yes.
                               Troy Pichon 5/14/2019
                                                                      Page 115


 1           Q.      Okay.   And if the supervisor is on site
 2   to do the debriefing, I assume that you wouldn't
 3   have had a chance to write your report at that
 4   time; is that correct?
 5           A.      The final report or the initial booking
 6   information?
 7           Q.      The actual use-of-force report, like the
 8   documents --
 9           A.      It depends, like I said, how far he is,
10   his availability.         I mean, you have one supervisor
11   supervising eight troopers.                 You got other people
12   with arrests, he has to stop.                     Especially if we
13   have a situation where it's done, we got the guy
14   in the back of the car, and we're sitting there
15   waiting on the tow truck to come tow the vehicle
16   for whatever, he'll show up.                  We'll explain to him
17   then.        By that time, we've done did all the
18   paperwork and everything we need.                     Sometimes we're
19   actively pursuing the vehicle.                     Depending on how
20   long the vehicle pursuits takes, he may come there
21   immediately.        So he may debrief us before we have
22   a chance to do use of force.                  I just can't say
23   specifically for each incident that this happened,
24   this is how it goes in this sequence, and it's
25   like that for every incident.
                           Troy Pichon 5/14/2019
                                                      Page 116


 1        Q.     Are there uses of force where a
 2   supervisor does not show up to the actual scene of
 3   incident?
 4        A.     No, ma'am.
 5        Q.     Okay.   Are there pursuits where a
 6   supervisor doesn't show up to the scene of the
 7   pursuit?
 8        A.     No, ma'am.
 9        Q.     Okay.   Looking back at the disciplinary
10   policy that we were speaking about, I'm looking
11   again at that first page under 2, role of
12   supervisors, little Roman Numeral 3, which says,
13   "deficiencies in training may be corrected through
14   in-service training or special training set up by
15   the supervisor."     Do you see that?
16        A.     Yes.
17        Q.     Okay.   Have you ever been provided with
18   training to correct a deficiency in the way that's
19   described in this policy?
20        A.     No, ma'am.
21        Q.     Okay.   Are you aware of any other
22   trooper or state police employee that's been
23   provided training to correct a deficiency?
24        A.     No, ma'am.
25        Q.     Okay.   I'm going to show you a document
                              Troy Pichon 5/14/2019
                                                                 Page 117


 1   that's been marked as Exhibit 16.                The top of this
 2   document says, "P.O. 402 communications;" is that
 3   correct?
 4        A.      Yes.
 5        Q.      And this would appear to be the
 6   Louisiana State Police policy on communications;
 7   is that correct?
 8        A.      Yes.
 9        Q.      Have you received training from the
10   state police regarding communications?
11        A.      Yes.
12        Q.      What did that training consist of?
13        A.      It's FTO program, where they give you
14   the proper etiquette to use while transmitting on
15   the radio.     Especially, the troop is kind of
16   unique, because you got to call the desk officer
17   to get a tow truck versus call the dispatchers to
18   get something else.        It's kind of unique situation
19   at the troop.        In New Orleans, it's a little more
20   simple; whereas, if you need something, you just
21   call the dispatcher on the radio, and you'll be
22   able to relay any information directly to the
23   dispatcher.
24        Q.      Okay.     So when you were referencing the
25   complications with the troop, you're talking
                           Troy Pichon 5/14/2019
                                                             Page 118


 1   about, like, Troop B and the road patrol
 2   activities?
 3        A.    Yes, road patrol activities is a little
 4   different than working New Orleans.            We don't talk
 5   to state police dispatches while we're in New
 6   Orleans.   We use NOPD dispatch to communicate.
 7        Q.    Okay.    Tell me a little bit more about
 8   that communication in New Orleans.            You said you
 9   only talked to NOPD dispatch, correct?
10        A.    Yes, for day-to-day activities.           We may
11   contact the troop dispatchers at some point if we
12   need them to run a gun or run the VIN number for
13   stolen vehicle, so that we can recover the stolen
14   vehicle, or if the gun is stolen, we get it
15   recovered through Troop B.            We have the option to
16   call NOPD and get them to recover the stolen
17   vehicle or stolen gun or whatever or check to see
18   if it was stolen.
19        Q.    When you're talking about these calls
20   and dispatch, you're talking about radio
21   communications; is that correct?
22        A.    Yes.
23        Q.    Okay.    What NOPD radio frequencies do
24   you use when you're working in New Orleans?
25        A.    Now, Districts 1 and District 8
                            Troy Pichon 5/14/2019
                                                                Page 119


 1   typically are patched together, which means they
 2   are combined.
 3        Q.    Okay.
 4        A.    Sometimes they separate them during
 5   major events; sometimes they put them together.
 6   So it depends.      You can have your radio set to
 7   dispatch 1, or you can have your radio set to
 8   dispatch 8, NOPD dispatch 8.               You can still hear
 9   both transmissions.
10        Q.    Okay.     Are there any other NOPD
11   frequencies that the state police uses in New
12   Orleans?
13        A.    Yes.     District talk channels and DIU,
14   which is the detectives' channels.
15        Q.    Those last two channels that you talked
16   about, the district talk channels and the DIU, are
17   those channels that you ever used in your work in
18   New Orleans?
19        A.    Depends.     Like, if we're trying to relay
20   information, we don't tie up the dispatch channel,
21   because she's putting out calls, people relaying
22   information.      Somebody gets involved in a deadly
23   force situation, where they need the emergency
24   air, you're not talking about, hey, I need a tow
25   truck for this car.      We go to talk channel to do
                           Troy Pichon 5/14/2019
                                                                     Page 120


 1   that work.     That's basically that we can
 2   communicate back and forth without interrupting
 3   the activities of the dispatch.                 DIU channel is,
 4   like I said, we get a stolen car from a particular
 5   district, we'll call detectives in that district
 6   and say, "hey, look, we recovered a stolen car
 7   from your district, can you go to DIU channel."
 8   They'll call DIU channel, give them the specifics;
 9   "we found this car parked on the side of the road,
10   ran the plate, it was stolen.                 We learned it was
11   stolen out of y'all district under this item
12   number, and we're recovering it.                 Do y'all want to
13   do anything with it?      Have y'all had any other
14   instances with this vehicle, robberies or
15   burglary, anything with this car?                 Y'all might
16   want to take it for evidentiary purposes, or can
17   we just release it to the owner versus towing it
18   to the tow yard?     Do you want to come get it and
19   bring it to NOPD's evidence cage?"
20        Q.      Are there any state police frequencies
21   that are used when working in New Orleans?
22        A.      They typically use B dispatch 2.
23        Q.      That refers to the Troop B dispatch?
24        A.      Yes, Troop B dispatch 2.              Again, like I
25   said, they usually use that as a talk-around
                               Troy Pichon 5/14/2019
                                                               Page 121


 1   channel, just so they won't interrupt the normal
 2   flow of dispatching and officers conducting
 3   business.
 4           Q.      Okay.   When you were with Troop B, did
 5   you have a radio?
 6           A.      Yes.
 7           Q.      Was that a radio in the vehicle?
 8           A.      I had two radios; portable radio and
 9   mobile radio.
10           Q.      When you were with working with Troop N
11   or the Criminal Enforcement Detail, did you have a
12   radio?
13           A.      Yes.
14           Q.      Okay.   What kind of radio is that?
15           A.      Portable and mobile radio.        I was riding
16   with -- depends if you're riding with somebody.
17   Some of the pool cars they have don't have mobile
18   radios, you only have a portable.
19           Q.      You would always have a portable radio,
20   correct?
21           A.      Yes.
22           Q.      And maybe sometimes --
23           A.      That's the radio we carry on our gun
24   belt.        The mobile radio is the ones that's
25   actually physically mounted to the vehicle.
                        Troy Pichon 5/14/2019
                                                           Page 122


 1        Q.   In your work now with narcotics, do you
 2   carry a radio?
 3        A.   Yes.
 4        Q.   Is that a portable radio?
 5        A.   Portable radio.
 6        Q.   Have you ever used a cell phone for
 7   state police communications?
 8        A.   No, ma'am.
 9        Q.   Okay.
10        A.   I've been in police too long to do that.
11   I know better than that.
12        Q.   Do you have a cell phone that you use
13   now in your narcotics work?
14        A.   No.
15             MRS. WASHINGTON:         Okay.   I'm going to
16             ask you about a document that I am going
17             to label Exhibit 59.
18             (EXHIBIT 59 MARKED FOR IDENTIFICATION)
19   EXAMINATION BY MRS. WASHINGTON:
20        Q.   This form, at the top, says "Department
21   of Public Safety and Corrections Cellular Program
22   Enrollment;" is that correct?
23        A.   Yes.
24        Q.   It appears to be a request from Trooper
25   Troy A. Pichon, in the beginning of 2018, for a
                           Troy Pichon 5/14/2019
                                                         Page 123


 1   stipend to use your personal cellular device for
 2   purposes of your duty as a state police
 3   investigator; is that correct?
 4        A.   Yes.
 5        Q.   Okay.     What is this form?
 6        A.   That form is to get a reimbursement from
 7   the department for communication between you and
 8   your supervisor while you are on duty for any
 9   particular reason.
10        Q.   Okay.     So do you have a cell phone that
11   you use for work purposes?
12        A.   No.     You're talking about as far as
13   enforcement purposes or for personal use?
14        Q.   Well, I'm reading, I guess, the
15   narrative on this cellular program enrollment.
16   And it says, "my cellular device is used on and
17   off duty to fulfill my duties as a Louisiana State
18   Police investigator."       It goes on to talk about
19   supervisors contacting a person while in the
20   field, dispatching assignments, receiving updates
21   on those assignments, requesting support and
22   specialized units to assist in those
23   investigations.     I'm asking whether or not the
24   Louisiana State Police has provided you with this
25   stipend to use a cell phone as part of your duties
                           Troy Pichon 5/14/2019
                                                                 Page 124


 1   as a state police investigator?
 2        A.   See, I'm in narcotics, so we work --
 3   we're on call.     So if I'm on call, they have -- I
 4   don't have my radio on, so they have to call me on
 5   my cell phone, say, "hey, we got a call-out, we
 6   need you to report to Troop B.                They stopped a car
 7   with 10 kilos of heroine in it."
 8             "All right, I'm en route."
 9        Q.   So you do have a personal cell phone?
10        A.   Yes.
11        Q.   And the state police provides you with a
12   stipend to offset business costs of that personal
13   cell phone; is that correct?
14        A.   Not anymore.
15        Q.   Okay.
16        A.   They did at one particular time, but
17   they don't take it out of my check anymore.                You
18   need to update this form every so often, and it
19   wasn't worth it.
20        Q.   Do you remember how long you were
21   receiving a stipend from the state police?
22        A.   No.
23        Q.   Do you remember if it was more than 6
24   months?
25        A.   I don't remember.
                            Troy Pichon 5/14/2019
                                                              Page 125


 1           Q.   The cell phone that you had at the time
 2   of this request form that we're looking at --
 3           A.   Yes.
 4           Q.   -- is that still the cell phone that you
 5   have?
 6           A.   No.
 7           Q.   Okay.   Is the number the same?
 8           A.   No.
 9           Q.   Okay.   Do you remember when you changed
10   cell phone numbers?
11           A.   I've been done got rid of that phone.
12   It's been a while.
13           Q.   Okay.   I'm going to show you what was --
14                MR. FAHRENHOLT:         Are we transitioning?
15                MRS. WASHINGTON:          We are transitioning.
16                (RECESS 11:39-11:46 A.M.)
17   EXAMINATION BY MRS. WASHINGTON:
18           Q.   I am going to show you a document that
19   was previously marked as Exhibit 41.             The top of
20   this document is "P.O. 1109 MDT, MVR
21   internet/intranet."
22           A.   Yes.
23           Q.   And it's kind of a lengthy policy, but
24   it appears to deal in part with mobile video audio
25   recording equipment; is that correct?
                            Troy Pichon 5/14/2019
                                                         Page 126


 1          A.    Yes.
 2          Q.    And mobile video audio recording
 3   equipment would include what people like me would
 4   refer to as dash cameras; is that correct?
 5          A.    Yes.
 6          Q.    What is your understanding of when a
 7   dash camera should be used?
 8          A.    It's supposed to be used -- well, I
 9   wouldn't say supposed -- but during any stop or
10   any vehicles or any other stop that you may
11   initiate while on duty.
12          Q.    Okay.   Were you provided with training
13   on use of a dash camera by the state police?
14          A.    Yes.
15          Q.    When did you receive that training?
16          A.    During FTO training.
17          Q.    So when you were doing the Troop B road
18   patrol activities; is that correct?
19          A.    Yes.
20          Q.    Okay.   And I'm looking at the top of the
21   second page of that exhibit, which is page Number
22   333.    It indicates officers operating patrol
23   vehicles equipped with recording equipment shall
24   record all traffic stops, pursuits, arrests and/or
25   incidents.
                         Troy Pichon 5/14/2019
                                                        Page 127


 1        A.   I'm sorry, where are you reading at?
 2        Q.   I'm sorry, I'm on the second page of the
 3   exhibit, the very top paragraph where it says,
 4   "officers operating patrol vehicles equipped with
 5   recording equipment shall record all traffic
 6   stops, pursuits, arrests and/or incidents.
 7   Officers shall also record other events,
 8   situations and circumstances, including but not
 9   limited to armed encounters, acts of physical
10   violence and felonious activity;" is that correct?
11        A.   Yes.
12        Q.   That's your understanding of when a dash
13   camera should be activated?
14        A.   Yes.
15        Q.   Okay.   What vehicles have you been
16   issued while with Louisiana State Police?
17        A.   I had -- when I first got out of the
18   academy, I had Crown Victoria, Ford Crown
19   Victoria, and I was issued a Chevy Tahoe, and then
20   I had a Dodge Durango unmarked vehicle.     I am
21   currently driving a black Dodge Charger.
22        Q.   Is the Charger marked?
23        A.   No, ma'am.    It's unmarked.
24        Q.   The first two vehicles that you
25   mentioned, the Crown Victoria and the Tahoe, were
                          Troy Pichon 5/14/2019
                                                        Page 128


 1   both of those marked vehicles?
 2        A.     Yes.
 3        Q.     When did you change to the unmarked
 4   vehicles?
 5        A.     When I went to narcotics.
 6        Q.     Okay.   The Crown Victoria and the Chevy
 7   Tahoe, the two marked units that you had, were
 8   those equipped with dash cameras?
 9        A.     Yes.
10        Q.     Okay.   Have either of your unmarked
11   units been equipped with dash cameras?
12        A.     No.
13        Q.     Okay.   Do you know in general if there
14   are unmarked units that are equipped with dash
15   cameras?
16        A.     I'm not sure.
17        Q.     Okay.   Do you know of anyone with an
18   unmarked unit that has a dash camera?
19        A.     Not in my unit.
20        Q.     Okay.   The unmarked Durango that you
21   had, was it equipped by the state police in any
22   kind of way?
23        A.     It was a state police vehicle.
24        Q.     Okay.   It didn't have any markings on
25   the outside?
                        Troy Pichon 5/14/2019
                                                           Page 129


 1        A.   No.
 2        Q.   Did it have lights?
 3        A.   Yes.
 4        Q.   Did it have a siren?
 5        A.   Yes.
 6        Q.   But no camera?
 7        A.   No camera, no decals.
 8        Q.   Okay.   And the Charger that you have
 9   currently, it is also unmarked?
10             (OFF-THE-RECORD DISCUSSION)
11        Q.   The Charger that you have now, is it
12   equipped with lights?
13        A.   Yes.
14        Q.   Does it also have a siren?
15        A.   Yes.
16        Q.   But it has no decals?
17        A.   No decals.
18        Q.   And no camera?
19        A.   No camera.
20        Q.   I'm going to show you what was
21   previously marked as Exhibit 17.           The top of this
22   document reads "P.O. 1117, body worn cameras;" is
23   that correct?
24        A.   Yes.
25        Q.   This is the state police's policy on
                          Troy Pichon 5/14/2019
                                                     Page 130


 1   body-worn cameras, correct?
 2        A.    Appears to be, yes, ma'am.
 3        Q.    Okay.   The effective from date at the
 4   top of the first page of this document is
 5   January 24th, 2017; is that correct?
 6        A.    Yes.
 7        Q.    Are you aware of any body-worn camera
 8   policy that existed prior to this effective date?
 9        A.    No, ma'am.
10        Q.    Okay.   So this, to your knowledge, is
11   the first state police policy on body-worn
12   cameras?
13        A.    To my knowledge, yes.
14        Q.    Okay.   Have you received training from
15   the state police on use of body-worn cameras?
16        A.    No.
17        Q.    Okay.   Have you been issued a body-worn
18   camera?
19        A.    No.
20        Q.    Have you received any information about
21   when a state police trooper with a body-worn
22   camera would activate that device?
23        A.    No.
24        Q.    Did you have a body-worn camera when you
25   were with NOPD?
                             Troy Pichon 5/14/2019
                                                          Page 131


 1          A.    Yes.
 2          Q.    Okay.    How many years at NOPD did you
 3   have a camera?
 4          A.    Probably my last year.
 5          Q.    Your last year?
 6          A.    Yes.
 7          Q.    Okay.    What was your training like at
 8   NOPD on the use of that camera?
 9          A.    They had -- the people that issues the
10   camera and deals with all the stuff, they came
11   actually and showed us how to use the cameras,
12   activate them, turn them off, when they're on
13   standby mode and all that kind of stuff.
14          Q.    Okay.    Where did you wear the body-worn
15   camera on your body when you were with NOPD?
16          A.    In the center of my chest, in my
17   uniform.
18          Q.    Is that something that you wore on a
19   daily basis for the year that you had it?
20          A.    Yes.    I don't even think it was the
21   whole entire year.       After I got shot, I was out 6
22   months.     We got issued the body cameras when I was
23   out.    When I came back to work, that's when I
24   actually started to use it for the few months I
25   was with NOPD, before going to state police.
                          Troy Pichon 5/14/2019
                                                           Page 132


 1        Q.    Were you provided with any information
 2   as to why NOPD was starting to issue body-worn
 3   cameras?
 4        A.    To my knowledge, it was a tool that they
 5   were implementing to further assist with
 6   investigations, protecting the officers or
 7   protecting the general public from officers that
 8   were probably doing some wrongdoing.
 9        Q.    Okay.   Is it your understanding that
10   there are members of the state police who have
11   been issued body-worn cameras?
12        A.    Yes.
13        Q.    Okay.   Have you ever worked with other
14   officers who were wearing body-worn cameras?
15        A.    I haven't -- yes.           Yes, I have.
16        Q.    Okay.   In what capacity was that?
17        A.    In a patrol.      We were out patrolling,
18   and person that I was with had a body-worn camera.
19        Q.    Where was that patrol happening?
20        A.    French Quarter, New Orleans.
21        Q.    So with your Troop N work; is that
22   correct?
23        A.    As I was working overtime.
24        Q.    Okay.   Were you in narcotics at that
25   point in time?
                           Troy Pichon 5/14/2019
                                                        Page 133


 1        A.     Yes.
 2        Q.     But working an overtime shift in the
 3   quarter?
 4        A.     Yes.
 5        Q.     Okay.   Did that officer that you were
 6   with, that had the camera, activate the camera
 7   during that patrol?
 8        A.     Yes.
 9        Q.     Do you remember why it was activated?
10        A.     We probably stopped the vehicle, or we
11   did some other kind of enforcement action, where
12   he turned it on.     And when we done, turned it off.
13        Q.     Okay.   Does anyone in narcotics have a
14   body-worn camera?
15        A.     No.
16        Q.     Okay.   Does anyone, I guess, in the
17   Bureau of Investigations generally have a
18   body-worn camera?
19        A.     I'm not sure.
20        Q.     Okay.   But not in your unit?
21        A.     Not in my unit.
22        Q.     Okay.   I'm going to show you a document
23   that was previously marked as Exhibit 18.     The top
24   of this document is "P.O. 1112, pursuit/road
25   block."    Actually, misspelled, it's "pusuit," but
                           Troy Pichon 5/14/2019
                                                          Page 134


 1   I believe it's supposed to be pursuit.         And this
 2   appears to be a policy dealing with pursuits and
 3   road blocks; is that correct?
 4        A.     Yes.
 5        Q.     This is the state police policy on
 6   pursuits and road blocks?
 7        A.     Yes.
 8        Q.     Is it your understanding that this
 9   policy deals with vehicular pursuits?
10        A.     Yes.
11        Q.     Okay.   Is there any other state police
12   policy that deals with foot or pedestrian
13   pursuits?
14        A.     Not to my knowledge.
15        Q.     Okay.   Are foot pursuits covered in this
16   policy, to your knowledge?
17        A.     Doesn't appear to be.
18        Q.     Okay.   You mentioned before when we were
19   talking about NOPD and the state police, that you
20   received training from the state police on
21   pursuits?
22        A.     Yes.
23        Q.     Okay.   When did that training occur?
24        A.     I'm not sure.       Sometime during my cadet
25   phase where I was in training academy.
                               Troy Pichon 5/14/2019
                                                                      Page 135


 1           Q.      So as part of the academy training?
 2           A.      Yes.
 3           Q.      Did you receive further training as part
 4   of the FTO program?
 5           A.      As far as pursuits?               If we were actually
 6   involved in one, yes, they kind of explained to me
 7   what happened.
 8           Q.      If it came up --
 9           A.      Yes.
10           Q.      -- when you were with your FTO?
11           A.      Yes.
12           Q.      Have there been any in-service trainings
13   with the state police having to do with pursuits?
14           A.      Yes.
15           Q.      Okay.   What topics were covered in those
16   in-service trainings?
17           A.      Like I said, it varies from year to
18   year.        Rolling road blocks, might do spike strip
19   application deployment, may do just basic
20   pursuits, stopping at intersections, checking up,
21   make sure you don't just blow red lights behind a
22   subject, that type of stuff.
23           Q.      Okay.   And you mentioned previously that
24   the NOPD pursuit policy differs from the state
25   police pursuit policy; is that correct?
                            Troy Pichon 5/14/2019
                                                                 Page 136


 1        A.      Yes.
 2        Q.      What is your understanding of the NOPD
 3   pursuit policy?
 4        A.      Well, it's changed since I was last
 5   there.     So I don't know what their current policy
 6   is as far as pursuits are concerned.                As far as my
 7   understanding, is that they cannot pursue any
 8   vehicle for nothing less than violent felony
 9   crime.
10        Q.      Okay.   When you were with NOPD, what was
11   their pursuit policy?
12        A.      I'm not exactly sure.             I can't remember.
13        Q.      Okay.   What is the Louisiana State
14   Police's policy on when you can initiate a
15   pursuit?
16        A.      It varies.    It's basically discretion.
17   It's up to the discretion of the trooper and the
18   supervisors involved in the situation, you know.
19   There's a number of factors involved with
20   initiating the pursuit and terminating the
21   pursuit, so. . .
22        Q.      Can you -- I guess I'm trying to
23   understand the difference that you highlighted
24   between the NOPD policy, as you understand it, and
25   the state police policy.           Can you tell me a little
                           Troy Pichon 5/14/2019
                                                              Page 137


 1   bit about what's different about a state police
 2   policy?
 3        A.     State police does allow you to pursue
 4   for property crimes, stolen vehicles, that sort of
 5   thing.    NOPD, according to my knowledge, don't
 6   have -- they don't want you to pursue anything,
 7   nothing less than somebody that shot and killed
 8   somebody or armed robbery, something to that
 9   nature.    It got to be a violent felony.
10               MRS. WASHINGTON:          Okay.   I'm going to
11               show you a document that I am marking as
12               Exhibit 60.
13               (EXHIBIT 60 MARKED FOR IDENTIFICATION)
14   EXAMINATION BY MRS. WASHINGTON:
15        Q.     The top of this document says
16   "eligibility for permanent status."             Do you
17   recognize this form?
18        A.     No, ma'am.
19        Q.     Okay.   It's dated October 6, 2016, and
20   references Troy Pichon; is that correct?
21        A.     Yes.
22        Q.     Okay.   Am I correct in understanding
23   that when you're initially hired by the state
24   police, there's some probationary status period?
25        A.     Yes.
                         Troy Pichon 5/14/2019
                                                       Page 138


 1        Q.   Okay.   What is your understanding of
 2   probationary versus permanent status?
 3        A.   Probationary status just means within a
 4   certain timeframe, if you have any infractions or
 5   any situations where the department feels that
 6   they need to part ways with you, that you won't
 7   be -- you won't be protected through any of the
 8   civil service or state police commission rules
 9   governing permanent status employees.
10        Q.   Okay.   And looking at the document that
11   I just handed you, there's a box that's checked
12   next to "recommend permanent status effective,"
13   and it's dated November 29, 2016; is that correct?
14        A.   Yes.
15        Q.   Do you recognize that date or, I guess,
16   approximate date as when you received permanent
17   status with the state police?
18        A.   I don't recognize it, but if they have
19   it on there, I tend to believe it's accurate.
20        Q.   Okay.   Were you informed of when you
21   achieved permanent status with the state police?
22        A.   It's typically from 2 years from the
23   date of hire.
24        Q.   Okay.
25        A.   So November 29th, would have been about
                           Troy Pichon 5/14/2019
                                                              Page 139


 1   right --
 2         Q.   That's right.        Because you started --
 3         A.   -- from 2014.
 4         Q.   That makes sense.            One last question on
 5   the state police pursuit policy, as you understand
 6   it.   You mentioned being able to pursue for
 7   property crimes.     Does the state police also
 8   provide for pursuits for drug offenses?
 9         A.   Depends, yes.
10         Q.   Okay.    What about traffic or --
11         A.   Traffic violations?
12         Q.   -- vehicle violations, correct?
13         A.   Like I said, up to the individual
14   trooper and the supervisor on duty at the time.
15         Q.   But there would be some circumstances
16   having to do with traffic or vehicle?
17         A.   Yes.    Like I said, it's a number of
18   things that goes into a vehicle pursuit that the
19   supervisor and individual trooper himself looks at
20   to determine whether it's worth pursuing this
21   vehicle versus terminating it and just letting it
22   go.
23         Q.   Okay.    You are aware that we're all here
24   doing this deposition because of a lawsuit that
25   has to do with an arrest that occurred in June of
                            Troy Pichon 5/14/2019
                                                                    Page 140


 1   2017, correct?
 2           A.   Yes, ma'am.
 3           Q.   I want to talk for a minute about some
 4   of the state police's operations in New Orleans in
 5   that time period, June of 2017.
 6           A.   Okay.
 7           Q.   Okay.   What is your knowledge of what
 8   the state police's presence was in New Orleans in
 9   2017?
10           A.   Basically, state police role was to
11   assist NOPD with manpower issues in the French
12   Quarter.     NOPD was having trouble with retaining
13   officers and having an established presence in the
14   French Quarter.      You might have two officers
15   working any given time, which wasn't enough to
16   cover the entire French Quarter.                So supplement
17   that with state police, you have more officers in
18   the area to assist with answering code 2 calls and
19   just providing a police presence in the area, to
20   keep crime down in the French Quarter.
21           Q.   Okay.   I'm going to show you a document
22   that was previously marked as Exhibit 11.                The
23   first page says "cooperative endeavor agreement,"
24   and is dated September of 2015.                Have you seen
25   this document before?
                            Troy Pichon 5/14/2019
                                                        Page 141


 1        A.      No, ma'am.
 2        Q.      Are you aware of any agreement between
 3   the City of New Orleans and the Louisiana State
 4   Police?
 5        A.      Well, I was aware that there was some
 6   type of agreement in place, but I wasn't sure of
 7   the details or anything that was pertained in this
 8   agreement.
 9        Q.      Okay.   I know you said that you have not
10   seen this document before, but I want to flip to
11   the last two pages just to ask about your
12   understanding of a couple of terms that are used
13   in this document.      Looking at page 16 of the
14   document, if you look under section B, which says
15   "obligations of the state through the
16   superintendent of LSP," under B1, it says,
17   "provide as many full-time LSP officers as
18   possible based on revenue collected by the
19   district, but no less than 15 officers at given
20   time for proactive patrols under this agreement,
21   as assigned by their supervisor or commander for a
22   period of 5 years, beginning on January 1st,
23   2016," correct?
24        A.      Yes.
25        Q.      This uses the phrase "proactive
                           Troy Pichon 5/14/2019
                                                         Page 142


 1   patrols."    And I believe you mentioned that phrase
 2   earlier today; is that correct?
 3        A.     Yes.
 4        Q.     Remind me what your understanding of a
 5   proactive patrol is.
 6        A.     It's basically going out curbing crime
 7   before it happens, looking for guns before they
 8   get the chance to rob anybody or shoot anybody
 9   with that gun, stop a narcotics transaction before
10   somebody get ahold of a bad bunch of heroine and
11   kill a bunch of tourists visiting the city, that
12   sort of thing.
13        Q.     Are these patrols vehicle patrols?
14        A.     It could be varied, foot patrol, vehicle
15   patrol.
16        Q.     It could be both?
17        A.     Yes.
18        Q.     Okay.   On page 17, which is the last
19   page of that document, I'm looking at Number 9,
20   which says, "ensure that detail officers are
21   trained to handle public safety situations that
22   are specific to a tourist-dense French Quarter and
23   educated on the city code ordinances that are
24   pertinent to patrolling in the district."
25        A.     Yes.
                          Troy Pichon 5/14/2019
                                                                  Page 143


 1        Q.    I'm wondering if you received training,
 2   like that mentioned in part 9, about public safety
 3   situations in the tourist-dense French Quarter
 4   from the state police, when you were working with
 5   Troop N?
 6        A.    From NOPD, I did.           State police -- like
 7   I said, I'm from New Orleans.                So I didn't
 8   really -- I understood the French Quarter.                 I've
 9   been there my whole life.          So if they did offer
10   any training, like I said, it wasn't issued to me.
11   I didn't get it.
12        Q.    So you didn't receive any training on
13   your work in the French Quarter?
14        A.    No, not from state police.
15        Q.    Okay.   Do you know if any other state
16   police troopers received training for work in the
17   French Quarter?
18        A.    I'm not sure.
19        Q.    Okay.   We were looking at state police
20   policies previously.     Were there any modifications
21   that were made to the regular state police
22   policies for your work in the French Quarter?
23        A.    I'm not sure.
24        Q.    Okay.   Are you aware of any
25   modifications to the policies related to working
                           Troy Pichon 5/14/2019
                                                      Page 144


 1   in the French Quarter?
 2        A.    I know just with pursuits in particular,
 3   in the French Quarter itself, there's -- no, they
 4   do not pursue vehicles within the confines of the
 5   French Quarter, just because of the high volume of
 6   pedestrian traffic.     So a vehicle takes off in the
 7   French Quarter at any particular high-traffic
 8   time, we will not pursue that vehicle.
 9        Q.    Okay.   How were you informed about that
10   French Quarter pursuit policy?
11        A.    Supervisor basically was, like, if
12   you -- do not initiate a pursuit within the French
13   Quarter.   If you do, we will terminate.
14        Q.    Okay.   So this was instruction that you
15   received from supervisors overseeing your work in
16   the French Quarter?
17        A.    Yes.
18        Q.    Okay.   Were there any other
19   modifications that you remember specific to
20   working in the French Quarter?
21        A.    Not to my knowledge.
22        Q.    Okay.   Do you remember when you received
23   that instruction about no pursuits in the French
24   Quarter?
25        A.    Somewhere along the time when I was
                           Troy Pichon 5/14/2019
                                                         Page 145


 1   assigned to the French Quarter.
 2        Q.      Okay.   Would you have received that
 3   instruction during a briefing of some sort?
 4        A.      Maybe at roll call.
 5        Q.      Okay.   And roll call would have been --
 6        A.      Pre-shift meeting.
 7        Q.      Where does that take place?
 8        A.      At troop office, Troop N office.
 9        Q.      Okay.   So other than that change to the
10   pursuit policy to not pursue in the quarter --
11        A.      I don't think it was a change to the
12   policy.    Supervisors have the authority to
13   terminate a pursuit at any time they feel
14   necessary.    And they are -- they made it specific
15   that they would not let a pursuit go on in the
16   French Quarter with all the pedestrian traffic.
17   So, like, before you even start a pursuit, just
18   kill it, because if you start one, I'm going to
19   kill it.
20        Q.      So it was just instruction you were
21   provided?
22        A.      Well, it wasn't instruction.     It was
23   just, basically, if you start one, I'm going to
24   tell you no, so don't do it.
25        Q.      But otherwise, when you were working
                          Troy Pichon 5/14/2019
                                                              Page 146


 1   with Troop N in the French Quarter, you were
 2   operating under Louisiana State Police policies?
 3        A.   Yes.
 4        Q.   Okay.    I'm going to show you what was
 5   previously marked as Exhibit 13.             The front page
 6   says "Louisiana State Police New Orleans Criminal
 7   Enforcement Detail," and has dates from March 2015
 8   through December 2015; is that correct?
 9        A.   Yes.
10        Q.   Have you seen this document before?
11        A.   Let me look through it a second.
12        Q.   Sure.
13        A.   Yes.    I was provided with this document
14   before.
15        Q.   Okay.    Do you remember when you were
16   provided with the document?
17        A.   At some point when I started working
18   Troop N, they gave me a copy of this.
19        Q.   Okay.    Do you remember if you were
20   working with Troop N during the time period that's
21   on this front cover page, in 2015?
22        A.   I can't remember.
23        Q.   Okay.    What is your understanding of how
24   the term "Troop N" and the term "NOCED" relate to
25   each other; are they the same?
                           Troy Pichon 5/14/2019
                                                              Page 147


 1        A.   Yes, for the most part.             Like I said,
 2   it's just a play on words, New Orleans Criminal
 3   Enforcement Detail versus Troop N.             I don't know.
 4   Maybe it's just their preference, what they call
 5   it, I don't know.
 6        Q.   Okay.     So you received this plan when
 7   you started work with Troop N?
 8        A.   Yes.
 9        Q.   Did you receive any other operational
10   plans during the time you've worked with Troop N?
11        A.   Only during special events.
12        Q.   Okay.     What kinds of special events
13   would have operational plans?
14        A.   Mardi Gras, French Quarter Fest.             We got
15   a million festivals, so you take your pick.             So
16   any one that came through the French Quarter that
17   we were possibly assisting NOPD with, provide
18   security for, had an operational plan.
19        Q.   Okay.     Do you remember if there was any
20   special event or special operational plan in place
21   in June of 2017?
22        A.   I'm not sure.
23        Q.   Okay.     Do you remember Operation Summer
24   Heat that was in effect during 2017?
25        A.   Yes, I remember that.
                              Troy Pichon 5/14/2019
                                                            Page 148


 1        Q.      Did you participate in that operation?
 2        A.      No.
 3        Q.      Okay.     Do you know what the relative
 4   dates of that operation would have been?
 5        A.      I know it was during the summertimes,
 6   summer dates.        I'm not sure of the exact date,
 7   timeframe.
 8        Q.      Okay.     You mentioned being with Troop B
 9   to begin with.
10        A.      Yes.
11        Q.      And then you mentioned being with Troop
12   N following that; is that correct?
13        A.      Yes.
14        Q.      Were you permanently assigned to Troop
15   N?
16        A.      Yes.
17        Q.      Okay.     Do you know the approximate dates
18   of your permanent assignment with Troop N?
19        A.      No, ma'am.
20        Q.      Okay.     How would I find out that
21   information?
22        A.      I'm sure they have -- should have it in
23   state police records somewhere.
24        Q.      Okay.     So there would be some notation
25   in your records of when you were --
                           Troy Pichon 5/14/2019
                                                         Page 149


 1        A.    Trooper assignment, yes.
 2        Q.    So for some period of time, you were
 3   permanently assigned to Troop N?
 4        A.    Yes.    Now, I'm not sure, since Troop N
 5   is its own animal, if they still have me listed as
 6   Troop B and just loaned me to Troop N.        I don't
 7   know how they work that.
 8        Q.    Okay.    At some point, you were then
 9   permanently assigned to narcotics; is that
10   correct?
11        A.    Yes.
12        Q.    Okay.    And once you were permanently
13   assigned to narcotics, you were no longer
14   permanently assigned to Troop N?
15        A.    No, ma'am.
16        Q.    Okay.    Since being with narcotics, have
17   you still worked overtime with Troop N?
18        A.    Yes.
19        Q.    Okay.    How do those Troop N overtime
20   shifts work?
21        A.    They give you a list of dates available,
22   the time slots, and they only have a specific
23   number of positions available, and you're able to
24   put your name in.     They'll let you know -- you
25   know, once they fill up the slots, then they shut
                           Troy Pichon 5/14/2019
                                                       Page 150


 1   it off to anybody else signing up for that
 2   particular date that slots were available.
 3        Q.     So you basically sign up or volunteer
 4   for an overtime shift that's available?
 5        A.     Yes.
 6        Q.     Okay.   When you were permanently
 7   assigned to Troop N, what were your duties and
 8   responsibilities?
 9        A.     Patrol the French Quarter, like I said,
10   proactive patrol, assist in NOPD code 2 calls,
11   respond to citizen complaints, that sort of thing.
12        Q.     Okay.   And when you work these overtime
13   shifts with Troop N, what are your duties during
14   those overtime shifts?
15        A.     Same.   Yes, same.
16        Q.     Okay.   When you report for one of these
17   Troop N overtime shifts, is there any kind of
18   shift briefing that happens?
19        A.     Yes.
20        Q.     Okay.   What happens during a shift
21   briefing?
22        A.     You go over the events of the previous
23   shift, if there was something that needed to be
24   relayed to -- you know, like, if they were having
25   a rash of armed robberies in the quarter, they
                          Troy Pichon 5/14/2019
                                                        Page 151


 1   give us a description.       If NOPD provided a photo
 2   of a particular subject wearing a particular type
 3   of clothing, they'll provide a photo to everybody,
 4   so we'd be on the lookout for the subject, or if
 5   some kind of threat or some kind of incident going
 6   on or some kind of special assignment that was
 7   going on, they'll relay that information.       Just
 8   take roll to make sure everybody was currently
 9   there and on time.
10        Q.   And at those briefing sessions, were you
11   provided with information about who else was
12   working on that shift?
13        A.   Other than just seeing them next to you,
14   and then they paired you up with another trooper.
15   You rode two-man units in Troop N.
16        Q.   That pairing would happen at --
17        A.   At the briefing, yes.
18        Q.   Okay.   You mentioned previously that you
19   weren't provided with any training prior to
20   working in New Orleans by the state police; is
21   that correct?
22        A.   What type of training?
23        Q.   Any type of specialized training based
24   on being assigned to work in the French Quarter.
25        A.   What type of specialized training?
                            Troy Pichon 5/14/2019
                                                        Page 152


 1           Q.   Any training.
 2           A.   Being a police officer.
 3           Q.   Okay.
 4           A.   I mean, I don't know -- I don't see what
 5   kind of specialized training you need policing the
 6   city, especially me having 5 years with NOPD.
 7           Q.   Okay.   I'm just asking whether or not
 8   the state police provided any training when you
 9   were assigned to Troop N.
10           A.   I don't think there's no special
11   training for Troop N.
12           Q.   When you work overtime with Troop N, and
13   an arrest occurs or an incident occurs, what type
14   of reporting or documentation do you do to record
15   that event?
16           A.   Like, when we're booking somebody into
17   the jail?
18           Q.   Sure.   I'm just wondering when you're
19   working with Troop N and, let's say, an arrest is
20   made.
21           A.   You do a New Orleans Police Department
22   face sheet and gist.       That's for booking purposes.
23   Then we do LSP report, state police report, on
24   that incident, forward it to the district
25   attorney's office.
                            Troy Pichon 5/14/2019
                                                          Page 153


 1        Q.      So for each arrest that would occur when
 2   you're working with Troop N, both would be the
 3   NOPD face sheet and gist for booking and then a
 4   separate LSP report; is that correct?
 5        A.      Yes.
 6        Q.      You mentioned that when you work with
 7   Troop N, you're paired up with another officer; is
 8   that correct?
 9        A.      Yes.
10        Q.      So --
11        A.      Most of the overtime guys.
12        Q.      So if there's two officers involved in
13   an arrest or even more than two officers involved
14   in an arrest, how is it determined who's going to
15   write up those reports and paperwork that you just
16   described?
17        A.      It's basically up to those two officers,
18   who decide to write the report.
19        Q.      Are there timelines by which you're
20   supposed to author those reports?
21        A.      Yes.
22        Q.      Okay.   What are the timelines?
23        A.      It's reasonable time forwarded to the
24   district attorney's office for screening.       It
25   varies case to case.       So there's no set, you need
                            Troy Pichon 5/14/2019
                                                        Page 154


 1   to have in by this many days, I believe.        Like I
 2   said, as long as you get it in a reasonable time,
 3   or the DA's office will call and be looking for
 4   it.
 5           Q.   You indicated that the NOPD face sheet
 6   and gist is something that is needed for booking
 7   the person into the jail?
 8           A.   That's for booking purposes and for
 9   determining the bond, magistrate and the defense
10   attorney at the bond hearing, something to go on
11   as far as the facts that ultimately led to the
12   arrest of that person.
13           Q.   So that's a report that would be
14   prepared when the person is being booked into the
15   jail?
16           A.   Yes.    Like I said, they call it a gist,
17   because it's just a brief narrative of the events
18   leading up to the arrest.
19           Q.   Okay.    If a use of force occurs while
20   you're working with Troop N, what sort of
21   documentation is produced of that incident?
22           A.   As far as you have to do a use-of-force
23   report, state police database.
24           Q.   Okay.
25           A.   And if you send them to the hospital,
                             Troy Pichon 5/14/2019
                                                           Page 155


 1   you get paperwork from the hospital once they
 2   release the subject.
 3        Q.     Okay.
 4        A.     In Orleans Parish Jail, if you tase
 5   somebody or use force on anybody, they will not
 6   accept them.       So you have to take them to the
 7   hospital.
 8        Q.     The state police use-of-force report
 9   that you just mentioned, is there a timeline for
10   completing that report following any use of force?
11        A.     I believe so.
12        Q.     Okay.     What is your understanding of the
13   timeline?
14        A.     I'm not -- I can't remember at this
15   point in time.       I know it's a timeframe you have
16   to have it done.       I believe by the end of your
17   shift or at least before the beginning of your
18   next shift.
19        Q.     Okay.     The NOPD face sheet and gist that
20   you discussed, those are forms that NOPD created?
21        A.     Yes.
22        Q.     Okay.     When you're working with the
23   state police and Troop N, how do you access those
24   NOPD forms?
25        A.     We have electronic or hard copies of the
                          Troy Pichon 5/14/2019
                                                         Page 156


 1   forms.
 2        Q.   Okay.
 3        A.   We could go to 8th District Station if
 4   we don't have any.
 5        Q.   Did you receive training from the state
 6   police on using those NOPD forms?
 7        A.   Yes.
 8        Q.   Okay.
 9        A.   Which I already knew how to use it, so I
10   didn't pay no attention to it.
11        Q.   What did the training, to the extent
12   that you remember any of it, consist of?
13        A.   It showed you how to fill out the forms
14   correctly and what the district attorneys look for
15   in these forms and what to put in the particular
16   boxes for the forms.     I probably had a hand in
17   training a few people myself on how to use it.
18        Q.   Okay.   The NOPD forms have item number
19   associated with them; is that correct?
20        A.   Yes.
21        Q.   And that's an NOPD item number?
22        A.   Yes.
23        Q.   And then the state police report would
24   also have an item number; is that correct?
25        A.   Yes.
                            Troy Pichon 5/14/2019
                                                                Page 157


 1           Q.   And that's an LSP item number?
 2           A.   Well, it's report number.            Then you --
 3   somewhere in the report, you put the LSP item
 4   number in there, and you reference the NOPD item
 5   also in your report.
 6           Q.   Okay.   After you complete the NOPD face
 7   sheet and gist for an arrest, what happens, like
 8   physically happens, to those documents?
 9           A.   You bring them to the jail.            You bring
10   the arrested person to the jail.               You turn those
11   documents over to the sheriff's office, who
12   creates a file for that subject.               I guess -- I'm
13   not sure how they operate, but they forward that
14   information to the district attorney's office,
15   like I said, for bond hearings and that sort of
16   thing.
17           Q.   Does the state police maintain a copy of
18   those face sheets and gists?
19           A.   I maintain a copy of it myself.            I'm not
20   sure what other troopers do.               I make a copy of it
21   for myself.
22           Q.   What do you do with the copies that you
23   make?
24           A.   Attach it to my LSP report.
25           Q.   Is that maintained electronically?
                           Troy Pichon 5/14/2019
                                                               Page 158


 1        A.   No.     Hard copy.
 2        Q.   Okay.     Are you familiar with the New
 3   Orleans Police Department consent judgment?
 4        A.   Consent decree?
 5        Q.   Yes.
 6        A.   I'm somewhat familiar with it.
 7        Q.   Okay.     You're aware that there is one?
 8        A.   Yes.
 9        Q.   Okay.     Were you with the police
10   department when the consent decree was issued?
11        A.   The beginning phases of it.
12        Q.   Okay.     What was your understanding at
13   the time you were with NOPD and it was entered
14   about what the consent decree was?
15        A.   I think it was a good thing for the
16   department.     It definitely had a lot of stuff that
17   NOPD needed to change and some forward-thinking
18   ideas that they recommended.              So I thought it was
19   a good deal, especially the body-worn cameras.
20   That was a big relief for me, getting all those
21   complaints, where I was able to document on my
22   body camera some of the events that people were
23   claiming happened didn't happen.              So that saved me
24   a lot of grief as far as having complaints and
25   stuff with the department.
                            Troy Pichon 5/14/2019
                                                         Page 159


 1           Q.   So is it your understanding that as a
 2   result of the consent decree, that NOPD changed
 3   some of their policies and practices?
 4           A.   Yes.
 5           Q.   Okay.    Do you remember if you were
 6   provided --
 7           A.   They were court-ordered changes, but I
 8   don't think they wanted to change them.        Like I
 9   said, some of the policies that were changed
10   needed to be changed.
11           Q.   But there were changes?
12           A.   Yes, court-ordered changes.
13           Q.   Were you provided with copies of
14   policies that had been changed when you were at
15   NOPD?
16           A.   I can't remember.
17           Q.   Okay.    Do you --
18           A.   I'm pretty sure we did, but it's vague
19   memory at this point.
20           Q.   Okay.    Do you remember receiving any
21   training that related to policies that had been
22   changed because of the consent decree?
23           A.   Yes.    When they started implementing
24   changes, we were notified, and we actually had to
25   sign off, I believe, on those policies, saying
                             Troy Pichon 5/14/2019
                                                                    Page 160


 1   that we read them.
 2           Q.   Okay.    You just mentioned the body-worn
 3   cameras.     Did you have any other experiences when
 4   you were at NOPD where you felt like the consent
 5   decree changed the way that you practiced your
 6   policing duties?
 7           A.   Yes.    Like I said, just the change of
 8   policies.     You got to change.                You can't continue
 9   doing the same thing you were doing with different
10   policies in place.        So, of course, we had to adapt
11   and change related -- as it related to the
12   policies that were put forth.
13           Q.   Okay.    When you were with NOPD and there
14   were these changes to policies, did you ever feel
15   that those changes restricted or inhibited your
16   ability to perform your law enforcement duties?
17           A.   No, ma'am.
18           Q.   Okay.    Do you know if there were other
19   officers that you worked alongside at NOPD who you
20   felt like the consent decree impacted their
21   ability to do their police work?
22           A.   They may have.         I'm not sure.
23           Q.   Okay.    Not to your knowledge?
24           A.   No, ma'am.     I didn't get involved in all
25   that.
                         Troy Pichon 5/14/2019
                                                      Page 161


 1        Q.   Okay.   Since working with the state
 2   police, have you received any information about
 3   the New Orleans Police Department consent decree?
 4        A.   No.
 5        Q.   Okay.   Have you had any discussions with
 6   anyone while at the state police regarding the
 7   consent decree?
 8        A.   Just friends that I have currently still
 9   working for New Orleans Police Department.
10        Q.   Okay.   What have those discussions
11   consisted of?
12        A.   Just basically the changes in policies
13   versus from when we were police officers together
14   until now, just how a lot of things have changed.
15        Q.   Okay.   Have you had conversations with
16   anyone inside of the state police regarding the
17   NOPD consent judgment?
18        A.   No, ma'am.
19        Q.   Okay.   You said that you've talked to
20   people who are still at NOPD about the consent
21   judgment since you've been with the state police?
22        A.   Yes.
23        Q.   What is your current opinion on the NOPD
24   consent decree?
25        A.   Like I said, I think it was some changes
                                 Troy Pichon 5/14/2019
                                                                     Page 162


 1   that needed to be made, some good changes to be
 2   made.        So looking at it, like I said, seeing what
 3   the department is now and the way they police, I
 4   think it's a good deal that they're able to get
 5   the trust of the community back with that
 6   department and look forward, as far as policing is
 7   concerned, and doing what's right for people.
 8           Q.      Okay.     Did the entry of the consent
 9   decree, while you were with NOPD, impact or
10   influence your decision to leave the department at
11   all?
12           A.      No, not at all.
13                   MRS. WASHINGTON:            Okay.    I'm going to
14                   move to a new chapter.              Do you want to
15                   take a break now, or should we continue?
16                   MR. FAHRENHOLT:           Let me get a status.
17                   MRS. WASHINGTON:            We can go off the
18                   record.
19                   (RECESS 12:32-12:35 P.M.)
20   EXAMINATION BY MRS. WASHINGTON:
21           Q.      Like I said earlier, you're aware that
22   this lawsuit concerns an arrest of Zachary Terrell
23   that occurred in June of 2017, correct?
24           A.      Yes, ma'am.
25           Q.      And you were involved in that event?
                               Troy Pichon 5/14/2019
                                                                    Page 163


 1           A.      Yes, ma'am.
 2           Q.      Do you remember the incident with
 3   Mr. Terrell?
 4           A.      Yes.
 5           Q.      What was your assignment on the day that
 6   this incident occurred?
 7           A.      We were assigned to the French Quarter
 8   area.        We had did our stint on Bourbon.             And me
 9   and Trooper Roach had just went to the office, and
10   we had gotten something to eat.                   So we had just
11   finished eating when we left the office just prior
12   to this situation.
13           Q.      This was one of those Troop N overtime
14   shifts that you were working?
15           A.      Yes, ma'am.
16           Q.      What time had your shift started?
17           A.      Typically started at 1800.
18           Q.      Okay.   And you mentioned having done
19   your stint on Bourbon.
20           A.      Yes.
21           Q.      What did you mean by that?
22           A.      Roll call starts at 6.             We typically get
23   out of roll call at 7.            We're assigned to Bourbon
24   Street from at least 6:30 to 7:00 until 10:00 p.m.
25   The NOPD promenade unit -- that's what they call
                           Troy Pichon 5/14/2019
                                                                  Page 164


 1   them -- promenade guys come out on Bourbon Street.
 2   They're responsible for Bourbon Street from 10
 3   until whenever their shifts are over.
 4        Q.     Okay.   What do you do for the time that
 5   you're on Bourbon Street?
 6        A.     We're required to stay on Bourbon
 7   Street.    We walk up and down the street.            And
 8   whatever concerns the business owners have about
 9   loitering or any kind of nuisance, if they're
10   having a complaint or somebody that's in the bar
11   that they want to get removed out of, we'll assist
12   them with that.     Just basic officer presence.
13        Q.     Okay.   Were you assigned that night to
14   all of Bourbon Street for those hours?
15        A.     It varies.    Sometimes depend on the
16   number of people working.           They'll say, all right,
17   you got from this block to this block, somebody
18   else have, you know, just go on.              So make sure
19   they have coverage throughout the whole strip of
20   Bourbon.    Sometimes it may be, like, we don't have
21   as many people working, we may just freely roam
22   throughout Bourbon.      We might walk from 100 block
23   to 800 block and back and forth.
24        Q.     You mentioned that you were with Trooper
25   Roach; is that correct?
                              Troy Pichon 5/14/2019
                                                                    Page 165


 1        A.      Yes, ma'am.
 2        Q.      He was the officer that you had been
 3   partnered with for that shift?
 4        A.      Yes.
 5        Q.      Have you worked with Trooper Roach
 6   previously?
 7        A.      New Orleans, I'm not sure if we worked
 8   previously together with state police.
 9        Q.      Okay.
10        A.      I know with NOPD, he was assigned to the
11   SWAT team, and I was in the 6th District.                 So we
12   never really particularly worked in the same unit
13   together.
14        Q.      Okay.     You knew of him when you were
15   with NOPD?
16        A.      Yes.
17        Q.      Okay.     What did you know about him,
18   aside from the fact that he was with SWAT, when
19   you were with NOPD?
20        A.      He was a breacher.              He was guy that
21   breached the doors for the SWAT team, and that he
22   was a boxer.        He's, like, the box.
23        Q.      Was there anything else that you knew or
24   heard kind of about his reputation when you were
25   both at NOPD?
                           Troy Pichon 5/14/2019
                                                           Page 166


 1        A.   Not really.       I mean, like I said, the
 2   SWAT guys are real tightknit group, so they don't
 3   really deal with too many outsiders.          I was kind
 4   of comfortable with some of the guys, but they
 5   never really discuss personal dealings with each
 6   other or nothing.
 7        Q.   Okay.     And after being with the state
 8   police, you don't remember having worked with
 9   Trooper Roach before this night?
10        A.   No, I can't remember if we rode together
11   before that night or not.
12        Q.   Okay.     Did you know that he was with the
13   state police?
14        A.   Yes.
15        Q.   Okay.     Did you know anything about his
16   reputation with the state police after you were
17   both with the state police?
18        A.   No, ma'am.
19        Q.   Okay.     You referenced that you and
20   Trooper Roach went back to the office after
21   Bourbon Street that night; is that correct?
22        A.   Yes.
23        Q.   Where was the office located?
24        A.   We went to the Cabildo, what we call the
25   Cabildo, office right outside the Cabildo
                           Troy Pichon 5/14/2019
                                                              Page 167


 1   building.    I believe it's 300 block of St. Peter.
 2          Q.   Okay.
 3          A.   It's just before Royal Street.
 4          Q.   Okay.    And you mentioned getting
 5   something to eat; is that correct?
 6          A.   Yes.    We had gotten something to eat.
 7   We went to the office to sit down and eat.
 8          Q.   Okay.    So you picked up food somewhere
 9   and then ate at the office of the Cabildo?
10          A.   Yes.
11          Q.   What time do you remember leaving after
12   having eaten that evening?
13          A.   I mean, like I said, we got off of
14   Bourbon at 10.      Probably went and ate.         Like I
15   said, I mean, I'm not sure how long it took us to
16   eat.   It was just prior to the incident with
17   Mr. Terrell that we decided to wrap it up and go
18   out on patrol.
19          Q.   Okay.    And had you done anything else
20   during your shift that evening prior to the
21   incident with Mr. Terrell?
22          A.   By Bourbon Street?
23          Q.   Just in general.
24          A.   I'm not sure if we made any arrests or
25   not before that situation.              I don't believe we
                           Troy Pichon 5/14/2019
                                                        Page 168


 1   did, but I can't be 100 percent sure without
 2   looking at something to see what we did that day.
 3   Like I say, all I know is we went to Bourbon, went
 4   to the office and ate, and then we left the office
 5   just prior to the encounter with Mr. Terrell.
 6        Q.   Do you remember if you had a roll call
 7   briefing that night?
 8        A.   Yes.
 9        Q.   Okay.     Do you remember if there was any
10   particular activity or incidents that were covered
11   during that roll call briefing?
12        A.   I can't recall.
13        Q.   But nothing stands out to you right now?
14        A.   No, ma'am.
15        Q.   Okay.     Do you remember if there was
16   anything else that was going on in the quarter
17   that evening?
18        A.   Not that I recall.
19        Q.   Okay.     What were you dressed in for this
20   June 17th, shift?
21        A.   Full state police uniform, short sleeve.
22        Q.   That's the dark blue uniform?
23        A.   Yes.    With the stripe, pinstripe on the
24   pockets and stuff, yes.
25        Q.   Did you have, like, a full duty belt?
                            Troy Pichon 5/14/2019
                                                               Page 169


 1        A.    Yes.
 2        Q.    What else did you have on that uniform?
 3        A.    Full duty belt, my bulletproof vest,
 4   full uniform.      Typically wear my little shiny
 5   shoes, want to look nice.            That's about it.
 6        Q.    What about the hat?
 7        A.    No.     We don't like the hat.          We leave
 8   that in the car.      We're required to wear it on
 9   Bourbon Street, though.
10              Don't tell nobody that.             It hurts your
11   head right here (INDICATING).
12        Q.    So you had the hat, but perhaps were not
13   wearing the hat?
14        A.    No.     The hat was in the back.
15        Q.    Okay.     Did you have a vehicle on that
16   night?
17        A.    I was riding shotgun with Trooper Roach.
18        Q.    Okay.     How had you, I guess, gotten to
19   your shift; did you have your own vehicle that you
20   drove there?
21        A.    Yes.     I drove my vehicle to the briefing
22   office.   And when they paired us up, I just
23   grabbed whatever stuff I need for the shift and
24   put it in Trooper Jeff Roach's vehicle, and we
25   departed the location together.
                              Troy Pichon 5/14/2019
                                                                  Page 170


 1           Q.   Okay.     What was the vehicle that you
 2   were assigned or driving at that time?
 3           A.   That Jeff Roach was driving?
 4           Q.   No.     Your actual vehicle.
 5           A.   I believe I was in that Durango at the
 6   time.
 7           Q.   But the Durango was --
 8           A.   Didn't have any markings.              It had lights
 9   and sirens, but no markings or anything that
10   suggest that it was a police vehicle.
11           Q.   Okay.     So on this day, you drove the
12   Durango to get to the briefing?
13           A.   Yes.
14           Q.   But you left it at the office?
15           A.   Yes.
16           Q.   Do you remember what you took out of the
17   Durango to put into Trooper Roach's vehicle that
18   night?
19           A.   Yes.     That hat is one.           I usually get my
20   rifle, my ER-15 rifle, and probably some documents
21   that we may need, traffic tickets if Roach didn't
22   have any.     Just that's about it.
23           Q.   Okay.
24           A.   Raincoat or jacket if it was cold.
25           Q.   Okay.     And what vehicle did Trooper
                             Troy Pichon 5/14/2019
                                                               Page 171


 1   Roach have that you-all were in that night?
 2           A.   He had a marked Louisiana State Police
 3   Tahoe.
 4           Q.   And how was that vehicle equipped other
 5   than being marked?
 6           A.   It had overhead lights, state police
 7   decals on the side, push bumper on the front.
 8   What else?
 9           Q.   Did it have a dash camera?
10           A.   Yes, I believe it did.
11           Q.   It would have had sirens?
12           A.   Yes.
13           Q.   You indicated that the incident with
14   Mr. Terrell started shortly after you-all ate your
15   food?
16           A.   Yes.
17           Q.   I'm hoping that you can describe for me
18   and walk me through this interaction with
19   Mr. Terrell in as much detail as you remember.
20           A.   I know on that particular day, we had
21   just left the office, crossed over Royal, crossed
22   over Bourbon.       We got to Dauphine.         That's when I
23   saw Mr. Terrell and a white guy standing on the
24   left side of the street on the sidewalk.              I saw
25   the guy reach Terrell an undisclosed amount of
                           Troy Pichon 5/14/2019
                                                                    Page 172


 1   money.     As they saw a marked unit, they both
 2   grabbed their cell phones and started talking on
 3   their cell phones immediately.                And it kind of
 4   caught me offguard.     I'm like, well, I really
 5   don't feel like dealing with this, I just ate, I
 6   don't want to run after nobody.                So I told Jeff
 7   Roach, I'm like, "Jeff, them dudes just did a hand
 8   to hand.     Now they're trying to play it off like
 9   we didn't see it.     Look, I tell you what, make the
10   block.     If they're still standing there, we'll
11   stop and talk to them.        If they're not, we'll just
12   let them go about their business and be done with
13   it."
14                So as we made the block, we come back
15   around the second time.         Once we turned onto
16   St. Peter from Dauphine Street, they were still
17   standing there.     They were still in the block.                As
18   we started slow rolling towards them, Mr. Terrell
19   got on his bicycle and began to pedal down the
20   sidewalk towards Burgundy Street.                The white guy
21   was still standing there.           He was looking down at
22   his hand, like as if he was looking at something.
23   We stopped the vehicle right where the white guy
24   was standing.     Mr. Terrell was still riding down
25   towards Burgundy on the sidewalk.
                          Troy Pichon 5/14/2019
                                                                 Page 173


 1               Trooper Roach approached the white guy
 2   and, you know, introduced himself, say, hey, you
 3   know, police, whatever.        I remember the guy
 4   throwing both hands up, like, almost touching the
 5   top of the roof.    He just let out this real loud
 6   squeal, like he was real, real startled.                And I
 7   was walking down the block to stop Mr. Terrell.                   I
 8   asked him to stop his bike.            He looked back at me.
 9   I said, "stop your bike."          And he looked back at
10   me a second time and continued to ride on.
11               At that point, I ran back to the unit, I
12   jumped in the passenger side.                I yelled at Jeff
13   Roach to get in the car.         I said, "dude don't want
14   to stop.    Get in the car."         So we just left the
15   white guy standing there with his hands raised.
16   We drove down the block, caught up to Mr. Terrell
17   who was still slow rolling on his bike on the
18   sidewalk.    Jeff rolled down the driver's side
19   window and put the vehicle-mounted spotlight in
20   his face.
21               I'm, like, "hey, bro, stop your bike,
22   stop your bike."    He continued to ride.              He looked
23   dead at us, and he just continued to ride.                We're
24   like, "stop your bike."        I'm yelling at him from
25   the passenger side, "stop the bike."                He just kept
                           Troy Pichon 5/14/2019
                                                                Page 174


 1   rolling.
 2               So when we got to the intersection, it
 3   was a vehicle coming.       So Jeff stopped the marked
 4   unit.   The vehicle took off.             We couldn't --
 5   Mr. Terrell then turned left on Burgundy going in
 6   the wrong direction against traffic on his bicycle
 7   in the street.     So I exited the patrol car, and I
 8   started approaching him.          I started running when I
 9   saw that he wasn't stopping.              So I went to run to
10   try to hurry up and get ahold of him before he can
11   try to flee.
12               As I started running, he stood up on his
13   bicycle and began to pump.            If you ever rode a
14   bike when you was a kid, you try to go fast, you
15   stand up on your bike and try to really get some
16   momentum on those pedals to get the bike to going
17   fast.   The only thing that caught me offguard with
18   him is, he was holding one of the handlebars with
19   his hand, and he had his other hand clutched on
20   his waistband.     As I'm running behind him, I'm
21   giving him verbal commands to stop his bike, stop
22   his bike.    He looked back at me as I yelled the
23   second time.     Then he turned around, and he still
24   trying to go fast, but he holding on with one
25   hand, which caught me as a little odd.              Usually,
                          Troy Pichon 5/14/2019
                                                                 Page 175


 1   as a kid, you're trying to pump to go fast on a
 2   bike, you have as much leverage as you can with
 3   both hands on the handlebars.                So I'm, like, man,
 4   this dude must have a gun, he about to turn around
 5   and shoot me.
 6               So when I yelled at him a second time,
 7   he spun around.    That's when I decided to deploy
 8   my Taser, because it was so many pedestrians out,
 9   I didn't want to get into a deadly-force situation
10   with this guy in the middle of Burgundy Street and
11   some innocent people behind me get shot or, God
12   forbid, some innocent people behind him get shot,
13   because we are shooting at each other in the
14   middle of Burgundy Street.           So I elected to deploy
15   my Taser.
16               The Taser hit him.           He locked up.     The
17   bike drifted to the right, struck the curb, and he
18   fell off the bike.     At that point, I was running
19   right on top of him.     I said, "turn over, put your
20   hands behind your back."         He just kind of laid on
21   his back, with his eyes -- like, what just
22   happened to me.    So I asked him to roll over again
23   and put his hands behind his back.
24               At that point, Jeff Roach was running up
25   behind me as he was rolling over.                He rolled over.
                           Troy Pichon 5/14/2019
                                                                     Page 176


 1   I handcuffed him.     We rolled him over onto his
 2   buttocks, because he had the probes still in his
 3   back.   So I didn't want to lay him on his back.                    I
 4   told Jeff, I said, "he dropped something in the
 5   street."     I remember seeing something fall from
 6   his person when I was running behind him.                 I
 7   didn't know what it was.          It was something shiny.
 8   Jeff Roach went back to the street and found a
 9   blister pack of Tramadol pills.                 I immediately
10   recognized it to be Tramadol because of my time in
11   narcotics.     "All right, so this is what you was
12   trying to hide.     I don't know if you had it in
13   your waistband or what you was doing.                 Like, bro,
14   you could have got killed reaching in your
15   waistband like that.      I'm telling you to show me
16   your hands and stop the bike."
17                So at that point, we began patting him
18   down.   I placed him under arrest, told him he's
19   under arrest for resisting arrest and being in
20   possession of Tramadol pills.                 Jeff Roach start
21   patting down his right pocket, at which point he
22   found some heroine in his right pocket.                 I checked
23   his left pocket and found some money, and I
24   think -- I believe the money was in his left
25   pocket with the Tramadol pills and the plastic
                           Troy Pichon 5/14/2019
                                                                 Page 177


 1   bag, and he had some more blister packs.             Some of
 2   the pills were just loose in the clear plastic.
 3   So I grabbed that out his pocket.             And I told him
 4   that -- you know, I already knew it was heroine,
 5   and I knew the pills were Tramadol pills.             So I
 6   told him that he was under arrest, resisting,
 7   possession with intent to distribute heroine and
 8   Tramadol pills.
 9               I called supervisor, told him that I had
10   a Taser deployment, that I'm going to need him out
11   there on the scene.     I requested EMS for
12   Mr. Terrell, because when he fell off the bike, he
13   had scraped just above his eye and his top lip
14   when he wiped out on the bike and hit the
15   concrete.    He had some road rash.
16               So EMS showed up.           They took him and
17   transported him to University Hospital, to get
18   checked out.    And me and Jeff Roach went to the
19   office and did a booking paperwork to have him
20   booked into the jail.       After we finished the
21   booking paperwork, we went to University Hospital,
22   relieved the troopers that were at the hospital
23   with him.    We sat there with him for a little
24   while longer, at which point they discharged him.
25   And we brought him to jail, had him booked into
                          Troy Pichon 5/14/2019
                                                               Page 178


 1   the jail.
 2        Q.     Is there anything else about this
 3   interaction with Mr. Terrell that you remember
 4   that you didn't just tell me about?
 5        A.     No.
 6        Q.     Okay.   I want to follow up on a couple
 7   of these points that you talked about.
 8               MRS. WASHINGTON:           I'm wondering if now
 9               might be a good time to take a break
10               before we get into that.
11               MR. FAHRENHOLT:          I can check again.
12               (RECESS 12:55-1:21 P.M.)
13   EXAMINATION BY MRS. WASHINGTON:
14        Q.     So I want to follow up on a few of the
15   parts of your interaction with Mr. Terrell that
16   you just told me about.          Okay?
17        A.     Okay.
18               MRS. WASHINGTON:           And to help us do so,
19               I am going to hand you a map, a blank
20               map of part of the French Quarter that
21               I'm going to mark as Exhibit 61.
22               (EXHIBIT 61 MARKED FOR IDENTIFICATION)
23   EXAMINATION BY MRS. WASHINGTON:
24        Q.     I'm going to give you a pen, as I'm
25   hoping kind of as we work through this, we can
                            Troy Pichon 5/14/2019
                                                      Page 179


 1   mark where some things happen.
 2        A.     Yes, ma'am.
 3        Q.     Just so we're oriented, sort of agree
 4   what's on the map, this is sort of a middle
 5   portion of the French Quarter, we can see Rampart
 6   on one side, sort of down to Chartres --
 7        A.     Decatur.
 8        Q.     -- all the way to Decatur and then kind
 9   of between St. Louis and Dumaine, at least; is
10   that correct?
11        A.     Yes, ma'am.
12        Q.     Okay.   So when you left the Cabildo --
13   well, can you mark on here where or approximately
14   where the Cabildo is with a 1?
15        A.     With a 1?
16        Q.     Yes.
17        A.     It's right here by Pirate's Alley.
18        Q.     You were leaving from the Cabildo,
19   correct, before you encountered Mr. Terrell?
20        A.     Yes.
21        Q.     What route did you take from the
22   Cabildo?
23        A.     Went straight down St. Peter towards
24   Burgundy.
25        Q.     Okay.   And where were the individuals
                            Troy Pichon 5/14/2019
                                                          Page 180


 1   that you saw on St. Peter when you first noticed
 2   them?
 3           A.   Mr. Terrell and the white guy was
 4   standing right here.       You want me to put an X or 2
 5   or something (INDICATING)?
 6           Q.   2 would be great.
 7           A.   Standing in the middle of the block on
 8   the left-hand side.
 9           Q.   Okay.   You're marking a location on
10   St. Peter that's between Dauphine and Burgundy,
11   correct?
12           A.   Yes.
13           Q.   Would you mind just making an arrow that
14   demonstrates where you -- how you moved between
15   what you've marked as point 1 and point 2?
16           A.   (WITNESS COMPLIES).
17           Q.   Okay.   So you're reflecting that you
18   drove on St. Peter towards Rampart Street,
19   correct?
20           A.   Yes.
21           Q.   And you and Trooper Roach were in
22   Trooper Roach's vehicle at that point?
23           A.   Yes, ma'am.
24           Q.   You indicated -- well, when were you
25   first able to observe the two individuals that you
                           Troy Pichon 5/14/2019
                                                                     Page 181


 1   mentioned?
 2        A.      When we got to this intersection right
 3   here (INDICATING).
 4        Q.      You're referring to the intersection of
 5   St. Peter and Dauphine, correct?
 6        A.      Yes.
 7        Q.      Would you mind marking the location
 8   where you first observed the individuals with a 3
 9   on the map.
10        A.      (WITNESS COMPLIES).
11        Q.      And describe for me exactly what your
12   observations were of these two individuals
13   initially?
14        A.      They were standing face to face on the
15   sidewalk.     They were both riding bicycles.              So
16   they were straddling the bicycles.                 Mr. Terrell
17   had his bicycle between his legs, but with his
18   feet planted on the ground.             The other gentleman
19   was also straddling his bicycle with both feet
20   planted on the ground.
21                As we started to traverse the
22   intersection, when I looked to my left, I could
23   see the guy giving Terrell an unknown amount of
24   money, reached it out to him.                 Terrell took it.
25   And he went to try to give him something, but then
                             Troy Pichon 5/14/2019
                                                                    Page 182


 1   immediately upon watching us, he went into his
 2   pocket, but he came out with his phone.
 3        Q.      Okay.
 4        A.      And the guy, the other guy looked up at
 5   us, and he grabbed his phone.                   They both started
 6   talking on the phone, but they're still standing
 7   face to face, which caught me as odd.                   Okay, why
 8   all of a sudden y'all grab the phones?                   Y'all was
 9   just in the middle of whatever y'all was doing.
10   Why not just continue the conversation or
11   whatever?     Why would you get on the phone if you
12   got a person directly in front of you that you
13   could be talking to or whatever?                   It just struck
14   me as odd that both of them picked up phones and
15   pretend to play like they're talking on the
16   phones.     That, along with me seeing the money
17   exchange, all right, maybe something up with these
18   dudes.
19        Q.      Just so I understand, both Mr. Terrell
20   and the white male had bicycles that they were
21   straddling, correct?
22        A.      Yes.    The bicycles between their legs,
23   and they both had their feet planted on the
24   ground.
25        Q.      They were stationary at that point?
                               Troy Pichon 5/14/2019
                                                                      Page 183


 1           A.      Stationary.
 2           Q.      And you indicated that you saw the white
 3   male provide Mr. Terrell with money; is that
 4   correct?
 5           A.      Yes.
 6           Q.      And that after providing Mr. Terrell
 7   with the money, you observed Mr. Terrell take out
 8   his phone; is that correct?
 9           A.      He went to reach in his pocket, and then
10   he saw us, and that's when he reached into his
11   other pocket and pulled out his phone.
12           Q.      Okay.   How do you know that Mr. Terrell
13   saw you?
14           A.      He looked up at us.               Like I said, as he
15   started talking on the phone, he had his head
16   down.        He kept cutting his eyes at our unit as we
17   drove past the first time.
18           Q.      And you indicated that the white male
19   also took out a phone and began talking on that?
20           A.      Yes.
21           Q.      Okay.   And during the time you were
22   making these observations, was your vehicle
23   moving?
24           A.      Yes.
25           Q.      Okay.   What communication was occurring
                              Troy Pichon 5/14/2019
                                                                    Page 184


 1   between you and Trooper Roach at this point in
 2   time?
 3           A.      He was driving.        At that point, I didn't
 4   even know if he had saw what I had saw.                 I'm,
 5   like, "Jeff, these two dudes just did a hand to
 6   hand.        I think we caught them in the midst of it."
 7   He's, like, "who?"        I said, "these two right here
 8   on these bikes."        So as we drove past, kind of
 9   looked at them.        I said, "well, look, make the
10   block.        Bro, I don't feel like running after
11   nobody.        I really don't want" -- I said, "just
12   make the block.        If they're still standing there,
13   we'll check them out.          But if they part their ways
14   and they go their separate ways, we'll just leave
15   it alone."        I said, "I just ate, I'm full, I
16   really don't feel like dealing with this."                 As we
17   made the block, we come back around, they was
18   still together.
19           Q.      So I want to break that down a little
20   bit.     Do you know if Trooper Roach observed these
21   two individuals?
22           A.      Only after -- I know he observed them
23   after I pointed them out to him.                 I don't know if
24   he observed the hand-to-hand deal.
25           Q.      You don't know if he observed what you
                             Troy Pichon 5/14/2019
                                                           Page 185


 1   suspected was a hand-to-hand transaction?
 2        A.      No, I don't know.
 3        Q.      And it's my understanding from what you
 4   just said that you spoke to Trooper Roach about
 5   your observations; is that correct?
 6        A.      Yes.
 7        Q.      And were you in the block on St. Peter
 8   between Dauphine and Burgundy when these
 9   communications with Trooper Roach were happening?
10        A.      Yes.    We were pretty much on side of
11   them driving past them at a slow pace, when I
12   pointed them out to him.
13        Q.      Okay.    What time would this be at
14   approximately?
15        A.      This was at night.
16        Q.      Okay.    Sometime after 10, when you left
17   Bourbon?
18        A.      Exactly.
19        Q.      What was the lighting like, if you
20   remember, on St. Peter?
21        A.      It was fairly lit on that block at
22   night.     The street lights, and I know all the
23   people have lights on their homes in that area, so
24   it was fairly lit, considering it was dark at
25   night.
                               Troy Pichon 5/14/2019
                                                                         Page 186


 1           Q.     Okay.   And you had mentioned previously
 2   there being pedestrians in the quarter.                     Were
 3   there people on St. Peter other than these two
 4   individuals?
 5           A.     Oh, yes.   There was a bunch of people
 6   out.
 7           Q.     Do you remember anything about the
 8   traffic conditions that night?
 9           A.     Vehicle traffic?
10           Q.     Yes.
11           A.     No, not specifically about vehicle
12   traffic.
13           Q.     Okay.
14           A.     Saturday night is typically your busiest
15   night down in the French Quarter.                     Most people off
16   work, so you get a lot of people come down and
17   party.       Then you got a lot of people from out of
18   town come in on the weekends.                     So Saturday night
19   is pretty much the busiest night.                     Friday is
20   pretty thick, but not as bad as Saturday.                     And
21   Sunday, it start to taper off, because a lot of
22   people getting ready to leave or getting ready for
23   work.
24           Q.     So you mentioned that Mr. Terrell looked
25   at the unit; is that correct?
                             Troy Pichon 5/14/2019
                                                         Page 187


 1           A.   Yes.
 2           Q.   Do you remember whether or not the white
 3   male, who he was with, also looked at the unit?
 4           A.   At some point, when we came up on side
 5   of him, he had his phone out, he started talking
 6   on his phone, too.       He kind of cut his eyes over
 7   at us, also.
 8           Q.   Okay.    Just so I make sure I understand,
 9   did you see Mr. Terrell give anything to the white
10   male?
11           A.   No, not at that time.
12           Q.   Okay.    Who made the decision to make the
13   block and come back to St. Peter?
14           A.   I did.    I told Jeff, I said, "look, make
15   the block.     If they're still standing there
16   together, we'll stop and check them out.        If not,
17   if they go on their separate ways, we're just
18   going to leave it alone."
19           Q.   Why didn't you stop when you first
20   passed them on St. Peter?
21           A.   Like I said, I was full, I had just
22   eaten, and I didn't feel like running after
23   somebody.
24           Q.   Okay.
25           A.   Which wound up happening anyway.
                            Troy Pichon 5/14/2019
                                                                  Page 188


 1           Q.   Okay.   Can you describe for me the route
 2   that you-all took after you passed their location
 3   on St. Peter?
 4           A.   After we passed them, we turned right
 5   onto Burgundy towards Orleans.                 We made the right
 6   turn on Orleans and came back up to Dauphine and
 7   made the block and came back around.
 8           Q.   Okay.   Can you outline that with the pen
 9   on the map to indicate the route that you-all
10   took?
11           A.   (WITNESS COMPLIES).
12           Q.   Okay.   At this time, did the state
13   police vehicle have any lights or sirens
14   activated?
15           A.   No.
16           Q.   Do you remember how long it took for you
17   to make the block and return to St. Peter?
18           A.   Not at exact time.            I mean, maybe a
19   minute or less.
20           Q.   Okay.   When you returned to St. Peter,
21   what is the first thing you remember seeing?
22           A.   They were both standing there together.
23   And as we turned the corner from Dauphine onto
24   St. Peter, Mr. Terrell getting on his bicycle,
25   began pedaling in the opposite direction.
                            Troy Pichon 5/14/2019
                                                           Page 189


 1        Q.      Okay.   So when you first turned back
 2   onto St. Peter, Mr. Terrell and the white male
 3   were in the same location as where you had first
 4   seen them?
 5        A.      Yes.
 6        Q.      And that's the location that's marked by
 7   a 2 on this map; is that correct?
 8        A.      Yes.
 9        Q.      Did you see Mr. Terrell give the white
10   male anything at this time on this second
11   observation?
12        A.      No.
13        Q.      Okay.   So you never saw Mr. Terrell give
14   anything to the white male?
15        A.      No.
16        Q.      What happens when you return to
17   St. Peter for the second time?
18        A.      When we returned for the second time, we
19   stopped the police vehicle directly adjacent to
20   where the white guy was standing on the sidewalk.
21   Jeff -- we both exited the vehicle.            Jeff
22   approached the white guy, and I started going down
23   the block to ask Mr. Terrell to stop his bicycle.
24        Q.      Okay.
25        A.      I start yelling out to him to stop his
                                 Troy Pichon 5/14/2019
                                                                       Page 190


 1   bike.        He looked back at me.              I said, "stop your
 2   bike."        He looked back again and kept riding.
 3           Q.      Let me ask you this:                You mentioned a
 4   minute ago that when you turned onto St. Peter,
 5   you observed Mr. Terrell on his bicycle and
 6   rolling away towards Rampart; is that correct?
 7           A.      Yes.
 8           Q.      Was he already on the bike and moving
 9   towards Rampart when you-all stopped the vehicle?
10           A.      When we turned the corner, he mounted
11   the bike, and then started to ride off.                      When we
12   stopped the vehicle, he was already in motion.
13           Q.      Okay.     You mentioned that you stopped
14   the vehicle.           Was that in the middle of the street
15   on St. Peter?
16           A.      Yes.     We were blocking traffic.
17           Q.      That would have been basically right
18   next to where you marked a 2 on the map; is that
19   correct?
20           A.      Yes.
21           Q.      Do you remember if the vehicle was
22   running?
23           A.      What vehicle?
24           Q.      The vehicle you were in.
25           A.      Oh, yes.     We left it running, yes.
                              Troy Pichon 5/14/2019
                                                                   Page 191


 1        Q.      Okay.     Did you and Trooper Roach have a
 2   conversation about stopping the vehicle?
 3        A.      No.     I don't particularly -- like I
 4   said, just from being police officers, when we
 5   stop the vehicle, that's when we exited.                Wherever
 6   he chose to stop it, that was on him.
 7        Q.      Okay.     Did you speak with Trooper Roach
 8   about what you were going to do when you exited
 9   the vehicle?
10        A.      I can't remember if we specifically said
11   you go after this dude, I'm going to go talk to
12   this dude.     We just exited.             Like I said, the
13   white guy was still standing on the sidewalk on
14   his side of the vehicle.             So when I seen him
15   approaching him, I just automatically went to stop
16   Mr. Terrell.
17        Q.      Okay.     Who made the decision to stop
18   these two individuals?
19        A.      I did.
20        Q.      Okay.     And what was the reason for
21   stopping the individuals?
22        A.      I suspected them doing a hand-to-hand
23   narcotics transaction.
24        Q.      Okay.     So what offense had you suspected
25   that they committed?
                           Troy Pichon 5/14/2019
                                                                  Page 192


 1        A.   Reasonable suspicion that they was
 2   involved in a narcotics transaction.
 3        Q.   Okay.     Did you have any information or
 4   knowledge about future offenses that these two
 5   individuals would be committing?
 6        A.   Future?
 7        Q.   Yes.
 8        A.   No, ma'am.
 9        Q.   Okay.     Did you have reason to believe
10   that these individuals were a threat to you?
11        A.   A threat to me?
12        Q.   Yes.
13        A.   At the point where Mr. Terrell began
14   fleeing on his bicycle and grabbing his waistband.
15        Q.   I'm asking about at the time when
16   you-all stopped the car on St. Peter and exited
17   the vehicle to stop these individuals, did you
18   have any information about these individuals being
19   a threat to you?
20        A.   Well, we don't know.                Anybody is a
21   threat to you.     You don't know until you actually
22   get to dealing with these people if they're a
23   threat or not.     I didn't know Mr. Terrell prior to
24   meeting him, so I didn't know if he pose a threat
25   to me or not at that point.             But we assume
                            Troy Pichon 5/14/2019
                                                                 Page 193


 1   everybody is a threat to you until you prove
 2   otherwise that there's not a threat.
 3         Q.     Okay.   You indicated that Trooper Roach
 4   approached the white male?
 5         A.     Yes.
 6         Q.     When you-all exited the vehicle, did the
 7   vehicle have lights or sirens activated at that
 8   point?
 9         A.     No.
10         Q.     Do you know whether or not the dash
11   camera in the vehicle was activated?
12         A.     The dash camera is typically activated
13   when you turn the lights on.               Seeing that we
14   didn't turn the lights on, I don't think it
15   activated.
16         Q.     Okay.   Did you observe Trooper Roach's
17   interaction with the white male?
18         A.     It was short and brief, because as I was
19   trying to stop Mr. Terrell, he didn't stop his
20   bike, I ran back to the car and told Jeff to get
21   in.   And we jumped in the car, and that's when we
22   drove up and drove up on side of Mr. Terrell.                And
23   Jeff began using the vehicle-mounted spotlight to
24   get his attention, flash the light in his eyes.
25   He looked at us.      We said, "stop your bike."            He
                              Troy Pichon 5/14/2019
                                                                     Page 194


 1   kept riding.       Then I started yelling, "stop your
 2   bike, stop your bike."           And he kept riding.
 3        Q.      So what did you observe of Trooper
 4   Roach's interaction with the white male?
 5        A.      Just that he was approaching him, and he
 6   was announcing that, look, "police, bro, let me
 7   see your hands."        And that's when the guy threw
 8   both hands up like he was trying to touch the
 9   stars.     He just let out this God awful, like,
10   squeal, like he was startled.                    And at that point,
11   like I said, when I realized Terrell wasn't
12   stopping his bike, I ran back to the car and told
13   Jeff to get in.
14        Q.      Did you hear Trooper Roach question the
15   white male at all?
16        A.      No.
17        Q.      Did you hear him speak to him?
18        A.      Like I said, I heard him saying "state
19   police."
20        Q.      Okay.
21        A.      And from that point on, I focused my
22   attention on Mr. Terrell.
23        Q.      Okay.     Do you remember Trooper Roach
24   searching the white male?
25        A.      No.     I don't believe he had time to do
                                 Troy Pichon 5/14/2019
                                                                       Page 195


 1   that.        It's all happening in a matter of seconds.
 2           Q.      Okay.     It was your belief at that time
 3   that the white male had purchased narcotics; is
 4   that correct?
 5           A.      Yes.
 6           Q.      What happened to the white male?
 7           A.      Well, as we began running behind
 8   Mr. Terrell and taking him into custody, when he
 9   went back around there to look for him, he was
10   gone.
11           Q.      Who went back to look for the white
12   male?
13           A.      I think Jeff Roach went back, if I'm not
14   mistaken.        Somebody went back, look, see if the
15   white dude still around there.                      Of course, we knew
16   he was gone.           He wasn't going to stick around and
17   wait to get arrested by the police for trying to
18   buy heroine.
19           Q.      When did you speak with someone about
20   going back to look for the white male?
21           A.      I didn't.     But like I said, working with
22   Jeff, we worked NOPD together doing neighborhood
23   patrol, like I said, we got this dude, all this
24   heroine, this is the reason for our stopping him,
25   we was going look for this dude to see if he was
                               Troy Pichon 5/14/2019
                                                                 Page 196


 1   still around there, because that's part of our
 2   initial complaint, the reason why we was stopping
 3   them.        We thought they was doing hand-to-hand
 4   narcotics transaction.            See this dude giving him
 5   money, he just so happens to have 19 bags of
 6   heroine in his pocket.
 7           Q.      Do you remember asking anyone to go back
 8   to look for the white male?
 9           A.      Not specifically, no.
10           Q.      Okay.   Were you present when Trooper
11   Roach asked anyone to go back and look for the
12   white male?
13           A.      I can't remember.
14           Q.      Okay.
15           A.      I don't know if we ask anybody or not.
16   Like I said, it's common practice.                That was the
17   reason for our stop, stopping both of these
18   subjects.        It was just unfortunate we had to
19   divert all our attention on one subject, where we
20   couldn't stop both of them and have them together.
21   Like I said, if they wasn't doing anything, then
22   they would have been going on about their
23   business.
24           Q.      Do you have any specific knowledge of
25   someone going back to look for the white male?
                              Troy Pichon 5/14/2019
                                                              Page 197


 1           A.   I didn't.     I don't know who else went.
 2           Q.   Okay.     Did you use the radio at all to
 3   ask someone to go and look for the white male?
 4           A.   I just said -- I didn't.
 5           Q.   Okay.     Did you hear any radio traffic
 6   about someone going to look for the white male?
 7           A.   I don't recall.
 8           Q.   Okay.     Do you know the name of the white
 9   male?
10           A.   No, ma'am.
11           Q.   Okay.     Do you know whether he was ever
12   arrested?
13           A.   No, ma'am, not on my case.
14           Q.   Okay.     When you exited the vehicle on
15   St. Peter, Mr. Terrell was already on his bicycle
16   and moving towards Rampart, correct?
17           A.   I'm sorry?
18           Q.   Is that correct?
19           A.   When the initial stop, yes.
20           Q.   Correct.     And you indicated that you
21   were walking behind where Mr. Terrell was on his
22   bicycle on the sidewalk?
23           A.   Well, I was in the street.          He was on
24   the sidewalk.        I was coming at him on an angle.
25   As he was riding, I was yelling at him to stop his
                             Troy Pichon 5/14/2019
                                                                       Page 198


 1   bike, stop his bike.        He looked, kept riding.               I
 2   said, "stop the bike."          He looked back again, and
 3   that's when he refused to stop.                   That's when I ran
 4   back to my car, because he had a good little
 5   distance on me.       So I didn't feel like I'd be able
 6   to run him down and grab him in enough time versus
 7   getting in the unit and trying to cut him off.
 8         Q.     Okay.    So you were in the middle of the
 9   street on St. Peter?
10         A.     Yes.    I was walking in front of our unit
11   that was blocking traffic, and I was walking in
12   front of the car in the street.                   He was on the
13   sidewalk.
14         Q.     Okay.    Was Mr. Terrell ahead of you on
15   the sidewalk?
16         A.     Yes.
17         Q.     Okay.    What exactly did you say to
18   Mr. Terrell when you were in the street on
19   St. Peter?
20         A.     I said, "stop your bike."                He looked at
21   me.   I said, "stop the bike."                  He looked back at
22   me again, and he kept riding.
23         Q.     Were you walking at this point in time?
24         A.     Yes.
25         Q.     Okay.    What speed was Mr. Terrell going
                             Troy Pichon 5/14/2019
                                                                 Page 199


 1   on his bike?
 2           A.   I'm not sure.
 3           Q.   Okay.
 4           A.   He was at a slow pace.             He wasn't going
 5   very fast.
 6           Q.   Do you remember seeing anything else
 7   relative to Mr. Terrell at this point in time?
 8           A.   As far as?
 9           Q.   Did you make any observations about
10   Mr. Terrell other than him being on the bike?
11           A.   Just refusing to stop upon my command to
12   stop.
13           Q.   Okay.    You made a decision to return to
14   the vehicle; is that correct?
15           A.   Yes.    Ran back to our marked unit, told
16   Jeff Roach to get in.         I said, "dude, I want to
17   stop this bike."       We drove down and caught up to
18   him just before Burgundy.
19           Q.   So you spoke to Trooper Roach and
20   indicated that you wanted to get back in the
21   vehicle; is that correct?
22           A.   Yes.
23           Q.   Okay.    Once you returned to the vehicle,
24   you continued down St. Peter?
25           A.   Yes.
                              Troy Pichon 5/14/2019
                                                                   Page 200


 1        Q.      And I believe that you indicated before
 2   that you pulled alongside Mr. Terrell; is that
 3   correct?
 4        A.      Yes.
 5        Q.      Were you still on St. Peter at this
 6   point in time?
 7        A.      Yes.
 8        Q.      And he was still on the sidewalk?
 9        A.      Sidewalk.
10        Q.      Okay.   And just to clarify, the sidewalk
11   we're referring to would be on the side of the
12   street towards Canal?
13        A.      Yes.
14        Q.      Okay.   You spoke about light earlier
15   that was focused on Mr. Terrell.
16        A.      Uh-huh (AFFIRMATIVE RESPONSE).
17        Q.      What light is that?
18        A.      If you can picture a police car, there's
19   a light just in front of the driver's front window
20   on the A-pillar of the vehicle.                  There's a black
21   light, and you twist it.             It turns, and it goes
22   all kind of different ways.                We call that a
23   spotlight.     Usually when we stop a car, you might
24   see a police officer with that light shining on
25   the person's vehicle illuminating the inside of
                               Troy Pichon 5/14/2019
                                                               Page 201


 1   it.
 2                   Jeff Roach took that light and shined it
 3   into his eyes as he was riding the bike and told
 4   him to stop the bike.           With the window down, we
 5   was yelling out the car at him to stop, stop,
 6   stop.        And he still refused.
 7           Q.      So you indicate that the light was being
 8   shined at Mr. Terrell and into his eyes; is that
 9   correct?
10           A.      Into his face.        And then Jeff was, like,
11   moving it back and forth to get his attention;
12   like, bro, stop the bike.
13           Q.      You would have been parallel with
14   Mr. Terrell at that time?
15           A.      That's correct.
16           Q.      Do I understand that -- was the window
17   of the vehicle down?
18           A.      Yes.
19           Q.      Okay.
20           A.      Driver's side window was down.
21           Q.      Okay.   And were you speaking to
22   Mr. Terrell?
23           A.      We both were yelling at him.
24           Q.      Okay.   What did you yell at him?
25           A.      To stop the bike.
                                Troy Pichon 5/14/2019
                                                                         Page 202


 1           Q.      And what did Trooper Roach yell at him?
 2           A.      Jeff kept telling him, "dude, stop the
 3   bike.        Stop your bike right there.               Stop it."
 4           Q.      Okay.    At this time, were any other
 5   lights activated on the police unit?
 6           A.      No.
 7           Q.      Was the siren activated?
 8           A.      No.
 9           Q.      Okay.    Based on what you said before,
10   would the dash camera have been activated at this
11   time?
12           A.      No.
13           Q.      What happens when you get to the corner
14   of Burgundy?
15           A.      When we got to the corner of Burgundy
16   and St. Peter, Burgundy is a one way going towards
17   Orleans, so Jeff stopped the car.                     There was a
18   vehicle there.          The vehicle pulls off.             Terrell
19   turns left on Burgundy going in the opposite
20   direction against traffic.                 Jeff just couldn't
21   turn the car and go against traffic the wrong way
22   chasing this dude on the bike.                     So I jumped out of
23   the car, and I began running behind him on foot.
24           Q.      Could you mark on the map with a Number
25   4 where you jumped out of the vehicle?
                         Troy Pichon 5/14/2019
                                                                Page 203


 1        A.   Right here at this intersection
 2   (INDICATING).
 3        Q.   Okay.   What direction did you proceed
 4   from that intersection?
 5        A.   Once he was riding his bike this
 6   direction, and I began running behind him.               Right
 7   when I got off, I started running behind him, he
 8   was traveling against traffic on Burgundy.
 9        Q.   When you got out of the vehicle, did you
10   move in front of the vehicle?
11        A.   Yes.
12        Q.   Okay.   And you indicated with an arrow
13   that you're moving basically towards Canal on
14   Burgundy from St. Peter; is that correct?
15        A.   Yes.
16        Q.   When you got onto Burgundy, where was
17   Mr. Terrell?
18        A.   He was just ahead of me.
19        Q.   Okay.   Can you roughly estimate how far
20   ahead of you he was?
21        A.   When he first turned the corner, he's
22   probably about 30 feet ahead of me.               As I started
23   running, he sees me running, he stood up on the
24   bike and tried to pedal fast.               I probably closed
25   the gap about 10 to 15 feet.            And I'm yelling at
                                 Troy Pichon 5/14/2019
                                                                        Page 204


 1   him at this point, "stop the bike."                    He's looking
 2   back.        I yelled at him again, "stop the bike."                 He
 3   looked back again.           He's clutching his waistband,
 4   so I'm thinking he's armed.                   As I'm getting
 5   closer, I didn't want him to turn and start firing
 6   at me, so I just deploy my Taser.                    And it made
 7   contact with him, and that's when he wiped out.
 8           Q.      After you exited the vehicle at the
 9   corner of St. Peter and Burgundy, could you see
10   the vehicle and Trooper Roach anymore?
11           A.      No.     I wasn't focused on where the
12   vehicle was.          I was just -- like I said, my
13   attention was drawn to him, especially looking at
14   the fact I thought he was armed.                    I didn't even
15   know where Jeff was.            I didn't know if he got out
16   the car, if he turned behind me.                    I didn't know
17   where he was at that point.
18           Q.      Did you hear any sirens from the vehicle
19   while you were running after Mr. Terrell?
20           A.      No, ma'am.
21           Q.      Did you see any lights from the police
22   vehicle while you were running after Mr. Terrell?
23           A.      No, ma'am.
24           Q.      Okay.     You indicated that you were
25   yelling at Mr. Terrell as he was on his bike on
                             Troy Pichon 5/14/2019
                                                                    Page 205


 1   Burgundy; is that correct?
 2           A.   Yes.
 3           Q.   And what were you yelling at him at that
 4   time?
 5           A.   To stop, stop, stop your bike.
 6           Q.   Okay.    You described before that
 7   Mr. Terrell started going faster at this point in
 8   time; is that correct?
 9           A.   Yes.    When he saw me starting to run,
10   that's when he stood up on the bicycle.                 He had
11   one hand on the handlebar, other hand clutching
12   his waistband, and he was trying to pedal while
13   standing up on the bicycle to go fast.                 But I
14   don't think he had enough leverage or enough
15   stability on the bike, since he was just holding
16   it with one hand, to go faster.                 And that's when
17   he looked back.       When I was yelling at him, like
18   start gaining, closing the distance on him, he
19   looked back a second time, and that's when I
20   deployed my Taser.
21           Q.   You mentioned that when you were on
22   Burgundy after you exited the vehicle, that
23   Mr. Terrell looked back at you; is that correct?
24           A.   Yes.
25           Q.   Okay.    And you mentioned that he stood
                            Troy Pichon 5/14/2019
                                                           Page 206


 1   up and began to try to pedal?
 2           A.   Yes.
 3           Q.   And you mentioned noticing that he had
 4   one hand on the handlebars, correct?
 5           A.   Yes.
 6           Q.   When you had seen him on the bike on
 7   St. Peter, where were his hands?
 8           A.   When he was riding slow?
 9           Q.   Yes.
10           A.   He had both hands on the handlebars, and
11   he was sitting down on the seat.
12           Q.   Okay.   When was the first time that you
13   noticed him only having one hand on the handlebar?
14           A.   When I exited the vehicle and started
15   running behind him.
16           Q.   Okay.   And you could observe which of
17   Mr. Terrell's hands was on the handlebar?
18           A.   If you have my report, I think I
19   documented in my report.           I can give you a
20   definite answer.
21           Q.   Okay.   Yes, we're going to go through
22   the report in a bit, and we can pick back up on
23   that.
24                You indicated that Mr. Terrell's other
25   hand was in his front waistband; is that correct?
                            Troy Pichon 5/14/2019
                                                               Page 207


 1        A.     Yes.    He was clutching his waistband
 2   with his other hand.
 3        Q.     Okay.    And this was when he was on
 4   Burgundy; is that correct?
 5        A.     Yes.
 6        Q.     And this is when you would have been
 7   running behind him; is that correct?
 8        A.     Yes.
 9        Q.     How were you able to see Mr. Terrell
10   clutching his front waistband?
11        A.     When I was running behind him and giving
12   him verbal commands, he spun around on the bike to
13   look back to see where I was at one time.           And
14   then when I yelled out to him again to stop his
15   bike, he did it again.         Like I said, looking at
16   his hands, we're trained to watch people's hands.
17   People can only kill you with their hands.           They
18   can't shoot you -- they might could shoot you with
19   their toe, but it's kind of hard with shoes on.
20   So we're trained to watch people's hands.           I'm
21   immediately looking at his hands, watching his
22   hands.    Like I said, I saw one hand on the
23   handlebars.    I'm looking at the other hand
24   clutching his waistband.           Which in my knowledge
25   and experience, most drug dealers carry guns,
                            Troy Pichon 5/14/2019
                                                          Page 208


 1   especially in the French Quarter.
 2        Q.      Okay.   So am I correct in understanding
 3   that it was only when Mr. Terrell turned around to
 4   look at you that you could see where his other
 5   hand was located?
 6        A.      Yes.
 7        Q.      Okay.
 8        A.      I knew it wasn't on the handlebars.         I
 9   knew he only had one hand on the handlebars.         I
10   didn't know where his other hand was until he
11   spun, and I was able to see he was clutching his
12   waistband.
13        Q.      Okay.   You indicated before, running
14   behind the bicycle, you were able to close the
15   distance between you and Mr. Terrell; is that
16   correct?
17        A.      Yes.
18        Q.      Where were you located at the time that
19   you deployed your Taser?
20        A.      Probably about right here in front of
21   the arrow.
22        Q.      Could you mark that with a Number 5.
23        A.      (WITNESS COMPLIES).
24        Q.      And I believe you indicated that
25   Mr. Terrell was about 15 feet in front of you?
                               Troy Pichon 5/14/2019
                                                                     Page 209


 1          A.     10 to 15 feet, roughly.
 2          Q.     Okay.     And were you in the middle of the
 3   street on Burgundy?
 4          A.     Yes.     We were in the travel lanes,
 5   vehicle travel lanes, when all this went down.
 6          Q.     And Mr. Terrell was on the bike in the
 7   actual street on Burgundy?
 8          A.     Yes.
 9          Q.     Okay.     Prior to deploying the Taser, did
10   you tell Mr. Terrell that you were going to deploy
11   your Taser?
12          A.     Yes.     Gave verbal commands.
13          Q.     Okay.     What did you verbally command
14   him?
15          A.     "You're going to get tased."
16          Q.     Okay.
17          A.     I kept yelling for him to stop.              He
18   looked back.         I said, "stop your bike."           I said,
19   "show me your hands," when I realized he was
20   clutching his waistband.              I said, "show me your
21   hands.      Show me your hands."              And that's when I
22   deployed my Taser.
23          Q.     You deployed your Taser after asking him
24   to show you his hands?
25          A.     Yea -- yes, I'm sorry.
                           Troy Pichon 5/14/2019
                                                                Page 210


 1        Q.   Okay.     How long after exiting the
 2   vehicle lapsed before you deployed your Taser?
 3        A.   I probably ran maybe 20 yards before I
 4   deployed it.
 5        Q.   I don't know how fast you run.
 6        A.   According to the people in the area, I
 7   was pretty fast.     They was all yelling and
 8   screaming about me being fast.
 9        Q.   Who was yelling and screaming?
10        A.   Some of the pedestrians in the area.
11        Q.   There were people on Burgundy?
12        A.   Like I said, that's part of the reason
13   why I didn't want to get into a lethal force
14   encounter with this guy in the street because of
15   all those people that were out.               So that's why I
16   like to use the Taser versus pulling a gun and me
17   and him get into a shootout at the location.
18        Q.   And these people, at some point in time,
19   commented on how quickly you were running?
20        A.   Yes.     They were cracking jokes and
21   stuff.
22        Q.   When did that happen?
23        A.   That was immediately after Mr. Terrell
24   was tased and on the ground and handcuffed.               There
25   was people walking up the street cracking jokes.
                            Troy Pichon 5/14/2019
                                                              Page 211


 1   They were all drunk.
 2        Q.      You mentioned that after Mr. Terrell was
 3   tased, his bike skidded out; is that correct?
 4        A.      Well, when Taser took effect, his
 5   muscles locked up.      His bike drifted to the right.
 6   It was still upright, but when it got to the curb,
 7   both wheels struck the side of the curb and went
 8   over with him on it.        And that's when he wiped out
 9   and skinned up his face.
10        Q.      Okay.
11        A.      He fell onto the sidewalk off the bike.
12        Q.      Okay.   Would that be the sidewalk on --
13        A.      Rampart Street side.
14        Q.      Of Burgundy?
15        A.      Yes.
16        Q.      Okay.   What did you do after Mr. Terrell
17   fell off of the bike?
18        A.      I still had my Taser in my hand.          The
19   probes were still in him, and wires were still
20   connected.     At that point, I told him to roll
21   over, because he was laying on his back.             Like I
22   said, I could see his eyes were big; like, what
23   just happened to me.        And I told him to roll over
24   and put his hands behind his back.             Like I said,
25   at this point, I don't know if he's still armed or
                              Troy Pichon 5/14/2019
                                                                     Page 212


 1   not.     So I still have the Taser trained on him;
 2   like, "look, you're going to get it again, turn
 3   over, put your hands behind your back."                  So as he
 4   started to roll over, put his hands behind his
 5   back, I started to handcuff him.                  That's when Jeff
 6   Roach came up behind me.             We handcuffed him and
 7   rolled him over and sat him up.                  I patted him
 8   down, make sure he didn't have no weapon in his
 9   waistband.     I didn't find a weapon.               I told Jeff
10   to go back and see if he could find what he
11   dropped in the street.           I said, "something fell
12   when I was chasing him."             That's when Jeff went
13   back and found the blister pack with Tramadol in
14   the middle of the block.
15           Q.   So when you approached Mr. Terrell after
16   he had fallen off of the bike and you still had
17   your Taser out, he was on his back on the sidewalk
18   at that point in time?
19           A.   Yes.
20           Q.   Okay.     Did you see his fall from the
21   bike?
22           A.   Yes.
23           Q.   Okay.     Did he fall onto his back?
24           A.   No.     He rolled, kind of.            If this is the
25   bicycle, he hit the curb, the bike went over,
                             Troy Pichon 5/14/2019
                                                              Page 213


 1   like, and rolled over on his back.              As the
 2   momentum from the bike falling, he hit the ground,
 3   and then he rolled onto his back and slid a little
 4   bit.     And that's when I was, like, right up on
 5   him, told him to turn over, roll over and put his
 6   hands behind his back (INDICATING).
 7          Q.    So it sounds, from your description,
 8   like he fell, and as part of the fall, rolled onto
 9   his back?
10          A.    Yes.
11          Q.    Okay.    And it's my understanding, from
12   your description, that he was falling to the
13   right?
14          A.    Right.
15          Q.    When you approached Mr. Terrell and told
16   him to roll onto his stomach and put his hands
17   behind his back --
18          A.    Yes.
19          Q.    -- and he complied with that order?
20          A.    Yes.
21          Q.    Was Trooper Roach there when you
22   handcuffed Mr. Terrell?
23          A.    Right as I'm finished handcuffing him,
24   that's when Jeff showed up.
25          Q.    Okay.
                              Troy Pichon 5/14/2019
                                                                    Page 214


 1           A.   We sat him up on his butt.             He's still
 2   seated on the sidewalk.            That's when -- at that
 3   point, he got a little combative.                He got a little
 4   angry, I guess by being tased and falling off the
 5   bike.
 6           Q.   Okay.     Can you describe that for me?
 7           A.   Describe what?
 8           Q.   You said he got a little combative?
 9           A.   Yes.     He just talking crap.          We was,
10   like, "okay, you're going to jail now."
11           Q.   So it was just verbal that you're
12   describing?
13           A.   Yes.     We get it all the time.          So it
14   wasn't nothing.
15           Q.   You handcuffed Mr. Terrell?
16           A.   Yes.
17           Q.   Okay.     And you handcuffed him behind his
18   back?
19           A.   Yes.
20           Q.   Was he still lying on the ground at that
21   time?
22           A.   No.     We sat him up on his back.
23   Handcuffed him while he was laying down, then I
24   immediately sat him up.
25           Q.   Okay.     But he was lying on his stomach
                              Troy Pichon 5/14/2019
                                                                 Page 215


 1   when you handcuffed him?
 2        A.      Yes.
 3        Q.      Where was Mr. Terrell positioned after
 4   you and Trooper Roach had sat him up?
 5        A.      He was still seated on the sidewalk.                He
 6   was seated on his butt with both legs stretched
 7   completely out, sitting up, with his hands
 8   handcuffed behind his back.
 9        Q.      Just in the middle of the sidewalk?
10        A.      Yes.     We was blocking the sidewalk at
11   that point.
12        Q.      When did you direct Trooper Roach to go
13   and retrieve the item that you had seen?
14        A.      After we had him cuffed, and Jeff was
15   there, I say, "look, go see what he dropped."                I
16   said, "something fell from when I was running
17   behind him."        That's when Jeff left.       I'm still
18   standing there holding him up, keeping him from
19   falling over.        Like I say, he had just been tased.
20   I've been tased before.            It feel like somebody
21   beat you with a bat when you get tased.             I told
22   Jeff, "go see what he dropped in the street."                I
23   figured it was some kind of contraband or
24   something.     I wasn't sure what it was.          It was
25   shiny, because the blister pack had aluminum back
                           Troy Pichon 5/14/2019
                                                               Page 216


 1   on it.    Jeff was, like, "this is what he dropped?"
 2   I said, "yes, that's what I saw fall from him."
 3   It was in the middle of the street.              Like I say,
 4   cars had been passing, it wasn't run over, so I
 5   knew it had to be his.        Then when we went in his
 6   pocket -- placed him under arrest, went in his
 7   pocket, and found more Tramadol pills on him.              I
 8   was, like, oh, yes, this is his.
 9        Q.     Okay.   When did you see this item fall?
10        A.     When I tased him, and he went down on
11   the bike, and then the bike started drifting, I
12   seen it when it fell.       And then he hit the curb
13   and wiped out.
14        Q.     So you saw this item fall from
15   Mr. Terrell after you had tased him?
16        A.     Yes.
17        Q.     Okay.   How long did it take Trooper
18   Roach to go and retrieve this item?
19        A.     Matter of seconds.            It was, like,
20   probably to the door, standing where she is
21   (INDICATING).
22        Q.     So can you approximate how far away the
23   item was from where you were located?
24        A.     20 feet probably.
25        Q.     Okay.   Could you see Trooper Roach when
                              Troy Pichon 5/14/2019
                                                                       Page 217


 1   he was going to retrieve the item?
 2           A.    No, because I was holding up Mr. Terrell
 3   keeping him from falling over and hurting himself
 4   more.
 5           Q.    Okay.    When Trooper Roach returned with
 6   this silver item --
 7           A.    Yes.
 8           Q.    -- did he provide it to you?
 9           A.    Yes.    He showed me what it was.              I said,
10   "yes, that's what it was."               I said, "it's
11   Tramadol."      Like I said, I immediately knew what
12   it was.      I said, "so that's what you were selling
13   that dude; Tramadol?"          I said, "you did all this
14   for Tramadol?"
15           Q.    Are you speaking to Mr. Terrell at this
16   point in time?
17           A.    Yes.    I said, "dude, you made me tase
18   you off this bike for Tramadol?                    I thought you had
19   a gun."      Like I say, he was combative at that
20   point.
21           Q.    He was combative at that point?
22           A.    Well, just talking.                Yes, it wasn't
23   nothing major.        It was just talking.
24           Q.    And you mentioned that there had been
25   traffic on Burgundy, but the thing that had
                             Troy Pichon 5/14/2019
                                                             Page 218


 1   been -- the item was still in the street; is that
 2   correct?
 3        A.      Yes.    This was prior to him going down
 4   the block the wrong way.            Traffic had done came
 5   down the street.       Like I said, when we came to the
 6   intersection, there was a vehicle that just drove
 7   down that stretch of roadway and crossed over in
 8   front of our vehicle as I was getting out to go
 9   behind him.
10        Q.      Was there traffic coming towards you on
11   Burgundy while you were running after Mr. Terrell?
12        A.      I can't recall.
13        Q.      Okay.
14        A.      We never had any vehicles that came
15   through after the situation was chilled, and we
16   had him in custody.
17        Q.      Okay.    So the cars that you just
18   mentioned passing when you were talking about the
19   items still being in the street, when did those
20   cars pass?
21        A.      Prior to me chasing him and tasing him
22   and falling off the bike.
23        Q.      So you're referring to vehicles that
24   would have already passed?
25        A.      Already passed and ran over it if it was
                         Troy Pichon 5/14/2019
                                                            Page 219


 1   there prior to me chasing him and all that other
 2   stuff.
 3        Q.    Okay.   When Trooper Roach returned with
 4   the item from the street, you were speaking to
 5   Mr. Terrell at that time?
 6        A.    Yes.
 7        Q.    Okay.   What do you remember saying to
 8   Mr. Terrell?
 9        A.    Say, "dude, you made me tase you off
10   your bike for Tramadol?         I thought you had a
11   pistol."   Like I said, he was combative at that
12   point, verbally combative.            He was just talking.
13   Like, "all right, well, you're going to jail
14   then."
15        Q.    Do you remember what Mr. Terrell said?
16        A.    No, ma'am.
17        Q.    Okay.
18        A.    I wasn't paying attention.
19        Q.    Did Trooper Roach say anything to
20   Mr. Terrell?
21        A.    Not that I recall.
22        Q.    Did Trooper Roach say anything to you?
23        A.    Just normal; contact the rank, what you
24   need me to do, what paperwork we need.
25        Q.    You indicated before that you and
                             Troy Pichon 5/14/2019
                                                                   Page 220


 1   Trooper Roach searched Mr. Terrell; is that
 2   correct?
 3          A.   Yes.
 4          Q.   Can you describe for me how that search
 5   was conducted?
 6          A.   Yes.     When Jeff came back with a pack of
 7   Tramadol pills, and I placed Terrell under arrest,
 8   I patted down his left side, Jeff patted down his
 9   right side.     That's when Jeff say, "man, this dude
10   got a whole bag of stuff on him."                  He pulled it
11   out his pocket.       I said, "man, this dude got
12   heroine."     So Jeff holding it.               So as I'm patting
13   down his left pocket, I found more Tramadol pills
14   in his left pocket.
15          Q.   Was Mr. Terrell seated when you were
16   conducting the search?
17          A.   I can't remember.             I want to say he was
18   still seated.       We were both on either side of him.
19          Q.   Okay.     Did you question Mr. Terrell at
20   all?
21          A.   No, ma'am.
22          Q.   Okay.     Other than the items that you
23   suspected to be narcotics that you recovered from
24   Mr. Terrell, do you remember recovering any other
25   personal items from Mr. Terrell?
                           Troy Pichon 5/14/2019
                                                        Page 221


 1        A.     We took all his personal belongings out
 2   of his pocket and put it together so we can give
 3   it to the jail, once we give him to the jail.
 4        Q.     Okay.   Did you arrest Mr. Terrell?
 5        A.     Yes.
 6        Q.     Okay.   When did that happen?
 7        A.     Once Jeff Roach found the pack, blister
 8   pack of Tramadol pills.
 9        Q.     So after Trooper Roach had returned and
10   found the item in the street and come back to you
11   and Mr. Terrell?
12        A.     Advised him that he was under arrest at
13   that point, yes, ma'am.
14        Q.     Okay.   What charges was Mr. Terrell
15   being arrested on?
16        A.     Possession of Tramadol, before we found
17   the additional heroine and the extra Tramadol
18   pills.    Then I had him with possession with intent
19   to distribute both drugs.
20        Q.     Okay.   You mentioned that you were still
21   holding the Taser when you approached Mr. Terrell
22   on the sidewalk; is that correct?
23        A.     Yes.
24        Q.     And the prongs from the Taser were
25   located where?
                           Troy Pichon 5/14/2019
                                                                  Page 222


1         A.     In his back.
2         Q.     Okay.    Were the Taser prongs removed
3    from Mr. Terrell?
4         A.     Yes, by EMS, I believe.               They removed
5    them once they got on the scene.
6         Q.     Okay.    Who contacted EMS?
7         A.     I did.    I told -- relayed to the
8    dispatcher that we needed EMS on the scene, that
9    subject was tased, and we needed EMS.                 And
10   dispatcher requested EMS to our location.
11        Q.     Okay.    And you were using the personal
12   radio that you carry?
13        A.     The portable radio, yes.
14        Q.     What dispatch were you speaking to, to
15   radio for EMS?
16        A.     NOPD dispatch 1 and 8.               I didn't speak
17   directly to EMS on the radio.                 Spoke to the
18   dispatcher, and she request EMS.                 They're all in
19   the same building, so she probably just yelled
20   across the cubicle.
21        Q.     But you called in on the radio to
22   dispatch?
23        A.     Yes, to start EMS unit to my location.
24        Q.     Okay.    When did EMS arrive?
25        A.     It was shortly after we had placed him
                          Troy Pichon 5/14/2019
                                                          Page 223


 1   under arrest.
 2        Q.    Okay.   Did you contact EMS after the
 3   search had been conducted?
 4        A.    I'm not sure.       I want to say, yes.
 5   After we found the extra heroine and Tramadol
 6   pills on him, that's when I went ahead and
 7   contact, told the dispatcher we need EMS.
 8        Q.    And in the search of Mr. Terrell, did
 9   you recover a weapon?
10        A.    No.
11        Q.    And you searched his person in full,
12   correct?
13        A.    Yes.
14        Q.    Other than radioing dispatch to call for
15   EMS, did you use the radio to communicate anything
16   else about this incident?
17        A.    Only to the supervisor that I needed him
18   to the scene, that we had a Taser deployment.
19        Q.    And who was the supervisor?
20        A.    I believe Sergeant Bellue.
21        Q.    Okay.   How did you communicate with
22   Sergeant Bellue?
23        A.    On the radio.
24        Q.    Which frequency did you use?
25        A.    I can't remember if I called him on NOPD
                           Troy Pichon 5/14/2019
                                                         Page 224


 1   dispatch 1 or B dispatch 2.
 2        Q.    When you're radioing for the sergeant
 3   because there's been a use of force, what do you
 4   call out over the radio?
 5        A.    Nothing.    Just ask for Troop N
 6   supervisor, any available Troop N supervisor
 7   that's available.     And one of them key up; "I need
 8   you out here, I got a Taser deployment."       Like,
 9   "all right, I'm on my way."
10        Q.    Okay.    Do you remember communicating
11   with the supervisor to come out for this incident?
12        A.    Yes.
13        Q.    Okay.    When did you contact the
14   supervisor?
15        A.    Immediately after requesting EMS.
16        Q.    Did a supervisor come out to the scene?
17        A.    Yes.
18        Q.    And that was Sergeant Bellue?
19        A.    Yes, ma'am.
20        Q.    Do you know when he arrived on the
21   scene?
22        A.    It was -- I'm not exactly sure.
23        Q.    Do you know if it was after EMS had
24   arrived?
25        A.    I can't remember.
                           Troy Pichon 5/14/2019
                                                              Page 225


 1        Q.     How would he have gotten to your
 2   location?
 3        A.     In a police car.
 4        Q.     Do you remember where his police vehicle
 5   would have been parked?
 6        A.     No, ma'am.
 7        Q.     What did the sergeant do when he arrived
 8   on the scene?
 9        A.     Pulled me to the side, asked me what
10   happened.    I explained to him the circumstances
11   regarding the Taser deployment and Mr. Terrell
12   being arrested.     Showed him the evidence that we
13   recovered off his person.           He was, like, "all
14   right.    I'm going to get somebody to bring him up
15   to the hospital with EMS.           You and Jeff go to the
16   office and start doing your paperwork, get him
17   booked, and go relieve them once you finish."            I
18   said, "all right."
19        Q.     Okay.   Did the sergeant do anything else
20   while he was on scene with you-all?
21        A.     Other than just direct resource.         Like I
22   said, he just stood there on the scene until EMS
23   left and we all cleared from the scene.
24        Q.     Okay.   You mentioned previously that
25   there were people on Burgundy at the time of this
                               Troy Pichon 5/14/2019
                                                            Page 226


 1   use of force, correct?
 2           A.      Yes.
 3           Q.      Did you speak with any of those?
 4           A.      No, ma'am.
 5           Q.      Okay.   Do you know if anyone else spoke
 6   with those witnesses?
 7           A.      No, ma'am.
 8           Q.      Were the Taser prongs removed at the
 9   scene by EMS?
10           A.      I'm not sure at what point they removed
11   them.        Typically, they remove them at the scene,
12   but I don't know.         It's up to them whether they
13   remove them there or they wait until they get to
14   the hospital to remove them.
15           Q.      Just so I understand, the Taser prongs
16   are in the body and then attached to wires that
17   attach to the actual Taser, correct?
18           A.      Well, attached -- in the skin, attached
19   to wires.        And there's cartridges that we put in
20   and take out of the Taser that, once we deploy it,
21   we can take them off and throw them away and put a
22   new one in.        So it's attached to a cartridge that
23   we put into the Taser that's attached to the
24   Taser.
25           Q.      Okay.   Had you taken the cartridge out
                           Troy Pichon 5/14/2019
                                                            Page 227


 1   of your Taser?
 2         A.   Yes.
 3         Q.   Okay.    When did that occur?
 4         A.   It was immediately after.          Once we had
 5   him handcuffed and everything was chill, I took
 6   the cartridge out and reholstered my Taser into my
 7   Taser holster.
 8         Q.   Where do you hold your Taser?
 9         A.   On my left side in the front, just side
10   of my extra magazines.
11         Q.   So in your front, on your left side?
12         A.   Yes.
13         Q.   Okay.    Does the Taser record some
14   documentation of it being deployed?
15         A.   Yes.    Whenever there's a Taser
16   deployment, we have to get it downloaded from a
17   Taser instructor.     They hook it up to whatever
18   device goes into the computer, and they download
19   it.   Tell you, I guess, the cycle, how many
20   cycles, 5-second cycles you deployed, how many
21   times you pulled the trigger and that kind of
22   stuff.
23         Q.   Okay.    Was there a download of that
24   information from this deployment of your Taser?
25         A.   Should have been, yes, ma'am.
                            Troy Pichon 5/14/2019
                                                                  Page 228


 1        Q.    Okay.     You said someone from Taser does
 2   the --
 3        A.    No.     Someone from the state police
 4   that's a certified Taser instructor.               They'll
 5   typically take your Taser after you have a
 6   deployment, hook it up to the machine and download
 7   it to whatever system they use to track Taser
 8   deployments.      Like I said, tell you when you armed
 9   the Taser, what time you armed it, I mean, when
10   you deployed it, what time you deployed it, how
11   many 5-second deployments you pulled the trigger.
12   And they give you all that information on the
13   Taser.
14        Q.    Okay.     Do you remember the information
15   about this use of force being downloaded?
16        A.    I don't know the particular information
17   from the Taser download, no, ma'am.
18        Q.    I guess I'm wondering, did you provide
19   your Taser for this information to be downloaded?
20        A.    Yes.
21        Q.    Okay.     When would that have occurred?
22        A.    Immediately after.              Once we book
23   Mr. Terrell into the jail, went back to the
24   office.   And I forgot who, but one of the Taser
25   instructors downloads the Taser.               Now, it don't
                           Troy Pichon 5/14/2019
                                                             Page 229


 1   have to be immediately done, but you have to get
 2   it done at some point in time.
 3        Q.     Okay.   Do you know where the information
 4   that is downloaded from the Taser is stored?
 5        A.     No, ma'am.    I'm not a Taser instructor.
 6   I couldn't tell you where they put it at.
 7               MRS. WASHINGTON:          We will follow up in
 8               writing, but, Greg, I'm just going to
 9               request any information related to the
10               Taser that was deployed in this
11               incident, any information that was
12               downloaded from it that might be
13               available.
14               MR. FAHRENHOLT:         Okay.
15   EXAMINATION BY MRS. WASHINGTON:
16        Q.     Mr. Terrell was transported to the
17   hospital by EMS?
18        A.     Yes.
19        Q.     Did you accompany Mr. Terrell to the
20   hospital?
21        A.     No, ma'am.
22        Q.     Where did you go after Mr. Terrell left
23   for the hospital?
24        A.     Me and Trooper Roach went back to the
25   office, and we did the NOPD face sheet and booking
                             Troy Pichon 5/14/2019
                                                         Page 230


 1   sheet.      And we went to the evidence room, logged
 2   his drugs into evidence at NOPD's evidence room.
 3   Then we went to the hospital and relieved the
 4   troopers that was at the hospital with
 5   Mr. Terrell.
 6          Q.     Okay.   And the office that you went to,
 7   is that the Cabildo office that you referenced
 8   earlier?
 9          A.     Yes, ma'am.
10          Q.     And where is the NOPD evidence room
11   located?
12          A.     It's on Magnolia -- I don't know if they
13   consider it Earhart or Calliope, one of those
14   streets.
15          Q.     Then you and Trooper Roach went to UMC?
16          A.     Yes.
17          Q.     Do you remember what time you arrived at
18   UMC?
19          A.     No, ma'am.
20          Q.     You stayed with Mr. Terrell at UMC until
21   he was --
22          A.     Discharged.
23          Q.     -- discharged?
24          A.     Yes, ma'am.
25          Q.     Do you remember how long that was?
                            Troy Pichon 5/14/2019
                                                                  Page 231


 1        A.     It was a lengthy time.               By him falling
 2   off the bike and scraping his face, I believe they
 3   did CAT scans and all kind of tests on him, make
 4   sure he didn't have any injuries to his head or
 5   anything of that nature, other than the road rash
 6   from the concrete.
 7        Q.     Okay.    Did you speak with Mr. Terrell at
 8   all when you were in the hospital with him?
 9        A.     Yes.    He had calmed down at that point.
10   We really didn't talk much about the incident.                    We
11   just -- you know, I just told him, "all right,
12   look, bro, wasn't nothing personal."                 I said, "you
13   didn't want to stop your bike.                 I thought you had
14   a gun, and I tased you."           He was, like, "yes, I
15   know."    That was the gist of our conversation.
16        Q.     Was there anything else that you
17   discussed with Mr. Terrell?
18        A.     No, ma'am.
19        Q.     Did Trooper Roach have any conversations
20   with Mr. Terrell in the hospital?
21        A.     Not to my knowledge.
22        Q.     Okay.    You transported Mr. Terrell to
23   the jail; is that correct?
24        A.     Yes, me and Trooper Roach.
25        Q.     Okay.    Were you still in Trooper Roach's
                            Troy Pichon 5/14/2019
                                                           Page 232


 1   vehicle?
 2           A.   Yes.
 3           Q.   Okay.   Have you had any conversations
 4   with other people of the state police about this
 5   arrest?
 6           A.   No.
 7           Q.   Have you had any conversations with
 8   people at the state police regarding the use of
 9   force on Mr. Terrell?
10           A.   In regards -- personal conversations
11   or --
12           Q.   Any conversations.
13           A.   I guess they had -- people -- other
14   troopers arrived out there during this incident.
15   So they may have asked what happened.          Probably
16   just briefly told them what happened, and that was
17   it.
18           Q.   So troopers other than Sergeant Bellue
19   arrived to this incident?
20           A.   Yes.
21           Q.   Okay.   Who else arrived?
22           A.   I don't know.       It was a long time ago.
23   I can't tell you who was there, who wasn't.
24           Q.   Can you estimate the number of other
25   troopers who would have arrived?
                          Troy Pichon 5/14/2019
                                                              Page 233


 1        A.   No, ma'am.
 2        Q.   What did the other troopers who arrived
 3   on the scene do?
 4        A.   Nothing.     Just making sure everything
 5   was straight, what we call code 4; meaning,
 6   there's no -- like I said, once we got on the
 7   radio, said we just had a subject run from us,
 8   Taser deployment, they all came to see if we
 9   needed assistance with anything.             Once they
10   realized that we was good, we needed no more
11   further assistance, they would all cut back and
12   went back to their locations, what they were
13   doing.
14        Q.   This would have been other troopers who
15   were working with Troop N?
16        A.   Yes.
17        Q.   Other than the troopers who responded to
18   the scene of the use of force, have you spoken
19   with anyone at the state police since then about
20   the use of force?
21        A.   No, ma'am.
22             MRS. WASHINGTON:           Okay.    Can we take a
23             break really quickly.
24             (RECESS 2:24-2:31 P.M.)
25
                         Troy Pichon 5/14/2019
                                                       Page 234


 1   EXAMINATION BY MRS. WASHINGTON:
 2        Q.   You mentioned that other troopers
 3   responded to the scene of this incident with
 4   Mr. Terrell, correct?
 5        A.   Yes.
 6        Q.   Did those troopers radio that they were
 7   headed to the scene?
 8        A.   I'm not sure.
 9        Q.   Okay.   Did you hear that come across the
10   radio?
11        A.   No.
12        Q.   Okay.   Did they respond to the scene
13   based on your radio traffic?
14        A.   I assume so.
15        Q.   Okay.   Were there any other witnesses
16   that you know of to this event with Mr. Terrell?
17        A.   No, ma'am.
18        Q.   Okay.   At any point during this
19   interaction with Mr. Terrell, did you hit
20   Mr. Terrell?
21        A.   No, ma'am.
22        Q.   At any point during this interaction,
23   did you kick Mr. Terrell?
24        A.   No, ma'am.
25        Q.   At any point, did you drag Mr. Terrell?
                             Troy Pichon 5/14/2019
                                                               Page 235


 1           A.   No, ma'am.
 2           Q.   Okay.    I'm going to play for you an
 3   audio recording that we received and ask you a few
 4   questions about it.
 5           A.   Yes.
 6           Q.   This is Exhibit 49, that was previously
 7   marked.
 8                (AUDIO RECORDING PLAYING)
 9                MRS. WASHINGTON:           Let's play it one more
10                time as loud as we can.
11                (AUDIO RECORDING PLAYING)
12   EXAMINATION BY MRS. WASHINGTON:
13           Q.   Can you identify who's speaking on that
14   call?
15           A.   Yes.    That's me.
16           Q.   And do you know when that call was made?
17           A.   No, ma'am.     I'm not sure.        From
18   listening to it, sounds like I was giving
19   somebody's information to run it through one of
20   the databases to see if he had any outstanding
21   warrants or something.          That's typically when we
22   give somebody's name and date of birth.
23           Q.   Okay.    Would that have been a radio
24   call?
25           A.   Yes.
                                Troy Pichon 5/14/2019
                                                                   Page 236


 1           Q.      Okay.    I believe that we were informed
 2   that it was retrieved from a frequency called
 3   narc.        Are you aware of that frequency?
 4           A.      Narc, B narc?
 5           Q.      We were just told narc.            But are there
 6   frequencies that are titled narc?
 7           A.      Yes.    It's narcotics channel that we use
 8   when we conducting our narcotics surveillance and
 9   stuff.
10           Q.      Okay.    And what are those channels used
11   for?
12           A.      Just talk around channels.            Like I say,
13   each individual, like the Bureau of Investigation
14   has detectives, they have IFAT, which is insurance
15   fraud, auto theft.          Each individual division has
16   their own regular frequency channel.
17           Q.      Would the narc channel be a regular
18   dispatch channel?
19           A.      No.
20           Q.      Okay.    Do you know what the purpose of
21   that radio call was?
22           A.      Like I say, I can only guess that I was
23   relaying his information to get somebody to run
24   his name through any one of the databases to check
25   for warrants.
                            Troy Pichon 5/14/2019
                                                                 Page 237


 1        Q.      Based on what you told me previously,
 2   there was radio traffic that you made to the
 3   dispatcher asking for EMS assistance; is that
 4   correct?
 5        A.      Yes.
 6        Q.      Would that be different from the audio
 7   recording that we just heard?
 8        A.      If that was through state police -- you
 9   have to contact NOPD to get a copy of that
10   recording.
11        Q.      I'm just asking whether or not the
12   communication that you had with the dispatcher
13   discussing the need for EMS, whether that was
14   included in the audio recording we just heard?
15        A.      Like I said, I don't know where that
16   recording originated from.             It could have very
17   well been NOPD channels.           I'm not sure.    But from
18   what you're telling me, narc channel, that's state
19   police channels.      I requested EMS on NOPD channel.
20        Q.      Okay.   And I believe you also indicated
21   previously that you had radioed for a supervisor;
22   is that correct?
23        A.      Yes.
24        Q.      And that also -- well, what channel
25   would that have gone out over?
                            Troy Pichon 5/14/2019
                                                              Page 238


 1          A.   I'm not sure.          Would be NOPD or be
 2   dispatch 2.
 3          Q.   The recording that we just heard, would
 4   that have been your radio traffic asking for a
 5   supervisor?
 6          A.   No.     If you say it was on narc channel,
 7   it wouldn't have been there.
 8          Q.   Okay.    We'll follow up, but we've asked
 9   for audio recordings in this incident.           This is
10   the only one that we have been provided.
11          A.   If you requested it through state
12   police, you're not going to get NOPD recordings.
13   You got to request that specifically from NOPD.
14          Q.   Okay.    So all of the other
15   communications, radio communications that you had
16   related to this incident, were on NOPD dispatch
17   channels?
18          A.   Yes, ma'am.
19          Q.   Okay.    I'm going to show you a video
20   now.   This is marked as Exhibit 46.           We can just
21   play it through once, take a look at it, and then
22   I'm going to ask you some questions about it.              We
23   can watch it as many times as you need.
24          A.   Yes, ma'am.
25               (VIDEO PLAYING)
                           Troy Pichon 5/14/2019
                                                                 Page 239


 1             MR. FAHRENHOLT:           Just as a question,
 2             sometimes when you play this, it has an
 3             overlay of time on it, and sometimes it
 4             does not.     Is that something you control
 5             playing the video?
 6             MRS. WASHINGTON:            That's what I actually
 7             just asked Liz.           So I have not adjusted
 8             the video in any way.               It's my
 9             understanding that there's a caption
10             associated with the video as we received
11             it.   On the video player that I was
12             using yesterday, I have to actually say
13             "captions on."
14             MR. FAHRENHOLT:           Okay.
15             MRS. WASHINGTON:            And so I'm asking
16             right now, actually, if we can figure
17             out how to put the captions on.               I
18             believe it's under "subtitle."
19             MR. FAHRENHOLT:           Thank you.
20             MRS. WASHINGTON:            Correct.     So we can
21             watch the video again with the captions
22             now turned on.
23             (VIDEO PLAYING)
24   EXAMINATION BY MRS. WASHINGTON:
25        Q.   I'm just going to ask you, in looking at
                          Troy Pichon 5/14/2019
                                                           Page 240


 1   the video, can you confirm that the caption that
 2   appears is 6/17/17, the time stamp appears to be
 3   2357, and indicates L-80 and J. Roach; is that
 4   correct?
 5        A.    Yes, ma'am.
 6        Q.    Do you know what this recording is?
 7        A.    Looks like Jeff -- I don't know if I was
 8   in the vehicle with him at the time, but he may
 9   have been driving back through the location where
10   we attempted to stop Mr. Terrell and the location
11   where he ran and was tased.
12        Q.    When you say "driving back through,"
13   what do you mean by that?
14        A.    Maybe he was documenting the route that
15   he took or whatever.      Just, I don't know.      It's
16   hard to explain what that was, because it wasn't
17   even nothing going on in the video.          So I don't
18   know exactly what was going on here.
19        Q.    Okay.   Do you have any memory of being
20   in Trooper Roach's video when that video was being
21   created?
22        A.    I can't say.      It's been a while.
23        Q.    Okay.   Do you know what the location is
24   that's featured in that video?
25        A.    It looked like the French Quarter
                               Troy Pichon 5/14/2019
                                                             Page 241


 1   somewhere.        It might be St. Peter and Burgundy
 2   area.        That's what it looked like to me.
 3           Q.      Okay.   Did you see anything in that
 4   video that was related to this incident with
 5   Mr. Terrell?
 6           A.      Nothing other than location.
 7           Q.      Okay.   Did you see any people in the
 8   video that were related to the incident with
 9   Mr. Terrell?
10           A.      No, ma'am.
11           Q.      Is Mr. Terrell in that video?
12           A.      No, ma'am.
13           Q.      Are you in that video?
14           A.      No.
15           Q.      Is Trooper Roach in the video?
16           A.      No.
17           Q.      I'm going to show you a series of images
18   that were previously marked as Exhibit 45.
19           A.      Yes.
20           Q.      Do you recognize the person in the
21   picture?
22           A.      That looks like Mr. Terrell.
23           Q.      You can take a look through the pages of
24   that exhibit, and I'm going to ask you a few
25   questions.
                           Troy Pichon 5/14/2019
                                                        Page 242


 1              The first few pages of this exhibit
 2   shows Mr. Terrell's face; is that correct?
 3        A.    Yes.
 4        Q.    And I'm not asking for your medical
 5   opinion or anything like that, but looking at the
 6   first page, can you describe to me the injuries to
 7   Mr. Terrell that you can observe in those
 8   photographs?
 9        A.    It looks like his eye is swollen shut.
10   He has some, looks like, stitches above his eye
11   and his nose and top lip.
12        Q.    Which eye are you referring to?
13        A.    His right eye.
14        Q.    Okay.   And in the second page of this
15   exhibit, it looks like there's a bandage above and
16   kind of to the side of his right eye; is that
17   correct?
18        A.    Bandage?   I don't know exactly --
19        Q.    Second page.
20        A.    -- when these photos were taken.
21        Q.    Correct.   I'm just confirming that the
22   second page of this exhibit shows a bandage above
23   his right eye.
24        A.    Yes, ma'am.
25        Q.    Okay.   And the third page appears to
                           Troy Pichon 5/14/2019
                                                                 Page 243


 1   show the injuries that you just talked about to
 2   the front of Mr. Terrell's nose and his upper lip
 3   and kind of the connecting region between the nose
 4   and lip; is that correct?
 5        A.   Yes.
 6        Q.   What is your understanding of how
 7   Mr. Terrell suffered those face injuries?
 8             MR. FAHRENHOLT:           Object to the form of
 9             the question.         You can answer.
10             THE WITNESS:        Huh?
11             MR. FAHRENHOLT:           You can answer.
12             THE WITNESS:        Oh.       Like I said, this
13             somewhat depicts what he looked like
14             that particular night, but this looks
15             like he's already in the cell at the
16             time these photos was taken.             So I'm not
17             sure if he got in an altercation in jail
18             and took these photos or if this depicts
19             actual injuries he sustained during our
20             alter -- our situation.             Like I said, I
21             took photos of all his injuries at the
22             hospital prior to him being booked into
23             the jail.     And this -- like I said, some
24             of the injuries depict his injuries
25             before.     But some of this other stuff,
                           Troy Pichon 5/14/2019
                                                                  Page 244


 1             I'm not sure where this come from
 2             (INDICATING).
 3   EXAMINATION BY MRS. WASHINGTON:
 4        Q.   Okay.    I'm going to ask you about the
 5   photos that you took, but let's just finish
 6   working through these images.                 I'm looking at the
 7   fourth page of this exhibit, which is kind of
 8   bird's eye view of the top of the head,
 9   Mr. Terrell's head.
10        A.   Yes.
11        Q.   Do you see an injury to sort of the
12   middle of the top of his head?
13        A.   Yes.    I'm looking at it.
14        Q.   Okay.    Do you have any knowledge of how
15   Mr. Terrell sustained that injury?
16        A.   I don't believe so.
17        Q.   Okay.    And I'm looking then at the
18   last -- well, the next two images in this exhibit,
19   which show bandages over Mr. Terrell's wrists, a
20   bandage to his right elbow and a bandage to his
21   right knee; is that correct?
22        A.   Yes.
23        Q.   Do you know how Mr. Terrell sustained
24   injuries to those locations?
25        A.   No, ma'am.
                            Troy Pichon 5/14/2019
                                                        Page 245


 1        Q.    Okay.     The last two images of this
 2   exhibit show Mr. Terrell's wrists, but with the
 3   bandages that we just saw being lifted up; is that
 4   correct?
 5        A.    Yes.
 6        Q.    And both of the images show sort of a
 7   portion of skin that has been scraped off, removed
 8   from Mr. Terrell; is that correct?
 9        A.    Yes.
10        Q.    Do you know how Mr. Terrell suffered
11   those injuries?
12        A.    No, ma'am.
13        Q.    The injuries to Mr. Terrell's arms and
14   legs that are documented in these photographs, did
15   you see those at the time of the incident you were
16   involved in?
17        A.    If I didn't take a picture of them, I
18   didn't see them.
19        Q.    Okay.     So you indicated that you took
20   pictures of Mr. Terrell at some point that
21   evening?
22        A.    Yes.
23        Q.    When were those photographs taken?
24        A.    While he was at the hospital.
25        Q.    At UMC?
                                 Troy Pichon 5/14/2019
                                                                    Page 246


 1           A.      Yes.
 2           Q.      What did you use to take those
 3   photographs?
 4           A.      Digital camera that's issued by state
 5   police.
 6           Q.      Do you remember what injuries you took
 7   photographs of that night?
 8           A.      His eye, his lip.             And I have to look at
 9   the photos themselves to see what other injuries,
10   but we usually -- I usually document person's
11   injuries, especially in a use-of-force situation.
12   Every injury that doctors went over, that's what I
13   typically document.           And if I didn't document the
14   scrapes on his arms or top of his head or anything
15   of that nature, then I'm not sure how he sustained
16   those injuries.
17           Q.      Okay.     And the digital camera, did you
18   then download the images from that camera?
19           A.      Yes.     I have an SD card that goes into
20   the digital camera we would retrieve the photos
21   from.        It goes directly into our report.
22           Q.      Is that directly into the use-of-force
23   report?
24           A.      No.     It goes into our state police
25   report, arrest report.
                           Troy Pichon 5/14/2019
                                                             Page 247


 1        Q.     Okay.   Do you keep a separate file just
 2   of the photos that you've taken?
 3        A.     No.
 4        Q.     Okay.   So --
 5        A.     Be typically on my SD card.        Once I
 6   finish with a case, and it's been adjudicated, I
 7   delete the files.     I delete the photos off of it,
 8   because those SD cards only hold so many photos.
 9   Being in narcotics, we take a lot of pictures when
10   we do search warrants, narcotics-based search
11   warrants.
12        Q.     Do you know where the photographs that
13   you took of Mr. Terrell would be located?
14        A.     I probably deleted them off my SD card
15   by now.
16        Q.     Do you know if the photographs that you
17   took are attached to any report related to this
18   incident with Mr. Terrell?
19        A.     My state police report.
20        Q.     I'm going to show you a document that
21   was previously marked as Exhibit 51.          Looking at
22   the first page of this exhibit, it's titled
23   "Orleans Parish Sheriff arrest register;" is that
24   correct?
25        A.     Yes.
                          Troy Pichon 5/14/2019
                                                        Page 248


 1        Q.     What is this document?
 2        A.     Looks like the booking information
 3   intake thing that the sheriff's office use when
 4   they book somebody into jail for a particular
 5   charge.
 6        Q.     Okay.   Is it your understanding that
 7   OPSO generates this document?
 8        A.     Yes.
 9        Q.     Okay.   And this is generated when a
10   person is being --
11        A.     Booked into the jail, yes.
12        Q.     Okay.   The information that's contained
13   in this arrest register, did you have any role in
14   providing the information contained in this
15   document?
16        A.     Like I said, we provide face sheet
17   gists.    They may take the information from that
18   and put it onto this register for purposes of
19   tracking these individuals as they go through the
20   jail system.
21        Q.     Okay.   And this particular arrest
22   register is for Zachary Terrell; is that correct?
23        A.     Yes.
24        Q.     And the arrest date is listed as
25   6/17/2017, correct?
                          Troy Pichon 5/14/2019
                                                             Page 249


 1        A.   Where is that?
 2        Q.   About halfway down the page in the
 3   middle.
 4        A.   Yes.
 5        Q.   Okay.    And next to that, it talks about
 6   the booking date and time as being 6/18/2017, at
 7   7:44 a.m.; is that correct?
 8        A.   Yes.
 9        Q.   So this would be the arrest register
10   from Mr. Terrell being booked into the Orleans
11   jail following the incident that we've been
12   discussing; is that correct?
13        A.   Yes.
14        Q.   I'm going to show you what was marked as
15   Exhibit 2, which is a larger and color image --
16   oh, sorry, 52.    I misspoke.          Do you recognize this
17   as Mr. Terrell?
18        A.   Yes.
19        Q.   Okay.    Does this appear to be a color
20   image of the booking photo that's contained in
21   Exhibit 51?
22        A.   52?
23        Q.   51 is the arrest register.
24        A.   Oh, yes.
25        Q.   Looking at the photo at the bottom.
                              Troy Pichon 5/14/2019
                                                           Page 250


 1          A.      Yes.
 2          Q.      Okay.   Are some of the injuries that we
 3   just looked at in the photographs I showed you,
 4   are they shown in the photograph that Mr. Terrell
 5   had at booking?
 6          A.      Yes.
 7          Q.      Okay.   I want to look at the other two
 8   pages of Exhibit 51.         The first one is, it has New
 9   Orleans Police Department at the top, and incident
10   report checked; is that correct?
11          A.      New Orleans Police Department at the
12   top.    Yes.
13          Q.      Is this what you -- this type of form
14   what you referred to as a face sheet previously?
15          A.      Yes.
16          Q.      And this also appears to be related to
17   Zachary Terrell, and this 6/17 incident; is that
18   correct?
19          A.      Yes.
20          Q.      Did you create this face sheet?
21          A.      Yes, ma'am.
22          Q.      Okay.   And the item number that's listed
23   at the top, F2169217, that would be the NOPD item
24   number?
25          A.      Yes.
                          Troy Pichon 5/14/2019
                                                             Page 251


 1        Q.   Okay.    There's a section here that says
 2   "lighting;" is that correct?
 3        A.   Yes.
 4        Q.   And there's a capital F in that box.
 5        A.   Uh-huh (AFFIRMATIVE RESPONSE).
 6        Q.   What does the F stand for?
 7        A.   Fair.
 8        Q.   Okay.
 9        A.   If you look at the codes box at the
10   bottom, it gives you a general idea of what each
11   individual box represents.           Let me see.   That one
12   or -- no, it don't have it in the codes box.            But
13   it's three different -- it's good lighting, fair
14   lighting or poor lighting.           That's the three
15   choices we have.
16        Q.   Is fair a determination that you made in
17   completing this form?
18        A.   Yes.
19        Q.   Was that describing the lighting at the
20   location of the arrest?
21        A.   Yes.
22        Q.   Okay.    I know we spoke earlier about the
23   lighting on St. Peter, which you said was pretty
24   good, correct?
25        A.   Yes.
                            Troy Pichon 5/14/2019
                                                          Page 252


 1        Q.      I forgot to ask you at the time, but how
 2   was the lighting on Burgundy?
 3        A.      It was fairly poor on -- the lighting on
 4   Burgundy was a little darker than it was on
 5   St. Peter.
 6        Q.      Okay.   So this description of the
 7   lighting as fair, where does that refer to?
 8        A.      St. Peter Street.
 9        Q.      Okay.   I'm looking a little bit down
10   that same page.      There's a couple of other boxes.
11   One of them says "sobriety;" is that correct?
12        A.      Yes.
13        Q.      There's a capital S in that box; is that
14   correct?
15        A.      Yes.
16        Q.      This is one where there's a key at the
17   bottom of the page, correct?
18        A.      Uh-huh (AFFIRMATIVE RESPONSE).
19        Q.      So S is standing for sober on this
20   incident report?
21        A.      Yes.
22        Q.      Directly next to it there's a box that
23   says "injury," correct?
24        A.      Yes.
25        Q.      And a Y, I assume, standing for injured?
                            Troy Pichon 5/14/2019
                                                          Page 253


 1        A.     For yes, for injury.
 2        Q.     At the bottom of this sheet, it has your
 3   name as the reporting officer as well as Trooper
 4   Roach as reporting officer; is that correct?
 5        A.     Yes.
 6        Q.     Then it appears that there's a
 7   supervisor's signature and badge number?
 8        A.     Yes.    That's his unit number.    Looked
 9   like N-8.
10        Q.     Who is N-8?
11        A.     Sergeant Bellue.
12        Q.     Sergeant Bellue is the sergeant who
13   responded to the scene of the incident with
14   Mr. Terrell?
15        A.     Yes.
16        Q.     Okay.    The last page of this exhibit has
17   "New Orleans Police Department gist sheet" at the
18   top; is that correct?
19        A.     Yes.
20        Q.     This is the gist form that we talked
21   about earlier today?
22        A.     Yes.
23        Q.     Okay.    Did you create this document?
24        A.     Yes, ma'am.
25        Q.     And you would have authored the
                             Troy Pichon 5/14/2019
                                                                 Page 254


 1   narrative that's contained in this document?
 2        A.     Yes.
 3        Q.     Okay.     Did you speak with Trooper Roach
 4   in creating this document?
 5        A.     As far as?
 6        Q.     Did Trooper Roach contribute to this
 7   document?
 8        A.     No.     I wrote the gist.           I let him read
 9   it, see if he was okay with what I wrote, and that
10   was it.
11        Q.     So you drafted the narrative?
12        A.     Yes.
13        Q.     And you provided the narrative to
14   Trooper Roach?
15        A.     Yes.
16        Q.     Okay.     Did he communicate any concerns
17   or changes to the narrative to you?
18        A.     No, ma'am.
19        Q.     Okay.     I'm going to show you next what
20   was marked as Exhibit 53.             Do you recognize this
21   document?
22        A.     Yes, ma'am.
23        Q.     And what is this?
24        A.     This is a state police database used to
25   track incidents and give the state police item
                           Troy Pichon 5/14/2019
                                                                     Page 255


 1   numbers.
 2        Q.     Okay.   Did you create these state police
 3   arrest documents?
 4        A.     Yes.
 5        Q.     Okay.   When was this created?
 6        A.     Immediately after arrest.
 7        Q.     Okay.   Would this have been created at
 8   the office?
 9        A.     We could do it in our units.               We have
10   access to it on our MVT.
11        Q.     Do you remember where you were when you
12   created this arrest report?
13        A.     No, ma'am.
14        Q.     Okay.
15        A.     This is just a tracking mechanism for
16   state police to track the arrest.                 It's not an
17   actual arrest report, per se.                 It goes to the DA's
18   office.    It's just something that state police
19   uses to track incidents.
20        Q.     Internally?
21        A.     Yes.
22        Q.     And you authored the narrative for this
23   arrest report?
24        A.     Yes.
25        Q.     Okay.   Would you have provided a copy of
                         Troy Pichon 5/14/2019
                                                             Page 256


 1   this narrative to Trooper Roach?
 2        A.   No, ma'am.    Like I said, it was only
 3   accessible during -- from computer.
 4        Q.   Okay.
 5        A.   So like I said, when you read the gist
 6   and was all right with the gist, the narrative,
 7   this pretty much the same as the gist.
 8        Q.   So you completed this by yourself?
 9        A.   Yes.
10        Q.   Okay.   On the -- I guess it's the third
11   page of this -- actually, the first page of yours.
12   I'm looking at a slightly different copy.            But the
13   first page that says "arrest report" at the top,
14   there is a section, about almost halfway down,
15   that says "injury codes."         Do you see that?
16        A.   Yes.
17        Q.   It says, "D," with a capital letter?
18        A.   Uh-huh (AFFIRMATIVE RESPONSE).
19        Q.   What does D indicate?
20        A.   Minor injuries.
21        Q.   Okay.   Is that some kind of --
22        A.   That's state -- well, we use injury
23   codes on traffic accidents.
24        Q.   Okay.
25        A.   When we do a traffic accident, A or B,
                             Troy Pichon 5/14/2019
                                                                    Page 257


 1   the most fatal, would be a fatal accident.                When
 2   we say E -- it goes from A to E.                E will be no
 3   injury.     So D will be minor, so on.             As you go up
 4   to A, it would be fatal.            So B will be
 5   incapacitating, got broken bones, that kind of
 6   stuff.    We indicate what type of injuries they
 7   have on here by a letter code.
 8        Q.      Okay.    On the sheet that actually
 9   contains the narrative of the arrest, there's
10   reference to two units, both HQ-283, as well as
11   L-80; is that correct?
12        A.      Yes.    That was my unit number at the
13   time, and that was Trooper Roach's unit number at
14   the time.
15        Q.      So L-80 is the unit that you-all were in
16   that whole night?
17        A.      Well, yes.     Trooper Roach was assigned
18   to Troop L at the time.           And L-80 was his unit
19   number.     I was in narcotics.             So my unit number
20   was HQ-283.
21        Q.      So HQ-283 was the Durango that I think
22   you referenced earlier at the time?
23        A.      Not a specific vehicle.             It follows the
24   individual.
25        Q.      Okay.    The vehicle you had that night --
                           Troy Pichon 5/14/2019
                                                             Page 258


 1        A.     Now, marked units, they have their
 2   actual unit number on the plates on their
 3   vehicles.     But me being in narcotics, we just have
 4   a regular Louisiana plate on it.
 5        Q.     Looking at the narrative of that arrest
 6   report -- I actually asked you that already.
 7   Never mind.
 8               The very end of the narrative on that
 9   arrest report, probably on your last page, it
10   says, created on server 6/17, and then it has
11   11:44:35 p.m.; is that correct?
12        A.     Yes.
13        Q.     What does that date and time stamp
14   indicate?
15        A.     That basically just let you know when I
16   opened up that item, that particular item, and
17   created it.     I might have not put all this
18   information in at the time, but I started it or
19   opened it up and created that item.            Might have
20   went back at a later date and filled in all this
21   personal information.
22        Q.     Okay.
23               MRS. WASHINGTON:          I am going to show you
24               a document that I'm marking as 62.          It
25               is our new color version of a document
                            Troy Pichon 5/14/2019
                                                          Page 259


 1               that has previously been entered.
 2               (EXHIBIT 62 MARKED FOR IDENTIFICATION)
 3   EXAMINATION BY MRS. WASHINGTON:
 4         Q.    Are you ready?
 5         A.    Yes.
 6         Q.    What is this document?
 7         A.    It's a state police incident report.
 8         Q.    Okay.    Is this the incident report that
 9   was completed based on this interaction and arrest
10   of Zachary Terrell?
11         A.    Yes.
12         Q.    Okay.    And who created this case report?
13         A.    I did.
14         Q.    I just have a couple of questions about
15   it.   The first one is looking at page 3 of the
16   report.    There is a listing for a bike, a Road
17   Master.
18         A.    Yes.
19         Q.    What is this vehicle?
20         A.    That's the bike Mr. Terrell was riding
21   when he was arrested.
22         Q.    Okay.    And there appears to be about
23   three photos of the bike; is that correct?
24         A.    Yes.
25         Q.    Who took those photos?
                             Troy Pichon 5/14/2019
                                                                       Page 260


 1           A.   I did.
 2           Q.   Okay.    Where were those photos taken?
 3           A.   On Burgundy Street, on the scene where
 4   Mr. Terrell was arrested.
 5           Q.   It also indicates on that page, next to
 6   storage location, "released to friend."                   Do you
 7   see that?
 8           A.   Yes.
 9           Q.   Can you tell me what that means?
10           A.   He had -- some guy was walking down the
11   street, said, "man, can I take his bike?"                   I'm
12   like, "you want to give this dude this bike?"
13   He's, like, "man, I don't care.                   He can take it."
14   I said, "all right.       You know this dude?"              He
15   said, "man, let him take it."                   So we let the guy
16   take the bike.
17           Q.   Do you know the name of that individual?
18           A.   No, ma'am.     He didn't want to leave his
19   name.
20           Q.   Okay.    I'm looking at both the initial
21   complaint paragraph on page 8, as well as the last
22   paragraph on page 9.        And there are references to
23   an unknown white male.          Is that the white male
24   that we were speaking about earlier?
25           A.   Yes.
                           Troy Pichon 5/14/2019
                                                       Page 261


 1        Q.   Okay.     You mentioned that you took
 2   photographs of Mr. Terrell at UMC.
 3        A.   Yes.
 4        Q.   And that all of the photographs that you
 5   took of Mr. Terrell's injuries would be part of
 6   the LSP incident report; is that correct?
 7        A.   Yes, they should have been.
 8        Q.   Okay.     Do you see any of the photographs
 9   of Mr. Terrell's injuries that you took as part of
10   this LSP incident report?
11        A.   No, I don't see them on this arrest
12   report.
13        Q.   Do you see any photographs that you took
14   of Mr. Terrell's injuries on this case report?
15        A.   No.     This look like to be his booking
16   photo on the front.
17        Q.   Okay.     So none of the photographs that
18   you took of Mr. Terrell and his injuries are
19   included in this incident report?
20        A.   Not in this report, no, ma'am.
21        Q.   Okay.     Is there another report that they
22   would be included with?
23        A.   Maybe on the use-of-force report.
24        Q.   Okay.
25        A.   I'm not sure.
                           Troy Pichon 5/14/2019
                                                               Page 262


 1        Q.      The last question I want to ask --
 2   Trooper Pichon, I'm going to show you what was
 3   previously marked as Exhibit 34.              This is a black
 4   and white copy, sort of copy, of the same incident
 5   report.
 6        A.      Okay.
 7        Q.      I'm showing it to you, because I'm
 8   hoping you can look at the last page, which is the
 9   signature page.
10        A.      Yes.
11        Q.      The color version that we believe
12   doesn't appear to actually have signatures on the
13   last page.     But looking at that black and white
14   exhibit, which was Exhibit 34, do you see
15   signatures on the last page?
16        A.      Yes.
17        Q.      So you have signed it as the
18   investigation officer; is that correct?
19        A.      Yes.
20        Q.      And then there's a signature for the
21   investigation supervisor, correct?
22        A.      Yes.
23        Q.      And that is listed as Sergeant Trent
24   Cuccia; is that correct?
25        A.      Yes.
                              Troy Pichon 5/14/2019
                                                              Page 263


 1        Q.      And who is Sergeant Cuccia?
 2        A.      That was my current supervisor at the
 3   time of the incident.
 4        Q.      Okay.     Was he your supervisor in
 5   narcotics?
 6        A.      Yes.
 7        Q.      Okay.     Was he part of the Troop N chain
 8   of command?
 9        A.      No.
10        Q.      He was part of the BOI chain of command?
11        A.      BOI, yes.
12        Q.      Okay.     That's all for that one.    I'm
13   going to show you now what was previously marked
14   as Exhibit 55.
15                Do you need to take a break for a
16   minute?
17        A.      No.     I was just looking at something.
18        Q.      Do you recognize the document that's
19   marked as Exhibit 55?
20        A.      Yes.
21        Q.      What is that document?
22        A.      It appears to be the use-of-force
23   report.
24        Q.      Okay.     Related to Mr. Terrell?
25        A.      Yes.
                             Troy Pichon 5/14/2019
                                                                Page 264


 1        Q.      Okay.    And did you create this document?
 2        A.      Yes.
 3        Q.      One question I forgot to ask you about
 4   the incident report that we just talked about:
 5   Were you responsible for creating the entire state
 6   police incident report?
 7        A.      As far as the -- yes.
 8        Q.      The content of the report, the
 9   narrative?
10        A.      Yes.
11        Q.      Okay.    Did you provide a copy of that
12   report to anyone?
13        A.      No.
14        Q.      Okay.    How did Sergeant Cuccia review
15   that report?
16        A.      Wait, I'm confused now.            You lost me.
17        Q.      I'm sorry.
18        A.      You're talking about the arrest report
19   from state police item number or the arrest report
20   that was sent to the district attorney's office?
21        Q.      I'm talking about the state police case
22   report that we reviewed as Exhibit 62.
23        A.      Yes.    What's your question?
24        Q.      So Sergeant Cuccia had signed off as the
25   supervisor, correct?
                           Troy Pichon 5/14/2019
                                                       Page 265


 1        A.   Yes.
 2        Q.   How was he provided with the report for
 3   his review?
 4        A.   I had submitted it to him for review.
 5        Q.   Was that done electronically?
 6        A.   Yes.
 7        Q.   Had anyone else reviewed the report you
 8   had authored?
 9        A.   Other than the district attorney's
10   office, I don't believe so.
11        Q.   Okay.     Was a copy of the report provided
12   to Trooper Roach?
13        A.   No, not to my knowledge.
14        Q.   Okay.     You indicated that the case
15   report is submitted to the district attorney's
16   office; is that correct?
17        A.   Yes.
18        Q.   How does that submission happen?
19        A.   Through Troop N.
20        Q.   Okay.
21        A.   Since it was originated in Troop N, I
22   provided them with a copy of it and turned it over
23   directly to Troop N, to forward to the district
24   attorney's office.
25        Q.   When you turn it over to Troop N, is
                            Troy Pichon 5/14/2019
                                                            Page 266


 1   that electronic transmission of the document?
 2        A.    No.     Physical.       Had to go drop it off to
 3   the secretary at Troop N, and she gets a copy of
 4   it and brings it to the DA's office.
 5        Q.    So it's a hard copy that you take to
 6   Troop N?
 7        A.    Yes.
 8        Q.    And then a hard copy that Troop N takes
 9   to the district attorney?
10        A.    Yes.
11        Q.    Okay.     Looking at Exhibit 55, the
12   use-of-force report, you just indicated that you
13   created this document; is that correct?
14        A.    Yes.
15        Q.    The date on the top of the report is
16   6/18/2017; is that correct?
17        A.    Yes.
18        Q.    I want to make sure, is this the same
19   incident with Mr. Terrell that we've been
20   discussing?
21        A.    Yes.
22        Q.    The date of the incident in the other
23   reports that we've been looking at is 6/17/2017?
24        A.    Yes.
25        Q.    Okay.     Why is the date on the
                               Troy Pichon 5/14/2019
                                                              Page 267


 1   use-of-force report 6/18/2017?
 2           A.      Well, we arrested him at 11:44.     So
 3   going into the next day would have been 6/18.
 4   Then according to your booking information that
 5   you provided, we didn't book him in the jail until
 6   7:44.        And I probably was tired, went to sleep,
 7   then came back to work, and put this information
 8   in.
 9           Q.      But it's the same incident that we've
10   been talking about?
11           A.      Yes.
12           Q.      Okay.   Looking at the, I guess it's
13   Number 21, as part of this report, section 21.             It
14   talks about photos by, and it says, "Trooper Troy
15   Pichon;" is that correct?
16           A.      Yes.
17           Q.      What photos is this referring to?
18           A.      Photos taken of his injuries.
19           Q.      And you indicated a minute ago that the
20   photographs that you took of Mr. Terrell at UMC
21   could be attached to the use-of-force report; is
22   that correct?
23           A.      They should have been, yes.
24           Q.      Okay.   Am I correct that there are no
25   photographs of Mr. Terrell attached to the
                          Troy Pichon 5/14/2019
                                                              Page 268


 1   use-of-force report that we are looking at?
 2        A.     No, there's no photos.           I'm trying to
 3   see what box that indicates, because you're
 4   attaching them to it as an attachment.             So if they
 5   didn't click on the thumbnail to open up the
 6   attachment to review the photos, then we probably
 7   wouldn't have got them.
 8        Q.     So the photographs would have been
 9   attached electronically?
10        A.     They should have been, yes, ma'am.
11        Q.     Okay.
12        A.     I'm trying to see what box shows where
13   you attached the photos.         Like I say, the only box
14   number, right after 37, say "photos taken," I put
15   "yes."    But I'm trying to figure out exactly where
16   would they be stored on this database.
17        Q.     If they had been attached
18   electronically, would they still exist in the
19   database where this report is stored?
20        A.     They should be, yes.
21        Q.     I'm looking at the boxes at the end of
22   this use-of-force report, that indicate kind of
23   the sign-off on this report.             The first box
24   indicates reporting officer's printed name, Troy
25   Pichon, correct?
                             Troy Pichon 5/14/2019
                                                         Page 269


 1           A.   Yes.
 2           Q.   And the date under that is July 5th,
 3   2017, correct?
 4           A.   Yes.
 5           Q.   What is that date stamp?
 6           A.   You got me.      I'm not sure.
 7           Q.   Okay.    Do you know --
 8           A.   I don't know why it's timestamped that
 9   far after the incident.
10           Q.   Okay.    Do you remember when you
11   completed this report?
12           A.   Should have been on the 18th, when I
13   opened it up.
14           Q.   Okay.    Is there a step you have to take
15   in order to submit the report for review?
16           A.   Yes.    Once you finish it, you hit save,
17   and it saves it to use-of-force database.
18           Q.   Okay.    Do you remember when you
19   submitted it for review?
20           A.   Should have been that date that I opened
21   it up on the 18th.
22           Q.   Do you know that you submitted it on the
23   18th?
24           A.   If I opened it up, I submitted it on the
25   18th.
                            Troy Pichon 5/14/2019
                                                                   Page 270


 1        Q.     Okay.    There is a few other signature
 2   boxes, one being the supervisor's signature?
 3        A.     Yes.
 4        Q.     Okay.    And that's Trey Bellue; is that
 5   correct?
 6        A.     Yes.
 7        Q.     And we already spoke about him as the
 8   sergeant.
 9        A.     You see, he signed it on 7/3.             So he
10   couldn't approve it if I closed it out on 7/5.                  So
11   I don't know what's going on.
12        Q.     That is exactly what I am trying to
13   understand.     Can you open up a use-of-force report
14   after you've completed it?
15        A.     I'm sorry?
16        Q.     Is there an ability to open up a
17   use-of-force report after you've written it?
18        A.     Yes.    You can go into your own
19   use-of-force reports and open it up.
20        Q.     Do you know if, when you open up a
21   use-of-force report after saving it and submitting
22   it, if the --
23        A.     Timestamp changes?             It may have.
24        Q.     Do you remember, were you opening this
25   use-of-force report after submitting it?
                              Troy Pichon 5/14/2019
                                                                 Page 271


 1           A.   I don't remember.             But if the timestamp
 2   say I did, I must have.
 3           Q.   Okay.     Do you remember editing this
 4   use-of-force report after it had been submitted?
 5           A.   No.     Once it's submitted and signed off
 6   by supervisor, you cannot edit it.
 7           Q.   The actual reporting officer is no
 8   longer able to edit it?
 9           A.   No, ma'am.
10           Q.   Okay.     Did Sergeant Bellue speak with
11   you about this use of force?
12           A.   Yes, on the scene.
13           Q.   Did he speak to you after you had
14   submitted this use-of-force report?
15           A.   I can't remember.
16           Q.   Okay.     Darrin Naquin is listed here as
17   the section commander; is that correct?
18           A.   Yes.
19           Q.   Who is Darrin Naquin?
20           A.   He's a major with the state police right
21   now.
22           Q.   What was his, I guess, role in reviewing
23   this report?
24           A.   He was the captain of Troop N at the
25   time.
                           Troy Pichon 5/14/2019
                                                             Page 272


 1        Q.    Okay.    Did Captain Naquin speak with you
 2   about this use of force?
 3        A.    No, ma'am.
 4        Q.    And then the last signature that's on
 5   here is Derrell Williams, and he is listed as the
 6   training academy director; is that correct?
 7        A.    Yes.    I believe, at the time, he was
 8   training academy director.
 9        Q.    Does he have a different position now?
10        A.    I believe so, yes.
11        Q.    Did Derrell Williams speak with you
12   regarding this use of force?
13        A.    No, ma'am.
14        Q.    Did he communicate with you about it in
15   any way?
16        A.    No.
17        Q.    Okay.    Other than Sergeant Bellue being
18   on scene, did Sergeant Bellue, Darrin Naquin or
19   Derrell Williams communicate with you about this
20   use of force at all?
21        A.    No.
22              MRS. WASHINGTON:           Can we go off record
23              for just a second.
24              (RECESS 3:23-3:25 P.M.)
25
                            Troy Pichon 5/14/2019
                                                         Page 273


 1   EXAMINATION BY MRS. WASHINGTON:
 2        Q.      Am I correct in understanding that you
 3   still work overtime shifts with Troop N?
 4        A.      Not -- I haven't worked there since
 5   maybe about February.
 6        Q.      Okay.   Do during your work with Troop N,
 7   either in your permanent assignment capacity or
 8   when working overtime, have you been involved in
 9   other incidents involving uses of force?
10        A.      You have a list of them, yes.
11        Q.      Okay.   Do you remember how many use of
12   force incidents you've had working in New Orleans?
13        A.      If you can consider in pursuits and
14   other stuff, no, I don't have a clear.
15        Q.      What about just uses of force?
16        A.      I can't remember.
17        Q.      Okay.
18        A.      I indicated earlier, it had to be less
19   than five.
20        Q.      Less than five uses of force?
21        A.      Yes.
22        Q.      That's during your time with the state
23   police?
24        A.      Yes.
25        Q.      Okay.   Are you familiar -- we spoke
                           Troy Pichon 5/14/2019
                                                            Page 274


 1   about Lieutenant Bradley earlier; is that right?
 2        A.   Yes.
 3        Q.   Okay.     He was on that EIS form that we
 4   looked at, correct?
 5        A.   Yes.
 6        Q.   At -- what was his role in relation to
 7   you in 2016?
 8        A.   2016?
 9        Q.   Yes.
10        A.   Can't remember exactly where Lieutenant
11   Bradley was at, at that point in time.        At the
12   time the EIS was --
13        Q.   Correct?
14        A.   Well, he had to be my current lieutenant
15   at the time.     If he ordered the EIS report.
16        Q.   Okay.     Would that have been in your
17   narcotics assignment?
18        A.   Yes.
19        Q.   Okay.     Do you still have any relation to
20   Lieutenant Bradley?
21        A.   Yes.     He's still currently my
22   lieutenant.
23        Q.   Okay.     In narcotics?
24        A.   Yes.
25        Q.   We spoke about sergeant Cuccia, who was
                          Troy Pichon 5/14/2019
                                                             Page 275


 1   on the LSP case report related to Mr. Terrell,
 2   correct?
 3        A.    Yes.
 4        Q.    Does he still have any chain of command
 5   relationship to you?
 6        A.    Yes.    He's still currently the sergeant
 7   in narcotics.
 8        Q.    Okay.
 9              MRS. WASHINGTON:            Can we take a break
10              and go off record.
11              (RECESS 3:28-3:32 P.M.)
12   EXAMINATION BY MRS. WASHINGTON:
13        Q.    We spoke about Captain Naquin earlier.
14        A.    Yes, ma'am.
15        Q.    Do you remember if you spoke with him
16   when you were being hired by the state police?
17        A.    Being hired by state police?
18        Q.    Yes.
19        A.    I couldn't tell you who sat on my
20   interview board.
21        Q.    Did you have conversations with anybody
22   else at the state police about being hired, other
23   than the panel that you described earlier?
24        A.    As far as?
25        Q.    Any conversations you might have had,
                            Troy Pichon 5/14/2019
                                                               Page 276


 1   either formal parts of the interview process or
 2   informal meetings?
 3        A.    I stopped a couple of troopers that I
 4   didn't know, like, "hey, look, I'm interested in
 5   coming over, how is it."           Other than that, no.
 6        Q.    Okay.     Do you remember having an
 7   individual conversation with Darrin Naquin around
 8   the time that you were applying to the state
 9   police?
10        A.    I think I did have a conversation during
11   the hiring process.      He was -- at the time, he was
12   the commander of Troop C.
13        Q.    Okay.
14        A.    And since you brought it up, the way the
15   state police works, you get three choices.           You
16   get your first choice, second choice, third
17   choice.   His troop was my second choice.          So set
18   up a meeting with him, sit down with him and
19   discuss possibly coming to Troop C if Troop B
20   didn't have any availability.
21        Q.    Okay.     Do you remember anything else
22   about the conversation that you had with him?
23        A.    No.     He just basically asked me about
24   myself and where I was from and what I've done.
25   Just general questions, ask me about family, you
                               Troy Pichon 5/14/2019
                                                                 Page 277


 1   know.        I guess he wanted to get a feel what type
 2   of person I was.         If he was going to consider me
 3   coming to Troop C at the time, he just wanted to
 4   be sure that I was somebody that might fit into
 5   Troop C area, like I said.                But, unfortunately, I
 6   went to Troop B, for him, and he didn't have the
 7   chance to select me.
 8           Q.      Did you speak with him about your work
 9   with NOPD at that time?
10           A.      I'm not sure.       I believe I discussed it.
11   Told him about my time at NOPD and what had been
12   going on, NOPD stuff I've done in my law
13   enforcement career and just to kind of give him a
14   basis about my experience with law enforcement.
15           Q.      Okay.   Just a few final questions.         How
16   did you first hear that Zachary Terrell had filed
17   a lawsuit regarding his arrest?
18           A.      Saw it on the news.
19           Q.      Okay.   What news?
20           A.      One of them.      The Advocate or somebody
21   reported it.
22           Q.      Was this on TV?
23           A.      I believe it was on a news article, if
24   I'm not mistaken.
25           Q.      Did you receive any other notification
                               Troy Pichon 5/14/2019
                                                                  Page 278


 1   regarding the lawsuit?
 2           A.      Only after I saw it on The Advocate, did
 3   I receive formal notification that a lawsuit had
 4   been filed.
 5           Q.      And prior to seeing it on the news, did
 6   you remember the arrest of Mr. Terrell?
 7           A.      It had went to the back of my mind.
 8   Like I said, once the case was over with, I went
 9   on continuing doing my job.                 And when they brought
10   it up, I kind of had to go back and remember what
11   happened.        I was, like, okay, I remember that
12   case.        Then I kind of reflected on what happened
13   from that point on.
14           Q.      Okay.   After Mr. Terrell had been
15   arrested and the case report had been provided to
16   the district attorney's office, were you contacted
17   by the DA related to his prosecution at all?
18           A.      No, ma'am.    I didn't know where the case
19   stood or what had happened, that he even pled
20   guilty, until The Advocate reported in the
21   newspaper that he pled guilty.
22           Q.      So didn't know about the resolution of
23   the arrest until you saw the news article?
24           A.      Yes.
25           Q.      Before the -- before you saw the news
                            Troy Pichon 5/14/2019
                                                                 Page 279


 1   article, before the lawsuit, had you spoken to
 2   anybody about the arrest of Mr. Terrell?
 3        A.      No.
 4        Q.      And after you knew about the lawsuit but
 5   before your deposition today had been scheduled,
 6   did you review any documents to refresh your
 7   memory about this incident?
 8        A.      I sat down with my attorney, and we went
 9   over some information.
10        Q.      Okay.   What documents did you review in
11   preparing for your deposition?
12        A.      My case report from the arrest.             I don't
13   think we specifically looked at the use-of-force
14   report, but we did look at the case report.
15        Q.      The case report is the state police --
16        A.      The arrest report that was sent to
17   district attorney's office.
18        Q.      Okay.   And since the lawsuit has been
19   filed, have you spoken with anybody else, other
20   than your counsel, about Mr. Terrell's arrest for
21   this case?
22        A.      No, ma'am.
23                MRS. WASHINGTON:          As we mentioned
24                earlier, we're holding the deposition
25                open pending the production of
                          Troy Pichon 5/14/2019
                                                                 Page 280


 1             additional documents.                And I'm going to
 2             reserve the remainder of our time today
 3             to question you about those documents
 4             when they're produced.                And your counsel
 5             and I will arrange a time and a date to
 6             have you return for questioning on those
 7             documents.     But I'm finished with my
 8             questions for you today.                So thank you.
 9             THE WITNESS:       Yes, ma'am.
10             MR. FAHRENHOLT:          I did want to note on
11             the record we will agree to do so, but
12             only to the extent that questions deal
13             with any documents that are produced or
14             any new information that is discovered
15             in those documents.
16             MRS. WASHINGTON:           Okay.
17             MR. FAHRENHOLT:          I do have a few quick
18             questions.
19             MRS. WASHINGTON:           Do we want to state
20             the amount of time on the record?
21             MS. MURRAY:      Go off.
22             (RECESS 3:37-3:38 P.M.)
23             THE COURT REPORTER:                5 hours, 43
24             minutes.
25   EXAMINATION BY MR. FAHRENHOLT:
                          Troy Pichon 5/14/2019
                                                                 Page 281


 1        Q.    Mr. Pichon, earlier you were asked what
 2   charges were filed based on your report.             And you
 3   had mentioned there was a possession charge and a
 4   possession with intent to distribute charge.                Were
 5   there any other charges associated with your
 6   arrest?
 7        A.    Yes, resisting arrest.            He had three
 8   total charges.
 9        Q.    Okay.   What was your basis for charging
10   Mr. Terrell with resisting arrest?
11        A.    The fact that he refused to stop, and he
12   ran from us, and he was not obeying officer's
13   command to stop.
14        Q.    Do you know what the disposition of that
15   charge was?
16        A.    I guess he pled guilty to all three
17   charges.
18              MR. FAHRENHOLT:         Okay.     I have no other
19              questions.
20              MRS. WASHINGTON:          Thank you.
21              (DEPOSITION CONCLUDED AT 3:40 P.M.)
22
23
24
25
                           Troy Pichon 5/14/2019
                                                               Page 282


 1                      WITNESS' CERTIFICATE
 2
 3        I, TROOPER TROY PICHON, read or have had the
 4   foregoing testimony read to me and hereby certify
 5   that it is a true and correct transcription of my
 6   testimony, with the exception of any attached
 7   corrections or changes.
 8
 9
10
11
12
13        ___________                    _______________________
14        DATE SIGNED                    TROOPER TROY PICHON
15
16
17
18        INITIAL ONE:
19
20        ______ Read with no corrections.
21
22        ______ Read and correction sheet attached.
23
24        DATE TAKEN:     MAY 14, 2019
25
                          Troy Pichon 5/14/2019
                                                      Page 283


 1                   REPORTER'S CERTIFICATE
 2          This certification is valid only for a
 3   transcript accompanied by my original signature
 4   and original seal on this page.
 5          I, ANNA C. COATES, CCR, RPR, do hereby
 6   certify that TROOPER TROY PICHON, to whom the oath
 7   was administered, after having been duly sworn by
 8   me upon authority of R.S. 37:2554, did testify as
 9   herein above set forth in the foregoing 283 pages;
10   that this testimony was reported by me in the
11   stenotype reporting method, was prepared and
12   transcribed by me and is a true and correct
13   transcript to the best of my ability; that the
14   transcript has been prepared in compliance with
15   transcript format guidelines required by rules of
16   the board; that I have acted in compliance with
17   the prohibition on contractual relationships, as
18   defined by Louisiana Code of Civil Procedure
19   Article 1434 and in rules and advisory opinions of
20   the board; that I am not related to counsel or the
21   parties hereto, nor am I otherwise interested in
22   the outcome of this matter.
23   _________           _______________________________
24   DATE                ANNA COATES, CCR, RPR
25                       LOUISIANA CCR NO. 97018
